Exhibit 10.2

Membership Interest

Purchase and Sale Agreement

by and among

Silver Hill Energy Partners II, LLC,

as Seller,

Silver Hill E&P II, LLC,

the Company,

RSP Permian, L.L.C.,

as Buyer

and

RSP Permian, Inc.,

as Parent

Dated as of October 13, 2016



--------------------------------------------------------------------------------

Table of Contents

 

              Page   Article I. Definitions and References      1      Section
1.1.   

Defined Terms

     1      Section 1.2.   

Certain Additional Defined Terms

     16    Article II. Terms of the Transaction      18      Section 2.1.   

Agreement to Purchase and Sell Interests

     18      Section 2.2.   

Purchase Price

     18      Section 2.3.   

Adjustments to the Base Purchase Price

     18      Section 2.4.   

Payment of the Adjusted Cash Purchase Price

     19    Article III. Representations and Warranties of Seller      20     
Section 3.1.   

Title to Interests

     20      Section 3.2.   

Organization and Standing

     20      Section 3.3.   

Power and Authority

     21      Section 3.4.   

Valid and Binding Agreement

     21      Section 3.5.   

Non-Contravention

     21      Section 3.6.   

Approvals

     21      Section 3.7.   

Pending Litigation

     21      Section 3.8.   

Accredited Investor; Investment Intent

     22      Section 3.9.   

Brokers

     22    Article IV. Representations and Warranties of Seller regarding the
Company      22      Section 4.1.   

Organization and Standing

     22      Section 4.2.   

Governing Documents

     22      Section 4.3.   

Capital Structure

     22      Section 4.4.   

Power and Authority

     23      Section 4.5.   

Valid and Binding Agreement

     23      Section 4.6.   

Non-Contravention

     23      Section 4.7.   

Approvals

     23      Section 4.8.   

Subsidiaries

     24      Section 4.9.   

Intentionally Omitted

     24      Section 4.10.   

Financial Statements

     24      Section 4.11.   

Pending Proceedings

     24      Section 4.12.   

Compliance with Laws

     24      Section 4.13.   

Taxes

     25      Section 4.14.   

Contracts

     26      Section 4.15.   

Employment and Benefit Plan Matters

     26      Section 4.16.   

Wells

     26      Section 4.17.   

Imbalances

     27      Section 4.18.   

Non-Consent Elections

     27      Section 4.19.   

Outstanding Capital Commitments

     27      Section 4.20.   

Intellectual Property

     27      Section 4.21.   

Equipment

     27      Section 4.22.   

Consents to Change of Control

     27      Section 4.23.   

Bankruptcy

     27      Section 4.24.   

Insurance

     28   

 

i



--------------------------------------------------------------------------------

 

Section 4.25.

  

Brokers

     28     

Section 4.26.

  

Permits

     28     

Section 4.27.

  

Environmental Matters

     28     

Section 4.28.

  

No Other Agreement to Sell

     29     

Section 4.29.

  

Special Warranty

     29     

Section 4.30.

  

Royalties

     29   

Article V. Disclaimer and Disclosure Schedule

     29     

Section 5.1.

  

Disclaimer

     29     

Section 5.2.

  

Updated Annexes, Disclosure Schedules and Exhibits

     31   

Article VI. Representations and Warranties of Buyer Parties

     31     

Section 6.1.

  

Organization and Standing

     31     

Section 6.2.

  

Power and Authority

     31     

Section 6.3.

  

Valid and Binding Agreement

     31     

Section 6.4.

  

Non-Contravention

     32     

Section 6.5.

  

Approvals

     32     

Section 6.6.

  

Proceedings

     32     

Section 6.7.

  

Financing

     32     

Section 6.8.

  

Investment Experience

     33     

Section 6.9.

  

Restricted Securities

     33     

Section 6.10.

  

Accredited Investor; Investment Intent

     33     

Section 6.11.

  

Independent Evaluation

     33     

Section 6.12.

  

Issuance of Parent Shares

     33     

Section 6.13.

  

Capitalization

     33     

Section 6.14.

  

SEC Reports; Financial Statements

     34     

Section 6.15.

  

No Registration

     35     

Section 6.16.

  

Investment Company

     35     

Section 6.17.

  

NYSE Listing

     35     

Section 6.18.

  

Form S-3 Eligibility

     35     

Section 6.19.

  

Anti-Takeover

     35     

Section 6.20.

  

Controls and Procedures

     35     

Section 6.21.

  

Registration Rights

     35     

Section 6.22.

  

Brokers

     35   

Article VII. Certain Covenants

     36     

Section 7.1.

  

Access

     36     

Section 7.2.

  

Exculpation and Indemnification

     37     

Section 7.3.

  

Assignment of Excluded Properties

     37     

Section 7.4.

  

Activities of the Company Pending Closing

     37     

Section 7.5.

  

Confidentiality Agreement

     40     

Section 7.6.

  

Officer and Director Resignation and Releases

     41     

Section 7.7.

  

Indemnification of Managers and Officers

     41     

Section 7.8.

  

Taxes

     42     

Section 7.9.

  

Press Releases

     45     

Section 7.10.

  

Books and Records

     45     

Section 7.11.

  

Name Change and Logo

     45     

Section 7.12.

  

HSR Filing

     45     

Section 7.13.

  

Seller Contracts

     46   

 

ii



--------------------------------------------------------------------------------

 

Section 7.14.

  

Requisite Shareholder Approval

     46     

Section 7.15.

  

Additional Listing Application

     48     

Section 7.16.

  

Parent Share Restriction

     48     

Section 7.17.

  

Company Records

     48     

Section 7.18.

  

Financial Statements; Financing

     48     

Section 7.19.

  

No Recourse to Financing Sources

     50     

Section 7.20.

  

Exclusivity

     50   

Article VIII. Buyer’s Due Diligence Examination

     50     

Section 8.1.

  

Due Diligence Examination

     50     

Section 8.2.

  

Assertion of Title and Environmental Defects

     51     

Section 8.3.

  

Title Defect Amount

     51     

Section 8.4.

  

Defensible Title

     53     

Section 8.5.

  

Permitted Encumbrances

     53     

Section 8.6.

  

Title and Environmental Defects

     55     

Section 8.7.

  

Environmental Defects

     56     

Section 8.8.

  

Base Purchase Price Adjustments for Defects

     56    Article IX. Conditions Precedent to Closing Obligations      57     

Section 9.1.

  

Conditions Precedent to the Obligations of Buyer Parties

     57     

Section 9.2.

  

Conditions Precedent to the Obligations of Seller

     59    Article X. Closing      60     

Section 10.1.

  

Closing

     60     

Section 10.2.

  

Closing Obligations of Seller and the Company

     60     

Section 10.3.

  

Closing Obligations of Buyer Parties

     61    Article XI. Termination, Amendment and Waiver      62     

Section 11.1.

  

Termination

     62     

Section 11.2.

  

Effect of Termination

     63     

Section 11.3.

  

Return of Information

     66    Article XII. Accounting Adjustments      66     

Section 12.1.

  

Adjustments for Revenues and Expenses

     66     

Section 12.2.

  

Initial Adjustment at Closing

     67     

Section 12.3.

  

Adjustment Post Closing

     67     

Section 12.4.

  

No Further Adjustments

     68    Article XIII. Indemnification      68     

Section 13.1.

  

Indemnification by Buyer Parties

     68     

Section 13.2.

  

Indemnification by Seller

     69     

Section 13.3.

  

Survival of Provisions

     71     

Section 13.4.

  

Limitations

     71     

Section 13.5.

  

No Commissions Owed

     72     

Section 13.6.

  

Defense of Third Party Claims

     73     

Section 13.7.

  

Procedures for Claims Other Than Third Party Claims

     75     

Section 13.8.

  

Net Amounts; Escrow

     75     

Section 13.9.

  

No Contribution

     76    Article XIV. Casualty Losses      76    Article XV. Notices      76
    

Section 15.1.

  

Notices

     76    Article XVI. Dispute Resolution      78   

 

iii



--------------------------------------------------------------------------------

 

Section 16.1.

  

Disputes

     78     

Section 16.2.

  

Senior Management Meeting

     78     

Section 16.3.

  

Arbitration

     78    Article XVII. Miscellaneous Matters      80     

Section 17.1.

  

Further Assurances

     80     

Section 17.2.

  

Waiver of Consumer Rights

     80     

Section 17.3.

  

Parties Bear Own Expenses/No Special Damages

     80     

Section 17.4.

  

Entire Agreement

     81     

Section 17.5.

  

Disclosure Schedules

     81     

Section 17.6.

  

Choice of Law, Waiver of Jury Trial

     81     

Section 17.7.

  

Exclusive Venue

     82     

Section 17.8.

  

Time of Essence

     82     

Section 17.9.

  

No Assignment

     82     

Section 17.10.

  

Counterpart Execution

     82     

Section 17.11.

  

Exclusive Remedy

     82     

Section 17.12.

  

References, Titles and Construction

     84     

Section 17.13.

  

No Third-Person Beneficiaries

     84     

Section 17.14.

  

Severability

     84     

Section 17.15.

  

Waiver of Conflicts Regarding Representation; Attorney-Client Privilege

     84     

Section 17.16.

  

Amendment

     85     

Section 17.17.

  

Waiver

     85   

 

iv



--------------------------------------------------------------------------------

LIST OF ANNEXES, EXHIBITS AND DISCLOSURE SCHEDULES

 

Annex A:    Allocated Values

Exhibits:

 

A    Leases B    Wells C    Permits D    Easements E    Fee Interests F   
Contracts G    Title Records H    Registration Rights Agreement 1.1   
Adjustment Per Share Price 7.6(a)    Form of Resignation of Officers and
Directors 7.6(b)    Form of Release from Seller 7.7    Form of Officer and
Director Indemnification Agreements 7.13    Seller Contracts 10.2(a)    Form of
Assignment of Interests 12.2    Form of Initial Settlement Statement

Disclosure Schedules:

 

Section 3.5    Non-Contravention of Seller Section 3.7    Pending Proceedings of
Seller Section 4.6    Non-Contravention of the Company Section 4.10    Financial
Statements Section 4.11    Pending Proceedings of the Company Section 4.12   
Compliance with Laws Section 4.14    Material Contracts Section 4.16    Wells
Section 4.18    Non-Consent Elections Section 4.19    Capital Commitments
Section 4.22    Consents Section 4.24    Insurance Policies Section 4.27   
Environmental Matters Section 4.30    Royalties Section 7.4(a)(iii)    Interim
Operations

 

v



--------------------------------------------------------------------------------

MEMBERSHIP INTEREST

PURCHASE AND SALE AGREEMENT

This MEMBERSHIP INTEREST PURCHASE AND SALE AGREEMENT dated as of October 13,
2016 (the “Execution Date”), is by and among Silver Hill Energy Partners II,
LLC, a Delaware limited liability company (“Seller”), Silver Hill E&P II, LLC, a
Delaware limited liability company (the “Company”), RSP Permian, L.L.C., a
Delaware limited liability company (“Buyer”), and RSP Permian, Inc., a Delaware
corporation (“Parent” and, together with Buyer, “Buyer Parties” and each a
“Buyer Party”). Seller, the Company, Buyer and Parent are referred to
collectively as the “Parties” and individually as a “Party”.

W I T N E S S E T H:

WHEREAS, Seller is the owner of 100% of the outstanding membership interests of
the Company (the “Interests”);

WHEREAS, Seller desires to sell the Interests to Buyer, and Buyer desires to
purchase the Interests from Seller, on the terms and conditions set forth
herein; and

WHEREAS, the Company desires to join in the execution of this Agreement for the
purpose of evidencing their consent to the consummation of the foregoing
transaction and for the purpose of making certain covenants and agreements as
provided herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, Seller, the Company, Parent, and Buyer hereby agree as
follows:

Article I.

Definitions and References

Section 1.1. Defined Terms. When used in this Agreement, the following terms
shall have the respective meanings assigned to them in this Section 1.1 or in
the section, subsections or other subdivisions referred to below:

“Acquired Properties” means those certain oil and gas properties acquired by
Seller from COG Operating LLC pursuant to that certain Purchase and Sale
Agreement, dated January 14, 2016, by and between COG Operating LLC and Seller.

“Adjustment Per Share Price” has the meaning set forth on Exhibit 1.1.

“Affiliate” means any Person directly or indirectly Controlling, Controlled by,
or under common Control with any other Person; provided, however, except with
respect to Section 7.20 and Section 13.1, that Kayne Anderson Capital Advisors,
L.P. and its Controlled entities shall not be deemed to be Affiliates of Seller
or the Company, and Seller and the Company shall not be deemed to be Affiliates
of Kayne Anderson Capital Advisors, L.P. and its Controlled entities and, with
respect to Section 7.20 and Section 13.1, Kayne Anderson Capital Advisors, L.P.
and its Controlled entities shall be deemed Affiliates of Seller and the
Company; provided, further, that the Company shall be deemed to be an Affiliate
of Seller prior to the Closing and an Affiliate of Buyer Parties after the
Closing.

 

1



--------------------------------------------------------------------------------

“Aggregate Base Purchase Price” means the sum of (a) the Base Purchase Price set
forth in this Agreement and (b) the Base Purchase Price set forth in the SHEP I
MIPSA.

“Agreement” means this Membership Interest Purchase and Sale Agreement, as
hereafter changed, amended or modified in accordance with the terms hereof.

“Allocated Value” means the amount of the Base Purchase Price allocated to each
Property on Annex A.

“Applicable Environmental Laws” means any Applicable Law relating to the
environment, pollution, health and safety, hazardous materials, industrial
hygiene, the environmental conditions on, under, or about any of the Properties,
including soil, groundwater, and indoor and ambient air conditions or the
reporting or remediation of environmental contamination and includes, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act, including the Superfund Amendments and Reauthorization Act of 1986, 42
U.S.C. § 9601 et seq.; the Resource Conservation and Recovery Act, including the
Hazardous and Solid Waste Amendments Act of 1984, 42 U.S.C. § 6901 et seq.; the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air
Act, 42 U.S.C. § 7401 et seq.; the Hazardous Materials Transportation Act, 49
U.S.C. § 5101 et seq.; the Toxic Substances Control Act, 15 U.S.C. §§ 2601 et
seq.; the Oil Pollution Act, 33 U.S.C. § 2701 et seq.; the Emergency Planning
and Community Right to Know Act, 42 U.S.C. § 11001 et seq.; the Safe Drinking
Water Act, 42 U.S.C. §§ 300f et seq.; the Rivers and Harbors Act of 1899, 33
U.S.C. § 401 et seq.; and the Occupational Safety and Health Act, 29 U.S.C. §
651 et seq.

“Applicable Laws” means all laws, constitutions, treaties, statutes, common law
principles, codes, acts, ordinances, rules, regulations, orders, judgments,
decrees, rulings, proclamations, resolutions or other requirements issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of a Governmental Entity and applicable to Seller, Buyer,
the Company, the Properties or this Agreement and the transactions contemplated
hereby.

“Base Purchase Price” has the meaning set forth on Exhibit 1.1.

“Business Day” means a day other than a Saturday, Sunday or day on which
commercial banks in New York, New York are authorized or required to be closed
for business.

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

“Company Records” means all data, information, software, books, files and
records of the Company, including all production records, operating records,
correspondence, lease records, well logs and other well-related records, and
division order records; prospect files; title records (including abstracts of
title, title opinions and memoranda, and title curative documents); contract
files; and maps, electric logs, core data, pressure data and decline curves;
excluding, however:

(a) any data, information, software and records to the extent disclosure or
change in ownership in connection with a sale of the Interests is prohibited,
other than

 

2



--------------------------------------------------------------------------------

pursuant to any contract with Seller or any of its Affiliates, or subjected to
payment of a fee or other consideration by any license agreement or other
agreement with a Person other than Affiliates of Seller, or by Applicable Law,
and for which no consent to transfer has been received or for which Buyer has
not agreed in writing to pay the fee or other consideration, as applicable;

(b) all legal records and legal files of Seller including all work product of
and attorney-client communications with Seller’s legal counsel (other than
Seller’s legal records and legal files for litigation, claims or proceedings
involving or relating to the Company or the Properties, including any files or
records necessary or useful to defend or prosecute any such lawsuit or claim);

(c) data, records and agreements relating to the sale of the Interests, the
Company or Properties, including bids received from and records of negotiations
with third Persons (other than agreements binding on the Company or the
Properties or pursuant to which the Company maintains rights against third
parties); and

(d) those original data, information, software and records retained by Seller
pursuant to Section 7.10 (the records referred to in clauses (a) through (d)
above, the “Excluded Company Records”).

“Confidentiality Agreement” means that certain Confidentiality Agreement dated
August 16, 2016 by and between SHEP I, the Company and Buyer and/or Parent.

“Contracts” shall have the meaning assigned to such term in subsection (h) of
the definition of Properties.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlled” and “Controlling” have the meanings correlative thereto.

“Credit Facility” means that certain Credit Agreement dated as of February 26,
2016, by and among Seller, as Borrower, Wells Fargo Bank, N.A., as
Administrative Agent, Wells Fargo Securities, LLC, as Sole Bookrunner and Sole
Lead Arranger, and the other loan parties and lender parties thereto, as
amended, supplemented, or otherwise modified as of the Execution Date.

“Current Tax Period” means any Tax period that includes but does not end at or
before the Effective Date.

“Defect” means any Title Defect, as defined in Section 8.6, or any Environmental
Defect, as defined in Section 8.7(a).

“Defect Amount” means any Title Defect Amount, as defined in Section 8.3, and
any Environmental Defect Amount, as defined in Section 8.7(b).

 

3



--------------------------------------------------------------------------------

“Disclosure Schedule” means that certain Disclosure Schedule dated as of the
Execution Date furnished by the Company to Buyer contemporaneously with the
execution and delivery of this Agreement, as amended at any time prior to
Closing in the manner permitted by Section 5.2.

“Dollar” and “$” means the United States of America dollar.

“Easements” shall have the meaning assigned to such term in subsection (e) of
the definition of Properties.

“Effect” shall have the meaning assigned to such term in subsection (a) of the
definition of Material Adverse Effect.

“Effective Date” means 12:01 a.m. Central Time on November 1, 2016.

“Equipment” shall have the meaning assigned to such term in subsection (c) of
the definition of Properties.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means, with respect to a Person, any trade or business
(whether or not incorporated) that is treated as a single employer with such
Person under Section 4001 of ERISA or Section 414 of the Code.

“Escrow Agent” means Citibank, N.A.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Excluded Company Records” shall have the meaning assigned to such term in
subsection (d) of the definition of Company Records.

“Excluded Properties” means:

(a) any accounts payable accruing before the Effective Date;

(b) all contracts of insurance or indemnity subject to Section 7.7 or Article
XIV;

(c) subject to Section 12.4, any refund of costs, Taxes or expenses borne by
Seller or the Company attributable to the period prior to the Effective Date;

(d) subject to Section 12.4, all deposits, cash, checks, funds and accounts
receivable attributable to the Company’s interests in the Properties with
respect to any period of time prior to the Effective Date;

(e) the Excluded Company Records;

(f) subject to Section 7.17, all servers and hardware related thereto owned,
licensed or used by the Company; and

(g) any logo, service mark, copyright, trade name or trademark of or associated
with the Company or any Affiliate of the Company or any business of the Company
or of any Affiliate of the Company.

 

4



--------------------------------------------------------------------------------

“Expenses” shall have the meaning assigned to such term in the definition of
Transaction Expenses.

“Fee Interests” shall have the meaning assigned to such term in subsection (g)
of the definition of Properties.

“Financing” means one or more debt or equity financing transactions (including
registered public offerings of debt or equity securities, private placements
under Rule 144A under the Securities Act, credit facilities and amendments,
supplements and refinancings of the foregoing) by Parent, Buyer or one of their
respective subsidiaries, as buyer or issuer, in each case, currently existing or
consummated at or before the Closing.

“Financing Source” means the entities that have committed to provide or arrange,
or otherwise are currently a party to or that later enter into agreements in
connection with, all or any part of any Financing, including the parties to any
joinder agreements, indentures or credit agreements entered into pursuant
thereto, together with their respective affiliates and their and their
respective affiliates’ officers, directors, employees, agents and
representatives and their successors and assigns.

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.

“Governing Documents” means, when used with respect to an entity, the documents
governing the formation, operation and governance of such entity, including (a)
in the instance of a corporation, the articles of incorporation and bylaws of
such corporation, (b) in the instance of a partnership, the partnership
agreement, (c) in the instance of a limited partnership, the certificate of
formation and the limited partnership agreement, and (d) in the instance of a
limited liability company, the articles of organization or certificate of
formation and operating agreement or limited liability company agreement.

“Governmental Entity” means any court or tribunal in any jurisdiction (domestic
or foreign) or any federal, state, county, municipal, tribal or other
governmental, quasi-governmental or regulatory body, agency, authority,
department, commission, board, bureau, or instrumentality (domestic or foreign).

“Hydrocarbons” means oil and gas and other hydrocarbons produced or processed in
association therewith (whether or not such item is in liquid or gaseous form),
or any combination thereof, and any minerals (whether in liquid or gaseous form)
produced in association therewith, including all crude oil, gas, casinghead gas,
condensate, natural gas liquids, and other gaseous or liquid hydrocarbons
(including ethane, propane, iso-butane, nor-butane, gasoline, and scrubber
liquids) of any type and chemical composition.

“Imbalance” means any over-production, under-production, over-delivery,
under-delivery or similar imbalance of Hydrocarbons produced from or allocated
to the Properties, regardless of

 

5



--------------------------------------------------------------------------------

whether such over-production, under-production, over-delivery, under-delivery or
similar imbalance arises at the wellhead, pipeline, gathering system,
transportation system, processing plant or other location.

“Indebtedness” means, without duplication: (i) all obligations (including the
principal amount thereof and, if applicable, the accreted amount thereof and the
amount of accrued and unpaid interest thereon) of a Person, whether or not
represented by bonds, debentures, notes or other securities (and whether or not
convertible into any other security), for the repayment of money borrowed,
whether owing to banks, to financial institutions, on equipment leases or
otherwise; (ii) all deferred liabilities of such Person for the payment of the
purchase price of property or assets purchased (other than current accounts
payable that were incurred in the ordinary course of business); (iii) all
obligations of such Person to pay rent or other amounts under a lease which is
required to be classified as a capital lease; (iv) all outstanding reimbursement
obligations of such Person with respect to letters of credit, bankers’
acceptances or similar facilities issued for the account of such Person; (v) all
obligations of such Person under any interest rate swap agreement, forward rate
agreement, interest rate cap or collar agreement or other financial agreement or
arrangement entered into for the purpose of limiting or managing interest rate
risks; (vi) all obligations secured by any Lien (other than Permitted
Encumbrances) existing on property or assets owned by such Person for borrowed
money, whether or not indebtedness secured thereby has been assumed; (vii) all
guaranties, endorsements and other similar contingent obligations of such Person
in respect of, or to purchase or to otherwise acquire, indebtedness of others;
and (viii) all premiums, penalties, fees, expenses, breakage costs and change of
control payments required to be paid or offered in respect of any of the
foregoing on prepayment (regardless if any of such are actually paid), as a
result of the consummation of the transactions contemplated hereby or any
transaction in connection with any lender approval, consent, ratification,
permission, waiver, order or authorization (including any Permit); provided,
however, that Indebtedness shall not include accounts payable to trade creditors
and accrued expenses arising in the ordinary course of business consistent with
past practice.

“Indemnitee” means either a Buyer Indemnitee or a Seller Indemnitee, as
applicable.

“Indemnity Escrowed Shares” means 1,614,320 Parent Shares.

“IRS” means the United States Internal Revenue Service.

“Knowledge” (a) in the case of Seller or the Company (or similar references to
Seller’s or the Company’s knowledge) means all information actually known by
Kyle D. Miller, Patrick Halpin, and Chip Taylor and (b) in the case of Buyer or
Parent, (or similar references to Buyer’s or Parent’s knowledge) means all
information actually known by Steve Gray, Scott McNeill or Jim Mutrie, in the
case of both (a) and (b), without any duty or obligation of investigation or
inquiry.

“Lands” shall have the meaning assigned to such term in subsection (a) of the
definition of Properties.

“Leases” shall have the meaning assigned to such term in subsection (a) of the
definition of Properties.

 

6



--------------------------------------------------------------------------------

“Lien” means any deed of trust, mortgage, security interest, hypothecation,
encumbrance, lien, charge or pledge; provided, however, that, with respect to
the Interests, Lien shall also include any title retention agreement, voting
trust agreement or any other restriction or limitation of any kind or character,
including any restriction on transferability.

“Material Adverse Effect” means:

(a) As to the Company, any circumstance, change or effect or other matter
(collectively “Effect”) that is or would reasonably be expected to have a
material adverse effect on the business, operations or financial condition of
the Company and the Properties taken as a whole; provided, however, that the
following shall be deemed not to constitute, create or cause a Material Adverse
Effect of the Company:

(i) any changes in Hydrocarbon prices;

(ii) any Effects that affect generally the oil or gas industries or that result
from international, national, regional, state or local economic conditions, from
general developments or conditions in the oil or gas industries, from changes in
laws, rules or regulations applicable to the Company or the Properties (or the
interpretation or application thereof) or from other general economic
conditions, facts or circumstances;

(iii) reductions in revenues and/or earnings of the Company in the ordinary
course of business; provided that the underlying causes of such reductions may
be taken into account in determining whether a Material Adverse Effect has
occurred except to the extent such underlying causes are otherwise deemed not to
constitute, create or cause a “Material Adverse Effect”;

(iv) any disruption in the purchase or transportation of crude oil or natural
gas produced or otherwise sold by the Company as a result of any shutdown,
interruption or declaration of force majeure by any pipeline operator or other
purchaser of such products;

(v) any Effects that result from any of the transactions contemplated by this
Agreement or the public announcement thereof;

(vi) any Effects that result from the effects of conditions or events resulting
from an outbreak or escalation of hostilities (whether nationally or
internationally), or the occurrence of any other calamity or crisis (whether
nationally or internationally), including, without limitation terrorist attacks
to the extent that such Effect does not have a disproportionate impact on the
Company and the Properties, taken as a whole relative to other businesses in the
industry in which the Company operates;

(vii) effects or changes that are cured or no longer exist by the earlier of the
Closing and the termination of this Agreement;

(viii) any changes in accounting requirements or principles imposed by any
change in GAAP or the interpretation thereof;

 

7



--------------------------------------------------------------------------------

(ix) any actions or inactions of Seller or the Company taken in compliance with
this Agreement or consented to by Buyer;

(x) any natural disasters or acts of God to the extent that such Effect does not
have a disproportionate impact on the Company and the Properties, taken as a
whole relative to other businesses in the industry in which the Company
operates;

(xi) any failure to meet any projections, forecasts, or estimates of financial
metrics for any period; provided that the underlying causes of such failures may
be taken into account in determining whether a Material Adverse Effect has
occurred except to the extent such underlying causes are otherwise deemed not to
constitute, create or cause a “Material Adverse Effect”;

(xii) any Effect resulting from any action taken by Buyer or any Affiliate of
Buyer, other than those not expressly permitted in accordance with the terms of
this Agreement; or

(xiii) natural declines in well performance.

(b) As to Seller, any Effect that is or would reasonably be expected to have a
material adverse effect on Seller’s ability to consummate the transactions
contemplated by this Agreement and the Transaction Documents or prevent the
consummation of any of the transactions contemplated hereby and thereby.

(c) As to Parent or Buyer, either

(i) any Effect that is or would reasonably be expected to have a material
adverse effect on the business, operations or financial condition of Buyer
Parties; provided, however, that the following shall be deemed not to
constitute, create or cause a Material Adverse Effect of Parent:

(A) any changes in Hydrocarbon prices;

(B) any Effects that affect generally the oil or gas industries or that result
from international, national, regional, state or local economic conditions, from
general developments or conditions in the oil or gas industries, from changes in
laws, rules or regulations applicable to the Company or the Properties (or the
interpretation or application thereof) or from other general economic
conditions, facts or circumstances;

(C) reductions in revenues and/or earnings of the Company in the ordinary course
of business; provided that the underlying causes of such reductions may be taken
into account in determining whether a Material Adverse Effect has occurred
except to the extent such underlying causes are otherwise deemed not to
constitute, create or cause a “Material Adverse Effect”;

(D) any disruption in the purchase or transportation of crude oil or natural gas
produced or otherwise sold by the Company as a result of any shutdown,
interruption or declaration of force majeure by any pipeline operator or other
purchaser of such products;

 

8



--------------------------------------------------------------------------------

(E) any Effects that result from any of the transactions contemplated by this
Agreement or the public announcement thereof;

(F) any Effects that result from the effects of conditions or events resulting
from an outbreak or escalation of hostilities (whether nationally or
internationally), or the occurrence of any other calamity or crisis (whether
nationally or internationally), including, without limitation terrorist attacks
to the extent that such Effect does not have a disproportionate impact on the
Company and the Properties, taken as a whole relative to other businesses in the
industry in which the Company operates;

(G) effects or changes that are cured or no longer exist by the earlier of the
Closing and the termination of this Agreement;

(H) any changes in accounting requirements or principles imposed by any change
in GAAP or the interpretation thereof;

(I) any actions or inactions of Parent or Buyer taken in compliance with this
Agreement or consented to by Seller;

(J) any natural disasters or acts of God to the extent that such Effect does not
have a disproportionate impact on the Company and the Properties, taken as a
whole relative to other businesses in the industry in which the Company
operates;

(K) any failure to meet any projections, forecasts, or estimates of financial
metrics for any period; provided that the underlying causes of such failures may
be taken into account in determining whether a Material Adverse Effect has
occurred except to the extent such underlying causes are otherwise deemed not to
constitute, create or cause a “Material Adverse Effect”;

(L) any Effect resulting from any action taken by Seller or the Company or any
Affiliate of Seller or the Company, other than those not expressly permitted in
accordance with the terms of this Agreement;

(M) natural declines in well performance; or

(ii) any Effect that is or would reasonably be expected to have a material
adverse effect on Buyer Parties’ ability to consummate the transactions
contemplated by this Agreement and the Transaction Documents or prevent the
consummation of any of the transactions contemplated hereby and thereby.

“Material Contract” to the extent binding on the Oil and Gas Properties or the
Company’s ownership thereof after Closing, any Contract which is one or more of
the following types and which, only in the case of subsections (ii) or (iii),
below, can reasonably be expected to result in

 

9



--------------------------------------------------------------------------------

gross revenue per fiscal year in excess of Five Hundred Thousand Dollars
($500,000) or in the case of subsections (ii) or (vi) below, can reasonably be
expected to result in expenditures per fiscal year in excess of Five Hundred
Thousand Dollars ($500,000), in each case, net to the aggregate interests of the
Company:

(i) Contracts with any Affiliate of the Company that will not be terminated on
or prior to Closing, except for any assignments to any Affiliate of the Company
of any overriding royalty interest or other similar interest which will burden
the Properties after the Closing and are filed of record;

(ii) Contracts for the sale, purchase, exchange, or other disposition of
Hydrocarbons produced from the Oil and Gas Properties which are not cancelable
without penalty to the Company, its Affiliates, or its or their permitted
successors and assigns, on at least one hundred twenty (120) days prior written
notice;

(iii) To the extent currently pending, Contracts to sell, lease, farmout,
exchange, or otherwise dispose of all or any part of the Oil and Gas Properties
after Closing, but excluding right of reassignment upon intent to abandon any
such Oil and Gas Property;

(iv) Contracts for the gathering, treatment, processing, storage or
transportation of Hydrocarbons;

(v) Operating agreements, area of mutual interest agreements, joint venture
agreements, exploration agreements, surface use agreements, development
agreements (including all such Contracts containing unfulfilled obligations for
the Company to drill additional wells), participation agreements, farmin and
farmout agreements, drag-along agreements, put agreements, call agreements, and
any other similar agreements for which any terms remain executory and which
materially affect any interest in the Properties;

(vi) All Contracts that provide for any take-or-pay arrangements, call upon
production, option to purchase or similar rights with respect to the Properties
or to the production therefrom or the processing thereof, or that contain a
dedication of production;

(vii) Any Contract that is a water rights agreement, disposal agreements, or
similar agreement relating to sourcing, transportation, or disposal of water;
and

(viii) Any Contract to which the Company is a party with respect to any swap,
forward, future or derivative transaction or option or similar agreement,
whether exchange traded, “over-the-counter” or otherwise, involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions.

 

10



--------------------------------------------------------------------------------

“Net Mineral Acre” means, as to each parcel or tract burdened by a Lease, the
product of (a) the number of surface acres of land that are described in such
parcel or tract (i.e. gross acres), multiplied by (b) the lessor’s aggregated
undivided interest, on an 8/8ths basis, in the fee minerals, non-executive
interests and other mineral fee interests in the lands covered by such parcel or
tract burdened by the applicable Lease, multiplied by (c) the Company’s Working
Interest in such Lease (provided, however, if items (a) and (b) of this
definition vary as to different areas within any tracts or parcels burdened by
such Lease, a separate calculation shall be performed with respect to each such
area).

“Net Revenue Interest” means, with respect to any Oil and Gas Property, the
percentage interest in and to all production of Hydrocarbons saved, produced and
sold from or allocated to such Oil and Gas Property, after giving effect to all
Royalties.

“Oil and Gas Properties” shall have the meaning assigned to such term in
subsection (b) of the definition of Properties.

“Parent Common Stock” means the common stock, par value $0.01 per share, of
Parent, as traded on the New York Stock Exchange under the trading symbol
“RSPP”.

“Permits” shall have the meaning assigned to such term in subsection (d) of the
definition of Properties.

“Person” means any individual, sole proprietorship, corporation, partnership,
joint venture, association, joint-stock company, trust, enterprise,
unincorporated organization or other entity or Governmental Entity.

“Price Per Share” means the arithmetic average of the daily VWAP of a share of
Parent Common Stock for the fifteen (15) consecutive trading days immediately
prior to payment of an amount from the Indemnity Escrow Account.

“Proceedings” means all proceedings, actions, claims, suits, investigations,
hearings, audits, demands, charges, complaints, examinations, and inquiries (in
each case, whether civil, criminal, judicial, administrative, investigative,
appellate or otherwise) brought, conducted or heard by or before, or otherwise
involving, any arbitrator, arbitration panel, court or Governmental Entity other
than Permit and zoning applications pursued in the ordinary course of business.

“Properties” means, except for the Excluded Properties, all of the Company’s
right, title and interest in and to the following described properties, rights
and interests:

(a) the working interests and net revenue interests set forth on Exhibit A,
together with all other interest of the Company in the Hydrocarbon leases
described on Exhibit A, whether such right, title and interest are legal or
equitable, vested or contingent, (collectively, the “Leases”), together with all
pooled, communitized or unitized acreage or rights which includes or constitutes
all or part of any Leases or any Wells, and all tenements, hereditaments and
appurtenances belonging to the Leases (collectively, the “Lands”);

 

11



--------------------------------------------------------------------------------

(b) the working interests and net revenue interests set forth on Exhibit B,
together with all other interest of the Company in any and all Hydrocarbon,
water, CO2, injection wells or other wells located on, under or within the
Lands, to the extent described on Exhibit B attached hereto (the “Wells” and
together with the Leases, the “Oil and Gas Properties”), in each case whether
producing, non-producing, permanently or temporarily plugged and abandoned;

(c) all tank batteries, pipelines, metering facilities, interconnections and
other equipment, machinery, facilities, fixtures and other tangible personal
property and improvements, flowlines, gathering lines and Well equipment (both
surface and subsurface) located on the Lands that are primarily used in
connection with the ownership or operation of the Oil and Gas Properties or the
production, transportation or processing of Hydrocarbons produced from the Oil
and Gas Properties (the “Equipment”);

(d) all permits, licenses, certificates, approvals, consents, notices, waivers,
franchises, registrations and other governmental authorizations (“Permits”) held
by the Company, as described on Exhibit C, and any other Permits that are used
by the Company for the ownership, operation, maintenance, repair or replacement
of the Oil and Gas Properties;

(e) all easements, servitudes, rights of way, surface leases and other rights to
use the surface appurtenant to, and used or held primarily for use in connection
with, the ownership or operation of the Oil and Gas Properties including the
property described on Exhibit D (the “Easements”);

(f) all Hydrocarbons in, on under or that may be produced from or attributable
to the Leases or Wells after the Effective Date, including all Hydrocarbon
inventories of the Company from the Oil and Gas Properties in storage or
constituting linefill as of the Effective Date;

(g) The fee interests in land of the Company, as described on Exhibit E, and any
other fee interests in land owned by the Company that are used for the
ownership, operation, maintenance, repair or replacement of the Oil and Gas
Interests (the “Fee Interests”);

(h) The contracts and agreements listed on Exhibit F and any other currently
effective contracts, agreements and instruments that are binding on the Oil and
Gas Properties or that relate primarily to the ownership or operation of the Oil
and Gas Properties (but only to the extent applicable to the Oil and Gas
Properties) including operating agreements, unitization, pooling, and
communitization agreements, declarations and orders, area of mutual interest
agreements, joint venture agreements, farmin and farmout agreements, exchange
agreements, purchase and sale agreements and other contracts in which the
Company acquired interests in any other Properties, transportation agreements,
agreements for the sale and purchase of Hydrocarbons and processing agreements
but excluding any contracts, agreements and instruments included within the
definition of “Excluded Properties,” and provided that the defined term

 

12



--------------------------------------------------------------------------------

“Contracts” shall not include the Leases and other instruments constituting the
Company’s chain of title to the Leases to the extent that such instruments are
filed of record and not merely referred to in record title (subject to such
exclusion and proviso, the “Contracts”);

(i) Any and all unexpired warranties, claims, rights, or causes of action that
the Company may have against third parties that relate to the assets set forth
in items (a) through (h) above; and

(j) Geological, reservoir, drilling and completion data relating to the
ownership and operation of the Properties set forth in items (a) through (h)
above.

“Property Costs” means (i) all operating and production expenses (including
costs of insurance, rentals, shut-in payments and royalty payments; customary
title examination and curative actions taken in connection with the drilling of
wells; ad valorem, property, severance, production and similar Taxes
attributable to the ownership or operation of the Properties or the production
or the sale of Hydrocarbons therefrom; and gathering, processing and
transportation costs in respect of Hydrocarbons produced from the Properties)
and capital expenditures (including bonuses, broker fees, and other lease
acquisition costs, costs of drilling and completing wells and costs of acquiring
equipment) incurred in the ownership and operation of the Properties in the
ordinary course of business, (ii) general and administrative costs with respect
to the Properties and (iii) overhead costs charged to the Properties under the
applicable operating agreement; provided, that “Property Costs” shall not
include casualty losses which are addressed by Article XVI.

“Reasonable Documentation” means with respect to any Defect asserted by Buyer, a
copy of or reference to:

(a) Any available title opinion or landman’s title report describing the
asserted Title Defect;

(b) The relevant document to the extent the alleged Defect is or arises from a
document;

(c) The deed preceding and following a gap in the chain of title or a title
opinion describing the gap in reasonable detail, to the extent the basis of the
alleged Defect is a gap in the Company’s chain of title;

(d) Any document creating or evidencing the Lien or encumbrance, to the extent
the basis of the alleged Defect is a Lien or encumbrance;

(e) The Site Assessment describing the Defect, to the extent necessary to show
the alleged Defect is an Environmental Defect; and

(f) Any other documents in the possession of Buyer or Parent reasonably
necessary for the other Parties (as well as any title attorney, examiner or
environmental consultant hired by such Parties) to verify or investigate the
existence of the alleged Defect.

 

13



--------------------------------------------------------------------------------

“Reasonable Efforts” means a party’s reasonable efforts in accordance with
reasonable commercial practice without incurring unreasonable expenses.

“Reduced Shares” means the positive difference between (i) the sum of that
number of Parent Shares issuable under this Agreement (after giving effect to
the adjustments provided for in Section 2.3(c)(ii)) upon the Closing plus that
number of shares of Parent Common Stock issued or issuable under the SHEP I
MIPSA (including the Indemnity Escrowed Shares (as defined in the SHEP I MIPSA))
upon the closing of the transactions contemplated by the SHEP I MIPSA, minus
(ii) that number of shares of Parent Common Stock equal to the product of (x)
.199, multiplied by, (y) that number of shares of Parent Common Stock issued and
outstanding immediately prior to the Execution Date; provided, that any
resulting fractional share of Parent Common Stock shall be rounded up except to
the extent that such rounding would cause the number of shares under clause (i)
of this definition to exceed clause (ii) of this definition, in which case the
resulting fractional share shall be rounded down.

“Royalties” means all royalties, overriding royalties, reversionary interests,
net profit interests, production payments, carried interests, non-participating
royalty interests and other royalty burdens and other interests payable out of
production of Hydrocarbons from or allocated to the Properties or the proceeds
thereof to third parties.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“SHEP Holdings” means Silver Hill Energy Partners Holdings, LLC, a Delaware
limited liability company.

“SHEP I” means Silver Hill Energy Partners, LLC, a Delaware limited liability
company.

“SHEP I MIPSA” means that certain Membership Interest Purchase and Sale
Agreement by and among SHEP I, SHEP Holdings, Parent and Buyer of even date
herewith.

“SHEP I Parent Shares” means the issuance to SHEP Holdings of the Parent Shares
pursuant to the SHEP I MIPSA.

“Suspended Funds” means proceeds of production which Seller or Company is
holding (including funds held in suspense for unleased interests and penalties
and interest) which are owing to third party owners of royalty, overriding
royalty, working, or other interests in respect of past production,

“Tax” or “Taxes” means any federal, state, local, or non-U.S. income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated, or other
tax of any kind whatsoever imposed by any Governmental Entity, whether computed
on a separate or consolidated, unitary or combined basis or in any other manner,
including any interest, penalty, or addition thereto, whether disputed or not
and including any obligation to indemnify or otherwise assume or succeed to the
Tax liability of any other Person.

 

14



--------------------------------------------------------------------------------

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Transaction Documents” means this Agreement, the SHEP I MIPSA, the Registration
Rights Agreement and the other agreements, documents, instruments, and
certificates to be delivered by any Party at the Closing, and any other
agreements, documents, instruments and certificates to be delivered by any Party
in connection with this Agreement or the Closing.

“Transaction Expenses” means all unpaid fees, costs, expenses, payments,
expenditures or liabilities (collectively, “Expenses”), incurred or created
prior to the Execution Date, or during the period after the Execution Date and
prior to the Closing Date (and whether or not invoiced prior to the Closing
Date), by Seller or any of its Affiliates or the Company, in connection with any
of the transactions contemplated hereby, including: (a) Expenses payable to
legal counsel or to any financial advisor, broker, accountant or other Person
who performed services for or provided advice to Seller or any of its Affiliates
or the Company prior to the Closing, or who is otherwise entitled to any
compensation or payment from Seller or any of their respective Affiliates or the
Company with respect to services provided prior to the Closing, in connection
with any of the transactions contemplated hereby; (b) Expenses that arise or are
expected to arise, or are triggered or become due or payable, as a direct or
indirect result of the consummation (whether alone or in combination with any
other event or circumstance) of any of the transactions contemplated hereby
(including any payments to employees, managers, agents or consultants, whether
under a deferred compensation plan, bonus plan or other employee plan or
arrangement); (c) Expenses for any unpaid severance obligations owed by the
Company to any employee, manager, agent or consultant of the Company to the
extent in effect and triggered prior to or as a result of the consummation of
the transactions contemplated by this Agreement, (d) Expenses for any unpaid
amounts owed to an employee, manager or consultant in connection with any equity
appreciation right triggered prior to or as a result of the consummation of the
transactions contemplated by this Agreement, and (e) the employer portion of any
unpaid payroll, social security, unemployment or similar Tax required to be paid
by the Company under Applicable Law in connection with the payment of any
Expenses, but excluding Expenses for which Buyer has agreed to be responsible
pursuant to this Agreement and any Expenses paid or incurred directly by Seller
or any of its Affiliates (other than the Company).

“Transfer Tax” means any all federal, state and local transfer, sales, use,
stamp, documentary, registration or other similar Taxes or assessments resulting
from the transactions contemplated by this Agreement.

“VWAP” per share of Parent Common Stock on any trading day shall mean the per
share volume-weighted average price as displayed on Bloomberg page “RSPP.N
<equity> AQR” (or its equivalent if such a page is not available) in respect of
the period from 9:30 a.m. to 4:00 p.m., New York City time, on such trading day;
or if such price is not available, “VWAP” shall mean the market value per share
of Parent Common Stock on such trading day as determined, using a
volume-weighted average method, by a nationally recognized independent
investment banking firm retained by Seller for this purpose.

 

15



--------------------------------------------------------------------------------

“Wells” shall have the meaning assigned to such term in subsection (b) of the
definition of Properties.

“Willful and Material Breach” shall mean a material breach that is a consequence
of an act or failure to take an act by the breaching party with the actual
knowledge that the taking of such act (or the failure to take such act) would
constitute a material breach of this Agreement.

“Working Interest” means, with respect to any Oil and Gas Property, the
percentage of costs and expenses associated with the exploration, drilling,
development, operation, maintenance and abandonment on or in connection with
such Oil and Gas Property required to be borne with respect thereto, but without
regard to the effect of any Royalties.

Section 1.2. Certain Additional Defined Terms. In addition to such terms as are
defined in the preamble of and recitals to this Agreement and in Section 1.1,
the following terms are used in this Agreement as defined in the Articles or
Sections set forth opposite such terms:

 

Defined Term

  

Reference

Additional Listing Application    Section 7.15 Adjusted Cash Purchase Price   
Section 2.3(b) Adjusted Parent Shares    Section 2.3(c) Arbitration Decision   
Section 16.3(d) Arbitration Notice    Section 16.3(a) Arbitrator    Section
16.3(a) Assignment    Section 10.2(a) Bank    Section 2.4(a) Base Purchase Price
   Section 2.2 Buyer    Preamble Buyer Indemnitees    Section 13.2 Buyer Parties
   Preamble Buyer’s Indemnified Claims    Section 13.1 Buyer’s Review    Section
8.1 Cash Purchase Price    Section 2.2 Closing    Section 10.1 Closing Date   
Section 10.1 Common Interest Parties    Section 17.15 Company    Preamble
Consents    Section 4.22 Corporate Actions    Section 7.14(c) Damages    Section
7.2 Defect Notice    Section 8.2 Defensible Title    Section 8.4 Deposit   
Section 2.4(a) Deposit Account    Section 2.4(a) Disputes    Section 16.1
Environmental Defect    Section 8.7(a) Environmental Defect Amount    Section
8.7(a) Environmental Defect Threshold    Section 8.7(a)

 

16



--------------------------------------------------------------------------------

Defined Term

  

Reference

Examination Period    Section 8.1 Execution Date    Preamble Final Settlement
Statement    Section 12.3 Finance Related Parties    Section 7.19 Financial
Statements    Section 4.10 HSR Act    Section 7.12 Indemnity Deductible   
Section 13.4(a) Indemnity Escrow Account    Section 2.4(b) Indemnity Escrow
Agreement    Section 2.4(b) Initial Settlement Statement    Section 12.2
Inspection Indemnitees    Section 7.2 Insurance Policies    Section 4.24
Interests    Recitals Joint Instructions    Section 2.4(a) Lock-Up Period   
Section 7.16 Outstanding Capital Commitments    Section 4.19 Parent    Preamble
Parent SEC Reports    Section 6.14 Parent Shares    Section 2.2 Parent
Stockholders’ Meeting    Section 7.14(a) Parties    Preamble Permitted
Encumbrances    Section 8.5 Property Records    Section 7.1 Proxy Statement   
Section 7.14(a) Purchase Price Allocation    Section 7.8(e)(i) Recommendation   
Section 7.14(a) Registration Rights Agreement    Section 10.2(g) Required
Financial Information    Section 7.18(b) Required Permit    Section 4.26
Requisite Stockholder Approval    Section 7.14(a) Seller    Preamble Seller
Contracts    Section 7.13(a) Seller Indemnitees    Section 13.1 Seller Related
Parties    Section 7.19 Seller’s Indemnified Claims    Section 13.1 SHEP I
Parent Shares    Section 7.14(c) Site Assessment    Section 7.1 Surviving
Provisions    Section 11.2(a) T&K    Section 17.15 Target Closing Date   
Section 10.1 Tail Policy    Section 7.7(b) Termination Date    Section
11.1(b)(i) Third Party Claim    Section 13.6(b) Third-Party Operators    Section
7.1 Title Defect    Section 8.6

 

17



--------------------------------------------------------------------------------

Defined Term

  

Reference

Title Defect Amount    Section 8.3 Title Defect Property    Section 8.3 Title
Defect Threshold    Section 8.3

Article II.

Terms of the Transaction

Section 2.1. Agreement to Purchase and Sell Interests. For the consideration
hereinafter set forth, and subject to the terms and provisions herein contained,
Seller agrees to sell to Buyer, and Buyer agrees to purchase from Seller, the
Interests.

Section 2.2. Purchase Price. The Base Purchase Price consists of (i) Six Hundred
Forty-Five Million Nine Hundred Fifty-Three Thousand One Hundred Forty-Three and
No/100 Dollars ($645,953,143) in cash or other immediately available funds (the
“Cash Purchase Price”), and (ii) 16,019,638 shares of Parent Common Stock (the
“Parent Shares”). The Base Purchase Price shall be subject to adjustment both
prior to, and after, Closing as set forth herein. The Parent Shares issued to
Seller at the Closing shall be subject to adjustment in the event of stock
split, combination, re-classification, recapitalization, exchange, stock
dividend, or other distribution payable in Parent Common Stock with respect to
shares of Parent Common Stock that occurs prior to Closing and shall be issued
in the name of Seller. The Parties acknowledge and agree that the Base Purchase
Price was derived based on the aggregate Allocated Values of the Properties as
set forth on Annex A.

Section 2.3. Adjustments to the Base Purchase Price.

(a) At Closing, the Cash Purchase Price to be paid by the Buyer Parties at
Closing shall be:

(i) without duplication, reduced by the sum of (A) the amount, if any, of
Indebtedness of the Company described in clause (i) of the definition of
Indebtedness and outstanding as of Closing, (B) the amount of any Transaction
Expenses outstanding as of Closing, (C) the amount of Suspended Funds that are
not held by the Company and that are attributable to the period prior to the
Effective Date, (D) the aggregate amount, if any, of adjustments for Property
Costs under Article XII hereof which result in a credit to Buyer and (E) an
amount equal to the Deposit, plus any interest thereon, which the Bank will
deliver to Seller in accordance with Joint Instructions delivered to the Bank
immediately prior to Closing;

(ii) increased by the aggregate amount, if any, of adjustments for Property
Costs under Article XII hereof which result in a credit to Seller; and

(iii) in the event the Requisite Stockholder Approval is not obtained prior to
March 1, 2017, increased by an amount equal to the greater of (A) the product of
the number of Reduced Shares multiplied by the Adjustment Per Share Price or (B)
the product of the number of Reduced Shares multiplied by the arithmetic average
of the daily VWAP of a share of Parent Common Stock for the ten (10) consecutive
trading days immediately prior to Closing.

 

18



--------------------------------------------------------------------------------

(b) The amount resulting after making the reductions and increases outlined
above shall be referred to as the “Adjusted Cash Purchase Price”. The Adjusted
Cash Purchase Price shall be further adjusted after the Closing in accordance
with Article XII to update adjustments for Property Costs under Article XII that
were estimated for purposes of Closing.

(c) At Closing, the number of Parent Shares to be issued to Seller shall be
reduced by (i) the Indemnity Escrowed Shares to be delivered to the Escrow Agent
at Closing, (ii) the number of shares of Parent Common Stock calculated by
dividing the sum of (A) the Defect Amounts, if any, and (B) the Allocated Value
of any Property excluded pursuant to Section 7.1, if any, in each case, for
which an adjustment to the number of Parent Shares should be made pursuant to
Article VII or Article VIII hereof by the Adjustment Per Share Price and (iii)
in the event the Requisite Stockholder Approval is not obtained prior to March
1, 2017, the Reduced Shares, if any. Any fractional shares resulting from such
calculation shall be rounded up to the nearest whole share. The number of Parent
Shares resulting after making the reductions outlined above shall be referred to
as the “Adjusted Parent Shares”.

Section 2.4. Payment of the Adjusted Cash Purchase Price. The Cash Purchase
Price shall be payable as follows:

(a) As of the Execution Date (i) Buyer, Seller, and Citibank, N.A. (the “Bank”)
shall have executed an escrow agreement, and (ii) Buyer shall have paid the
amount equal to $64,104,648 (such amount being herein called the “Deposit”) into
an interest bearing joint control account (the “Deposit Account”) to be
established by Buyer and Seller at the Bank and requiring the written
authorization of a representative of each party for the disbursal of funds
therefrom (“Joint Instructions”). The Deposit shall bear interest at the rate
established by Bank. In the event the transaction contemplated hereby is
consummated in accordance with the terms hereof, the Deposit plus the earned
interest shall be applied to the Cash Purchase Price to be paid by Buyer at the
Closing, and Buyer and Seller shall deliver Joint Instructions to the Bank to
deliver, and the Bank shall deliver to Seller by wire transfer of immediately
available funds in Dollars to an account designated in writing by Seller to the
Bank, an amount equal to the Deposit plus interest earned thereon. In the event
this Agreement is terminated by Buyer or Seller in accordance with Section 11.1
below, the Deposit shall be returned to Buyer or retained by Seller as provided
in Article XI. If the Deposit is paid to Buyer, or if Buyer receives credit for
same against the Cash Purchase Price paid at Closing, such payment, or credit,
shall be in the amount of the Deposit plus the amount of earned interest. All
interest earned on the Deposit Account shall be treated as income of Buyer for
all Tax purposes.

(b) At the Closing, (i) Buyer shall deliver to Seller, by wire transfer of
immediately available funds in Dollars to an account designated in writing by
Seller to Buyer, an amount equal to the Adjusted Cash Purchase Price as
calculated in accordance with Section 2.3(a), (ii) Buyer will deposit stock
certificates for the Indemnity Escrowed

 

19



--------------------------------------------------------------------------------

Shares in an escrow account (the “Indemnity Escrow Account”) with the Bank as
the source of payment for the indemnification of Buyer Indemnitees pursuant to
Article XIII hereof and the terms of a customary escrow agreement (the
“Indemnity Escrow Agreement”) containing the applicable terms of this Section
2.4(b) and Section 13.8, which agreement is otherwise consistent with the terms
of this Agreement and provides for a release of the Indemnity Escrowed Shares
(other than those distributed to Buyer pursuant Section 13.8(b) or subject to
outstanding claims) on the date that is twelve (12) months after the Closing
Date, (iii) Buyer will cause to be paid to the Persons entitled thereto, all of
the Indebtedness of the Company described in clause (i) of the definition of
Indebtedness as set forth in the payoff letters delivered by Seller hereto, (iv)
Buyer will cause to be paid to the Persons entitled thereto, the Transaction
Expenses as set forth in the invoices delivered by Seller pursuant hereto
(provided that Transaction Expenses payable to employees and other service
providers shall be paid at the time required pursuant to the terms and
conditions of the agreements providing for such obligations); and (v) Parent
shall deliver the Adjusted Parent Shares as set forth in Section 10.3(b). Except
to the extent otherwise required by Applicable Law, Buyer shall treat any
amounts it pays relating to Transaction Expenses pursuant to this Section 2.4(b)
as part of the Cash Purchase Price (and any adjustment thereto) for U.S. federal
income and any other applicable Tax purposes (and therefore included in the
basis of the Properties acquired for such purposes) and will not take any tax
deduction for such amounts.

Article III.

Representations and Warranties of Seller

Seller represents and warrants to Buyer as follows:

Section 3.1. Title to Interests.

(a) The Interests are duly authorized, validly issued and fully paid (to the
extent required by the Company’s Governing Documents) and non-assessable except
as such nonassessibility may be affected by Section 18-607 or Section 18-804 of
the Delaware Limited Liability Company Act.

(b) Seller is the record and beneficial owner of, and has good and valid title
to, the Interests, and upon consummation of the transactions contemplated
hereby, Buyer will acquire good and valid title to, the Interests, in each case,
free and clear of all Liens, other than (i) those that may arise by virtue of
any actions taken by or on behalf of Buyer or its Affiliates, (ii) restrictions
on transfer that may be imposed by federal or state securities laws, (iii)
restrictions on transfer that are cancelled as of the Closing, (iv) Liens to be
released at or prior to Closing, (v) Liens for Taxes not yet due or (vi) any
covenants or restrictions set forth in this Agreement or the Governing Documents
of the Company.

Section 3.2. Organization and Standing. Seller is a limited liability company,
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has full limited liability company power and authority to
own, lease and otherwise hold its assets and to carry on its business as now
being conducted.

 

20



--------------------------------------------------------------------------------

Section 3.3. Power and Authority. Seller has full limited liability company
power and authority to execute, deliver, and perform this Agreement and each
other Transaction Document to which it is a party, and to consummate the
transactions contemplated hereby and thereby. The execution, delivery and
performance by Seller of this Agreement and each other Transaction Document
executed or to be executed by Seller, and the consummation by it of the
transactions contemplated hereby and thereby, have been duly authorized by all
limited liability company action of Seller and no other proceedings or approvals
on the part of Seller or its owners under their respective Governing Documents
are necessary to authorize this Agreement and each other Transaction Document
executed or to be executed by Seller, or to consummate the transactions
contemplated hereby and thereby.

Section 3.4. Valid and Binding Agreement. This Agreement has been duly executed
and delivered by Seller and constitutes, and each other Transaction Document has
been, or when executed will be, duly executed and delivered by Seller and
constitutes, or when executed and delivered will constitute, a valid and legally
binding obligation of Seller, enforceable against Seller in accordance with
their respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting or relating
to the enforcement of creditors’ rights generally and the application of general
principles of equity (regardless of whether that enforceability is considered in
a proceeding at law or in equity).

Section 3.5. Non-Contravention. Except as provided under the Credit Facility
(which will be terminated at Closing) or as set forth in Section 3.5 of the
Disclosure Schedules, neither the execution, delivery and performance by Seller
of this Agreement and each other Transaction Document to which Seller is a
party, nor the consummation by Seller of the transactions contemplated hereby
and thereby do or will (i) conflict with or result in a violation of any
provision of Seller’s Governing Documents, (ii) conflict with or result in a
violation of any provision of, or constitute (with or without the giving of
notice or the passage of time or both) a default under, or give rise (with or
without the giving of notice or the passage of time or both) to any right of
termination, cancellation, or acceleration under, any bond, debenture, note,
mortgage or indenture, in each case, to which Seller or any of the Interests may
be bound, (iii) result in the creation or imposition of any Lien, other than
Permitted Encumbrances, on the Interests, or (iv) result, in any material
respect, in a violation of any Applicable Law binding upon Seller.

Section 3.6. Approvals. Except in connection with the HSR Act or as required
under the Credit Facility (which will be terminated at Closing), no consent,
approval, order or authorization of, or declaration, filing or registration
with, any Governmental Entity or of any other Person is required to be obtained
or made by Seller in connection with the execution, delivery, compliance, or
performance by Seller of this Agreement or any other Transaction Document to
which Seller is a party or the consummation by Seller of the transactions
contemplated hereby and thereby.

Section 3.7. Pending Litigation. Except as set forth in Section 3.7 of the
Disclosure Schedule, there are no Proceedings pending or, to Seller’s Knowledge,
threatened, in which Seller is or may be a party adversely affecting the
execution and delivery of this Agreement or any Transaction Document by Seller
or the consummation of the transactions contemplated hereby or thereby by
Seller.

 

21



--------------------------------------------------------------------------------

Section 3.8. Accredited Investor; Investment Intent. Seller is an accredited
investor as defined in Regulation D under the Securities Act. Seller is
acquiring the Parent Shares for its own account for investment and not with a
view to, or for sale or other disposition in connection with, any distribution
of all or any part thereof, except in compliance with applicable federal and
state securities laws.

Section 3.9. Brokers. Seller has not incurred any liability, contingent or
otherwise, for brokers’ or finders’ fees in respect of the transactions
contemplated by this Agreement for which Buyer or any Buyer Party will have any
responsibility whatsoever.

Article IV.

Representations and Warranties of Seller regarding the Company

Seller represents and warrants to Buyer as follows with respect to the Company:

Section 4.1. Organization and Standing. The Company is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware and has full limited liability company power and authority
to own its assets, including the Properties, and to carry on its business as now
being conducted. The Company is duly qualified or licensed to do business and in
good standing in each jurisdiction in which the nature of its business or the
ownership or leasing of its properties makes such qualification or licensing
necessary. No Proceedings to dissolve or liquidate the Company are pending or,
to Seller’s Knowledge, threatened.

Section 4.2. Governing Documents. The Company has made available to Buyer
accurate and complete copies of the Governing Documents of the Company. Such
Governing Documents accurately reflect the equity ownership of the Company.

Section 4.3. Capital Structure. No membership interests or other equity of the
Company are subject to, nor have any been issued in violation of, preemptive
rights, rights of first refusal or similar rights. Seller is the sole member of
the Company, and the Interests constitute all of the issued and outstanding
membership interests and equity of the Company. Except for the Interests, there
are outstanding or in existence (i) no membership interests or other equity or
debt securities of the Company, (ii) no securities of the Company convertible
into or exchangeable for membership interests or other voting securities of the
Company, (iii) no options, warrants, calls, subscriptions or other rights to
acquire from such Company, and no obligation of the Company to issue or sell,
any membership interests or other voting securities of the Company or any
securities of the Company convertible into or exchangeable for such membership
interests or voting securities, (iv) no equity equivalents, interests in the
ownership or earnings, or other similar rights of or with respect to the Company
and (v) other than the Company’s Governing Documents, no voting trust, proxy or
other agreement or understanding with respect to the voting of any of the
Interests attributable to the Company. There are no outstanding obligations of
the Company to repurchase, redeem or otherwise acquire any of the foregoing
shares, securities, options, equity equivalents, interests or rights. The
Interests are not certificated.

 

22



--------------------------------------------------------------------------------

Section 4.4. Power and Authority. The Company has full limited liability company
power and authority to execute, deliver and perform this Agreement and each
other Transaction Document to which it is a party and to consummate the
transactions contemplated hereby and thereby. The execution, delivery, and
performance by the Company of this Agreement and each other Transaction Document
to which it is a party, and the consummation by it of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
limited liability company action of the Company and no other proceedings or
approvals on the part of the Company or its owners under their respective
Governing Documents are necessary to authorize this Agreement and each other
Transaction Document executed or to be executed by the Company, or to consummate
the transactions contemplated hereby and thereby.

Section 4.5. Valid and Binding Agreement. This Agreement has been duly executed
and delivered by the Company and constitutes, and each other Transaction
Document to which it is a party has been, or when executed will be, duly
executed and delivered by the Company, and constitutes, or when executed and
delivered will constitute, a valid and legally binding obligation of the
Company, enforceable against it in accordance with their respective terms,
except as such enforceability may be limited by bankruptcy, insolvency,
moratorium or other similar laws affecting or relating to the enforcement of
creditors’ rights generally and the application of general principles of equity
(regardless of whether that enforceability is considered in a proceeding at law
or in equity).

Section 4.6. Non-Contravention. Except as provided under the Credit Facility
(which will be terminated at Closing) or as set forth in Section 4.6 of the
Disclosure Schedule or consents customarily obtained following Closing and
assuming the receipt of all consents required to be set forth on Section 4.22 of
the Disclosure Schedule for any consents, neither the execution, delivery, and
performance by the Company of this Agreement and each other Transaction Document
to which it is a party, nor the consummation by it of the transactions
contemplated hereby and thereby do or will (i) conflict with or result in a
violation of any provision of the Company’s Governing Documents, (ii) conflict
with or result in a violation of any provision of, or constitute (with or
without the giving of notice or the passage of time or both) a default under, or
give rise (with or without the giving of notice or the passage of time or both)
to any right of termination, cancellation, or acceleration under, any bond,
debenture, note, mortgage, indenture or any Material Contract in each case, to
which the Company is a party or by which the Company or its properties may be
bound, (iii) result in the creation or imposition of any Lien, other than
Permitted Encumbrances, on any of the Company’s properties or other assets, or
(iv) result, in any material respect, in a violation of any Applicable Law
binding upon the Company or its assets or properties.

Section 4.7. Approvals. To Seller’s Knowledge, no material consent, waiver,
notice, approval, order, or authorization of, or declaration, filing, or
registration with, any Governmental Entity or of any other Person is required to
be obtained or made by the Company in connection with the execution, delivery,
or performance by the Company of this Agreement, each other Transaction Document
to which it is a party or the consummation by them of the transactions
contemplated hereby and thereby, other than (i) Consents set forth on Section
4.22 of the Disclosure Schedule, (ii) compliance with, and filings under, the
HSR Act, (iii) consents customarily obtained following Closing and (iv)
consents, approvals, authorizations, filings and notifications, the failure of
which to obtain any such consent, approval, authorization or action,

 

23



--------------------------------------------------------------------------------

or to make any such filing or notification, would not reasonably be expected to
prevent or materially delay the consummation by Company of the transactions
contemplated by this Agreement.

Section 4.8. Subsidiaries. The Company does not own, directly or indirectly, any
capital stock of, or other equity interest in, any corporation or have any
direct or indirect equity or ownership interest in any other Person. The Company
has no joint venture or other similar interests in any Person or obligations,
whether contingent or otherwise, to consummate any material additional
investment in any Person.

Section 4.9. Intentionally Omitted.

Section 4.10. Financial Statements. Set forth on Section 4.10 of the Disclosure
Schedule are the unaudited balance sheet of the Seller as of June 30, 2016 and
the related statements of income and cash flows of the Seller for the six month
period then ended, together with all related notes and schedules thereto (the
“Unaudited Financial Statements”). The Unaudited Financial Statements have been
prepared in accordance with GAAP (except that such unaudited financial
statements do not contain all footnotes required under GAAP and are subject to
normal year-end adjustments (which will not be material individually or in the
aggregate) and include assets of other subsidiaries of Seller). The Unaudited
Financial Statements present fairly in all material respects the consolidated
financial position, results of operations and cash flows of the Seller as of the
dates thereof and for the periods covered thereby, in each case except as
disclosed in the Unaudited Financial Statements (or in the notes thereto). Since
June 30, 2016, the Company has not effected any change in any method of
accounting or accounting practice, except for any such change required because
of a concurrent change in GAAP and set forth in Section 4.10 of the Disclosure
Schedule. The Company has no liabilities of a type required to be reflected on a
balance sheet prepared in accordance with GAAP, except for liabilities (a)
adequately provided for, reflected or reserved on the balance sheet of the
Company, dated June 30, 2016, (b) that have arisen after June 30, 2016 in the
ordinary course of business, (c) that constitute Indebtedness that will be paid
off at the Closing, (d) for Transaction Expenses, or (e) that have not had,
individually or in the aggregate, a Material Adverse Effect with respect to the
Company.

Section 4.11. Pending Proceedings. Except as set forth in Section 4.11 of the
Disclosure Schedule, there are no Proceedings pending or, to Seller’s Knowledge,
threatened in writing, against or affecting the Company or any of the
Properties. There are no Proceedings pending or, to Seller’s Knowledge,
threatened, in which the Company is or may be a party affecting the execution
and delivery of this Agreement or any Transaction Document by the Company or the
consummation of the transactions contemplated hereby or thereby by the Company.
The Company is not subject to or otherwise bound by any material and unsatisfied
judgment, order, consent order, injunction, decree or writ of or with any
Governmental Entity, other than any Permitted Encumbrances.

Section 4.12. Compliance with Laws. Except as set forth in Section 4.12 of the
Disclosure Schedule, to Seller’s Knowledge, the Properties and the Company, with
respect to the Properties, have been during the Company’s period of ownership of
the Properties, and are currently in material compliance with all Applicable
Laws. The Company has not received any

 

24



--------------------------------------------------------------------------------

written notice from any Governmental Entity or any other Person that the
Properties or the Company are in material violation of, or have materially
violated, any Applicable Laws. To Seller’s Knowledge, the Company, or, where
Properties are not operated by the Company, the operator of the Properties,
possesses all material Permits necessary for it to own, lease or operate (if
applicable) the Properties and to carry on its business as now conducted, all
such Permits are in full force and effect and there has occurred no material
default under any such Permit. Neither the execution and delivery of this
Agreement by Seller or the Company, nor the consummation by Seller or the
Company of the transactions contemplated hereby, will result in a material
violation or material breach of, or constitute a default (or give rise to a
right of termination or cancellation) of any material Permit. Notwithstanding
the foregoing, this Section 4.12 does not relate to Taxes, which are the subject
of Section 4.13, or Applicable Environmental Laws, which are the subject of
Section 4.27.

Section 4.13. Taxes.

(a) The Company has filed all Tax Returns that it was required to file, and all
such Tax Returns were correct and complete in all material respects.

(b) All Taxes owed by the Company (whether or not shown or required to be shown
on any Tax Return) have been paid. There are no Liens on any of the assets of
the Company that arose in connection with any failure (or alleged failure) to
pay any Tax.

(c) The Company has withheld and paid all material Taxes required to have been
withheld and paid in connection with any amounts paid to any employee,
independent contractor, creditor, stockholder, or other third party, and all
Forms W-2 and 1099 required with respect thereto have been properly completed
and timely filed.

(d) There are no claims or disputes concerning any Tax liability of the Company
pending or, to the Company’s Knowledge, threatened. No adjustment to Tax has
been proposed in writing (and none is pending) by any Governmental Entity in
connection with any Tax Returns filed by the Company. No waiver of any statute
of limitations with respect to, or any extension of a period for the assessment
of, any Tax affecting or which may be expected to affect the Company or the
Properties in any manner which is materially adverse is currently in force. No
written claim has been made by any Governmental Entity in a jurisdiction where
the Company does not file Tax Returns that the Company is or may be subject to
taxation by that jurisdiction and no such claim has been threatened in writing
and received by the Company.

(e) The Company is and has always been treated as either an entity disregarded
as separate from its owner or a partnership for U.S. federal income Tax purposes
and has never elected to be treated as a corporation for U.S. federal income Tax
purposes.

(f) None of the Properties is subject to any tax partnership as defined in
Section 761 of the Code.

(g) The Company is not a party to any Tax allocation or sharing agreement. The
Company (i) has not been a member of an any affiliated group within the meaning
of

 

25



--------------------------------------------------------------------------------

Section 1504(a) of the Code filing a consolidated federal income Tax Return or
any similar group defined under a similar provision of state, local, or non-U.S.
law (other than of a group the common parent of which is Seller) and (ii) has no
liability for the Taxes of any Person (other than Seller and its subsidiaries)
under Treasury Regulations Section 1.1502-6 (or any similar provision of state,
local, or non-U.S. law), as a transferee or successor, by contract, or
otherwise.

(h) The Company is not or has never been a party to any “listed transaction,” as
defined in Section 6707A(c)(2) of the Internal Revenue Code and Treasury
Regulations Section 1.6011-4(b)(2).

Section 4.14. Contracts. To Seller’s Knowledge, all Material Contracts are
included on Section 4.14 of the Disclosure Schedule. Except as set forth in
Section 4.14 of the Disclosure Schedule, to Seller’s Knowledge: (i) each
Material Contract, assuming due execution and delivery by the other
counterparties thereto, constitutes the legal, valid and binding obligation of
the Company and, to Seller’s Knowledge as of the Execution Date, the other
counterparties thereto, in each case in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar Applicable Laws affecting creditors’ rights generally and
to general principles of equity (regardless of whether enforceability is
considered in a proceeding at law or in equity) and (ii) the Company has not
received any written notice of the Company’s default or breach of any Material
Contract, the resolution of which is currently outstanding.

Section 4.15. Employment and Benefit Plan Matters. The Company does not employ,
and the Company has never employed, any employees. All services provided to the
Company are provided by employees of SHEP I. The Company does not sponsor or
have any liability with respect to any employee benefit or compensation plans,
programs, policies, agreements or arrangements of any kind. During the past six
years, Seller, the Company and their ERISA Affiliates have not made or been
required to make contributions to any “multiemployer plan,” as defined in
Section 3(37) of ERISA, or an employee pension plan subject to Title IV of ERISA
or Section 412 of the Code. Seller, the Company and their ERISA Affiliates have
paid and discharged promptly when due all liabilities and obligations arising
under ERISA or the Code of a character which if unpaid or unperformed would
result in the imposition of a Tax or penalty against the Company or a Lien
against the Company or the Properties. No circumstance exists which could be
expected to result in a Tax being imposed on the Company under Section 4980B or
4980H of the Code.

Section 4.16. Wells. Except as set forth in Section 4.16 of the Disclosure
Schedule, to Seller’s Knowledge as of the Execution Date:

(a) all Wells have been drilled and completed within the limits permitted by all
applicable Leases related to such Leases;

(b) other than wells that have been plugged and abandoned in accordance with all
Applicable Laws, there are no dry holes, or shut in or otherwise inactive wells
drilled by the Company that are located on lands burdened by the Leases or on
lands pooled or unitized therewith that the Company is currently obligated or
liable to plug and abandon; and

(c) there are no Wells in respect of which Seller or the Company has received a
written notice, claim, demand or order from any Governmental Entity notifying,
claiming, demanding or requiring that such Well(s) be temporarily or permanently
plugged and abandoned, and which Wells have not been temporarily or permanently
plugged and abandoned.

 

26



--------------------------------------------------------------------------------

Section 4.17. Imbalances. To Seller’s Knowledge, as of the date or dates
reflected thereon, there are no material Imbalances existing with respect to the
Properties.

Section 4.18. Non-Consent Elections. Other than as identified on Section 4.18 of
the Disclosure Schedule, from ninety (90) days prior to the Execution Date
through the Execution Date, neither the Company nor Seller has elected or been
deemed to have elected to “non-consent”, or failed to participate in, the
drilling or reworking of a well, any seismic program or any other operation
which would cause Seller or the Company to lose or forfeit any interests in the
wells constituting part of the Properties under any applicable operating
agreement.

Section 4.19. Outstanding Capital Commitments. Except as set forth in Section
4.19 of the Disclosure Schedule, as of the Execution Date there are no
outstanding authorizations for expenditure or similar request or invoice for
funding or participation under any Contract which are binding on the Company or
the Properties and which Seller reasonably anticipates will require expenditures
by the owner of the Properties attributable to periods on or after the Effective
Date in excess of One Million Dollars ($1,000,000) (net to the Company’s Working
Interests).

Section 4.20. Intellectual Property. To Seller’s Knowledge, the Company or its
Affiliates either own or have valid licenses or other rights to use all patents,
copyrights, trademarks, software, databases, engineering data, maps,
interpretations and other technical information used in their businesses as
presently conducted, subject to the limitations contained in the agreements
governing the use of the same.

Section 4.21. Equipment. To Seller’s Knowledge, the Equipment has been
maintained in a state of repair so as to be reasonably adequate, in all material
respects, for normal operations consistent with the Company’s past practices.

Section 4.22. Consents to Change of Control. To Seller’s Knowledge, Section 4.22
of the Disclosure Schedule is a complete and accurate list of the Properties and
related agreements that require any third-party consents to any change of
control of the Company (“Consents”) or preferential rights to purchase in order
for the Company to consummate the transactions contemplated by this Agreement.

Section 4.23. Bankruptcy. There are no bankruptcy, reorganization, receivership,
or arrangement proceedings pending, being contemplated by or, to Seller’s
Knowledge, threatened against the Company.

 

27



--------------------------------------------------------------------------------

Section 4.24. Insurance. Section 4.24 of the Disclosure Schedule lists all
insurance policies (by policy number, insurer, annual premium, premium payment
dates, expiration date and type of coverage) held by or on behalf of the Company
as of the Execution Date, relating to the business and operations of the
Company, copies of which have been provided to Buyer (collectively, the
“Insurance Policies”). As of the Execution Date, all premiums due through the
Execution Date have been paid for the Insurance Policies. To Seller’s Knowledge,
the Insurance Policies are in full force and effect, enforceable and valid and
binding. No written notice of cancellation or termination has been received by
the Company with respect to any Insurance Policy. Since January 1, 2016, the
Company has not received any written notice, or any other written communication,
regarding any refusal of any coverage or rejection of any pending claim under
any Insurance Policy. To Seller’s Knowledge, there are no claims under such
Insurance Policies that are reasonably likely to exhaust the applicable limit of
liability. To Seller’s Knowledge, the Company has reported in a timely manner
all reportable events to its insurers.

Section 4.25. Brokers. The Company has not incurred any liability, contingent or
otherwise, for brokers’ or finders’ fees in respect of the transactions
contemplated by this Agreement for which Buyer or any Buyer Party will have any
responsibility whatsoever.

Section 4.26. Permits.

Except for the Required Permits described in the SHEP I MIPSA, the Company and
Seller have all material licenses, orders, franchises, registrations and permits
of all Governmental Entities required to permit the operation of the Properties
as presently operated (the “Required Permits”) and each is in full force and
effect. To Seller’s Knowledge, there are no outstanding violations of any of the
Required Permits. Notwithstanding the foregoing, this Section 4.26 shall not
relate to Required Permits related to Applicable Environmental Laws, which is
the subject of Section 4.27.

Section 4.27. Environmental Matters. Except as set forth in Section 4.27 of the
Disclosure Schedules:

(a) as of the Execution Date, neither Seller nor the Company has received
written notice that the Company or the Properties are not in compliance with any
Applicable Environmental Laws, and neither the Company nor Seller has received
any unwritten notice of any pending or, to Seller’s Knowledge, threatened
written demands or claims which would require the Company, under Applicable
Environmental Law, to conduct any investigation, remediation or corrective
action or which would subject the Company to material liability;

(b) to Seller’s Knowledge, there are no material uncured violations of any
Applicable Environmental Laws with respect to the Company or to the Properties;
and

(c) with respect to the Properties, the Company has not entered into, and, to
Seller’s Knowledge, the Company is not subject to, any written agreements,
consents, orders, decrees or judgments, of any Governmental Entity or other
binding agreement pursuant to or based on Applicable Environmental Laws that
require Seller to perform any remediation of any of the Properties, that require
Seller or the Company to perform

 

28



--------------------------------------------------------------------------------

any investigation, remediation, or corrective actions regarding any of the
Properties or that materially restrict Seller’s ability to develop and operate
the Properties (other than orders or agreements of general applicability
regarding plugging, abandonment and restoration of oil and gas equipment and
facilities).

Notwithstanding anything herein to the contrary, this Section 4.27 is the sole
and exclusive representation or warranty of Seller regarding Applicable
Environmental Laws.

Section 4.28. No Other Agreement to Sell. Except (a) with respect to the
transactions contemplated herein, or (b) as otherwise required pursuant to the
terms of any Lease or Material Contract or securities laws, Seller and/or the
Company does not have any legal obligation, absolute or contingent, to any other
Person with respect to the sale, encumbrance or other transfer of any of the
Property (other than sales of Hydrocarbons in the ordinary course of business)
or the Interests or any other equity securities of Seller, the Company or their
respective Affiliates or to enter into any agreement with respect thereto.

Section 4.29. Special Warranty. Subject to the Permitted Encumbrances and as of
the Closing Date, the Company has Defensible Title to its right, title and
interest in and to the Oil and Gas Properties solely as to the lawful claims of
any Person (other than the Buyer Parties or their respective Affiliates)
claiming by, through or under the Company, Seller or any of Seller’s Affiliates,
but not otherwise.

Section 4.30. Royalties. Except for Suspended Funds and as set forth in Section
4.30 of the Disclosure Schedules, with respect to Wells operated by the Company
and, to Seller’s Knowledge, with respect to the Wells operated by third parties,
all oil and gas production proceeds payable by the Company, Seller or any of
Seller’s Affiliates, to others from the Wells have been disbursed in all
material respects in accordance with all of the terms and conditions of the
applicable Leases, other Contracts and Applicable Law.

Article V.

Disclaimer and Disclosure Schedule

Section 5.1. Disclaimer. EXCEPT FOR THE SPECIFIC REPRESENTATIONS AND WARRANTIES
MADE BY SELLER IN ARTICLE III AND ARTICLE IV OF THIS AGREEMENT, THE DOCUMENTS
DELIVERED BY SELLER AT CLOSING, OR SELLER’S CERTIFICATE, THE BUYER PARTIES
HEREBY REPRESENT, WARRANT AND AGREE THAT NEITHER THE COMPANY OR SELLER, NOR ANY
OF THEIR AGENTS IS MAKING, SELLER DISCLAIMS AND THE BUYER PARTIES ARE NOT
RELYING UPON ANY STATEMENT, REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY, OR
IMPLIED, AT LAW OR IN EQUITY, IN RESPECT OF (I) THE COMPANY, (II) TITLE OF THE
COMPANY IN AND TO THE PROPERTIES, (III) THE CONDITION OF THE PROPERTIES, (IV)
ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY OF THE PROPERTIES, ANY
IMPLIED OR EXPRESS WARRANTY OF THE FITNESS OF THE PROPERTIES FOR A PARTICULAR
PURPOSE, (V) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR SAMPLES
OF MATERIALS, (VI) ANY AND ALL OTHER IMPLIED WARRANTIES EXISTING UNDER
APPLICABLE LAW NOW OR HEREAFTER IN EFFECT, OR (VII) ANY IMPLIED OR

 

29



--------------------------------------------------------------------------------

EXPRESS WARRANTY REGARDING COMPLIANCE WITH ANY APPLICABLE ENVIRONMENTAL LAWS,
THE RELEASE OF MATERIALS INTO THE ENVIRONMENT, OR PROTECTION OF THE ENVIRONMENT
OR HEALTH. NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED IN THIS SECTION 5.1
WILL LIMIT, RESTRICT OR OTHERWISE AFFECT BUYER’S RIGHT TO RAISE ENVIRONMENTAL
DEFECTS UNDER SECTION 8.7 OR SELLER’S INDEMNIFICATION OBLIGATIONS UNDER SECTION
13.2 WITH RESPECT TO THE SPECIFIC REPRESENTATIONS AND WARRANTIES MADE BY SELLER
IN ARTICLE III AND ARTICLE IV OF THIS AGREEMENT. EXCEPT AS EXPRESSLY SET FORTH
IN ARTICLE III AND ARTICLE IV OF THIS AGREEMENT, THE DOCUMENTS DELIVERED BY
SELLER AT CLOSING, OR SELLER’S CERTIFICATE, IN PURCHASING THE INTERESTS BUYER
ACCEPTS THE PROPERTIES “AS IS,” “WHERE IS,” AND “WITH ALL FAULTS” AND IN THEIR
PRESENT CONDITION AND STATE OF REPAIR, SUBJECT ONLY TO THE SPECIFIC
REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE III AND ARTICLE IV OF THIS
AGREEMENT, EACH AS FURTHER LIMITED BY THE SPECIFICALLY BARGAINED FOR LIMITATIONS
ON REMEDIES SET FORTH IN THIS AGREEMENT. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, EXCEPT AS EXPRESSLY SET FORTH IN ARTICLE III AND ARTICLE IV OF THIS
AGREEMENT, THE DOCUMENTS DELIVERED BY SELLER AT CLOSING, OR SELLER’S
CERTIFICATE, NEITHER SELLER, THE COMPANY NOR THEIR AGENTS MAKES ANY
REPRESENTATION OR WARRANTY AS TO, SELLER DISCLAIMS, AND THE BUYER PARTIES ARE
NOT RELYING UPON (A) THE PHYSICAL, OPERATING, REGULATORY COMPLIANCE, SAFETY, OR
ENVIRONMENTAL CONDITION OF THE PROPERTIES, (B) THE CONDITION OF THE PROPERTIES
OR ANY VALUE THEREOF, OR (C) THE ACCURACY, COMPLETENESS, OR MATERIALITY OF ANY
DATA, INFORMATION, OR RECORDS FURNISHED OR MADE AVAILABLE TO THE BUYER PARTIES
IN CONNECTION WITH THEIR REVIEW OF THE COMPANY OR THE PROPERTIES OR OTHERWISE IN
CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, AND THE BUYER PARTIES SPECIFICALLY REPRESENT AND WARRANT THAT THEY
ARE NOT RELYING UPON OR HAVE NOT RELIED UPON ANY SUCH REPRESENTATIONS AND
WARRANTIES OF SELLER, THE COMPANY OR THEIR AGENTS EXCEPT FOR THE SPECIFIC
REPRESENTATIONS AND WARRANTIES MADE BY SELLER IN ARTICLE III AND ARTICLE IV OF
THIS AGREEMENT. THE PROVISIONS OF THIS SECTION 5.1, TOGETHER WITH THE LIMITED
REMEDIES SET FORTH IN PROVIDED HEREIN, WERE SPECIFICALLY BARGAINED FOR BETWEEN
PARENT, BUYER, THE COMPANY AND SELLER AND WERE TAKEN INTO ACCOUNT BY PARENT,
BUYER, THE COMPANY AND SELLER IN ARRIVING AT THE PURCHASE PRICE. THE BUYER
PARTIES ACKNOWLEDGE AND AGREE TO THE FOREGOING AND AGREE, REPRESENT AND WARRANT
THAT THE FOREGOING DISCLAIMER IS “CONSPICUOUS” AND THE RESULT OF ARM’S-LENGTH
NEGOTIATION, THAT THE BUYER PARTIES ARE SOPHISTICATED AND KNOWLEDGEABLE ABOUT
BUSINESS MATTERS AND WERE REPRESENTED BY COUNSEL, THAT THIS DISCLAIMER IS NOT
BOILERPLATE AND THAT THIS DISCLAIMER IS TO BE A CLEAR, UNEQUIVOCAL AND EFFECTIVE
DISCLAIMER OF RELIANCE UNDER TEXAS LAW.

 

30



--------------------------------------------------------------------------------

Section 5.2. Updated Annexes, Disclosure Schedules and Exhibits. Each Party to
this Agreement and its counsel has received a complete set of Annexes,
Disclosure Schedules and Exhibits prior to and as of the execution of this
Agreement. Seller is permitted to update the Annexes, Disclosure Schedules and
Exhibits before Closing and shall deliver any updated Annexes, Disclosure
Schedules and Exhibits to Buyer prior to Closing, solely to the extent that such
updates are necessary to reflect actions or matters that were either expressly
permitted under the terms of this Agreement or which Buyer has approved or
consented to in writing as a change to the terms of the Agreement, in which case
such updates shall be incorporated in this Agreement by reference and constitute
a part of this Agreement. Seller shall have the right to update or modify
Disclosure Schedules without the prior written consent of Buyer, solely to
reflect matters that either occurred after the Execution Date or were not Known
by Seller on or prior to the Execution Date, provided such updates shall not be
deemed to amend or become a change to this Agreement, and such updates may be
the basis for claim by Buyer that the conditions set forth in Section 9.1(a) and
Section 9.1(b) have not been satisfied and/or may be asserted as an
Environmental Defect or Title Defect or indemnification claim under Article
XIII.

Article VI.

Representations and Warranties of Buyer Parties

Buyer Parties jointly and severally represent to Seller, as of the Execution
Date and as of the Closing Date, as follows:

Section 6.1. Organization and Standing. Buyer is a Delaware limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware and has full limited liability company power and authority
to carry on its business as now being conducted. Parent is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has full corporate power and authority to carry on its business as
now being conducted. Each Buyer Party is duly qualified or licensed to do
business and in good standing in each jurisdiction in which the nature of its
business or the ownership or leasing of its properties makes such qualification
or licensing necessary, except in such jurisdictions where the failure to be so
duly qualified or licensed and in good standing would not prevent or materially
delay the consummation of the transactions contemplated by this Agreement.

Section 6.2. Power and Authority. Each Buyer Party has all requisite power and
authority to execute, and deliver this Agreement and each other agreement,
instrument, or document executed or to be executed by it in connection with the
transactions contemplated hereby to which it is a party and subject to the
receipt of the Requisite Stockholder Approval, to perform and to consummate the
transactions contemplated hereby and thereby. Subject to the receipt of the
Requisite Stockholder Approval, the execution, delivery, and performance by
Buyer Parties of this Agreement and each other agreement, instrument, or
document executed or to be executed by them in connection with the transactions
contemplated hereby to which it is a party, and the consummation by it of the
transactions contemplated hereby and thereby, have been duly authorized by all
necessary action of Buyer Parties.

Section 6.3. Valid and Binding Agreement. This Agreement has been duly executed
and delivered by each Buyer Party and constitutes, and each other Transaction
Document to

 

31



--------------------------------------------------------------------------------

which it is a party has been, or when executed will be, duly executed and
delivered by such Buyer Party, and constitutes, or when executed and delivered
will constitute, a valid and legally binding obligation of such Buyer Party,
enforceable against such Buyer Party in accordance with its respective terms,
except as such enforceability may be limited by bankruptcy, insolvency,
moratorium or other similar laws affecting or relating to the enforcement of
creditors’ rights generally and the application of general principles of equity
(regardless of whether that enforceability is considered in a proceeding at law
or in equity).

Section 6.4. Non-Contravention. Neither the execution, delivery, and performance
by a Buyer Party of this Agreement and each other Transaction Document to which
it is a party, nor the consummation by it of the transactions contemplated
hereby and thereby do or will (i) conflict with or result in a violation of any
provision of such Buyer Party’s Governing Documents, (ii) conflict with or
result in a violation of any provision of, or constitute (with or without the
giving of notice or the passage of time or both) a default under, or give rise
(with or without the giving of notice or the passage of time or both) to any
right of termination, cancellation, or acceleration under, any bond, debenture,
note, mortgage or indenture to which such Buyer Party is a party or by which
such Buyer Party or its properties may be bound, (iii) result in the creation or
imposition of any Lien, other than Permitted Encumbrances, on any of such Buyer
Party’s properties or other assets, or (iv) result, in any material respect, in
a violation of any Applicable Law binding upon such Buyer Party.

Section 6.5. Approvals. Except in connection with the HSR Act, the Requisite
Stockholder Approval, filings that have been made, or will be made, pursuant to
the rules and regulations of the New York Stock Exchange in order to cause the
Parent Shares to be listed thereon, and filings pursuant to applicable federal
and state securities laws, no consent, approval, order, or authorization of, or
declaration, filing, or registration with any Governmental Entity or of any
third party is required to be obtained or made by a Buyer Party in connection
with the execution, delivery, or performance by a Buyer Party of this Agreement,
each other agreement, instrument, or document executed or to be executed by a
Buyer Party in connection with the transactions contemplated hereby to which it
is a party or the consummation by it of the transactions contemplated hereby and
thereby.

Section 6.6. Proceedings. There are no Proceedings pending or, to Buyer’s
Knowledge, threatened, in which a Buyer Party is or may be a party affecting the
execution and delivery of this Agreement or any Transaction Document by a Buyer
Party or the consummation of the transactions contemplated hereby or thereby.

Section 6.7. Financing. Buyer Parties will have, within thirty (30) days prior
to the Target Closing Date, binding commitments related to one or more
Financings or cash on hand or availability under their credit facilities that
ensure they will have thirty (30) days prior to the Target Closing Date, and
will have at Closing, all amounts required to be paid by them under this
Agreement and in connection with the consummation of the transactions
contemplated hereby. No approval or authorization of any stockholder of Parent
is required in connection with any financing arrangements to be made by the
Buyer Parties or their Affiliates in connection with the transactions
contemplated by this Agreement.

 

32



--------------------------------------------------------------------------------

Section 6.8. Investment Experience. Each Buyer Party acknowledges that it can
bear the economic risk of its investment in the Interests, and has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of an investment in the Interests.

Section 6.9. Restricted Securities. Each Buyer Party acknowledges that the
Interests have not been registered under applicable federal and state securities
laws and that the Interests may not be sold, transferred, offered for sale,
pledged, hypothecated or otherwise disposed of unless such transfer, sale,
assignment, pledge, hypothecation or other disposition is registered under
applicable federal and state securities laws or pursuant to an exemption from
registration under any federal or state securities laws.

Section 6.10. Accredited Investor; Investment Intent. Each Buyer Party is an
accredited investor as defined in Regulation D under the Securities Act. Buyer
is acquiring the Interests for its own account for investment and not with a
view to, or for sale or other disposition in connection with, any distribution
of all or any part thereof, except in compliance with applicable federal and
state securities laws.

Section 6.11. Independent Evaluation. Each Buyer Party is an experienced and
knowledgeable investor in the crude oil and natural gas exploration,
development, production and marketing business. Each Buyer Party has had access
to the Properties, the officers, consultants and other representatives of the
Company, and the books, records, and files of the Company relating to the
Properties. As of the Closing, (i) each Buyer Party has conducted, to its
satisfaction, its own independent investigation of the condition, operation and
business of the Company, and each Buyer Party has been provided access to and an
opportunity to review any and all information respecting the Company and the
Properties requested by such Buyer Party in order for such Buyer Party to make
its own determination to proceed with the transactions contemplated by this
Agreement; (ii) each Buyer Party has solely relied on (x) the basis of its own
independent due diligence investigation of the Properties, and (y) the limited
representations and warranties made by Seller in Article III and Article IV,
respectively; and (iii) each Buyer Party has been advised by and has relied
solely on its own expertise and legal, land, tax, engineering, and other
professional counsel concerning this transaction, the Properties, and the value
thereof.

Section 6.12. Issuance of Parent Shares. The issuance of the Parent Shares
pursuant to this Agreement has been duly authorized and upon consummation of the
transactions contemplated by this Agreement, the Parent Shares will have been
validly issued, fully paid, non-assessable and issued without application of
preemptive rights, will have the rights, preferences and privileges specified in
Parent’s Governing Documents, and will be free and clear of all Liens and
restrictions, other than the restrictions imposed by this Agreement and
applicable securities laws.

Section 6.13. Capitalization. As of September 30, 2016, the authorized capital
stock of Parent consisted solely of (a) 300,000,000 shares of Parent Common
Stock, of which 101,644,294 shares were issued and outstanding, and (b) no
shares of preferred stock, par value $0.01 per share, no shares of which were
issued and outstanding. No other class of capital stock of Parent is authorized,
issued, reserved for issuance or outstanding. All outstanding shares of

 

33



--------------------------------------------------------------------------------

capital stock of Parent are duly authorized, validly issued, fully paid and
non-assessable. Except as disclosed in the Parent SEC Reports, there are no (i)
securities convertible into or exchangeable or exercisable for shares of Parent
capital stock, (ii) subscriptions, options, warrants, calls, rights, convertible
securities or other contracts, agreements or commitments of any kind or
character obligating Parent to issue, transfer or sell any of its capital stock,
(iii) any equity equivalents or any agreements, arrangements or understandings
granting any person any rights in Parent similar to capital stock. There are no
outstanding obligations of Parent to repurchase, redeem or otherwise acquire any
Parent capital stock. All securities of Parent have been issued in compliance
with all applicable state and federal securities laws. Parent has, and at
Closing will have, sufficient authorized shares of Parent Common Stock to enable
it to issue the Adjusted Parent Shares and Indemnity Escrowed Shares at Closing.

Section 6.14. SEC Reports; Financial Statements.

(a) Parent has filed and made available to Seller via EDGAR all forms, reports
and other documents publicly filed by Parent with the Securities and Exchange
Commission under the Securities Act or the Exchange Act, since January 1, 2015.
All such forms, reports and other documents, including any audited or unaudited
financial statements and any notes thereto or schedules included therein
(including those that Parent may file after the Execution Date and prior to the
Closing Date) are referred to herein as the “Parent SEC Reports.” The Parent SEC
Reports (a) were filed on a timely basis, (b) comply in all material respects
with the applicable requirements of the Securities Act, the Exchange Act and the
rules and regulations of the Securities and Exchange Commission thereunder and
(c) did not, at the time they were filed, contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. As of their respective
dates, the financial statements included in the Parent SEC Reports (x) comply in
all material respects with applicable accounting requirements and with the
published rules and regulations of the Securities and Exchange Commission with
respect thereto, (y) were prepared in accordance with GAAP (except as may be
indicated in the notes thereto or, in the case of unaudited statements, as
permitted by Form 10-Q promulgated by the Securities and Exchange Commission),
and (z) fairly present (subject in the case of unaudited statements to normal,
recurring and year-end audit adjustments) in all material respects the
consolidated financial position and status of the business of Parent as of the
dates thereof and the consolidated results of its operations and cash flows for
the periods then ended.

(b) There are no liabilities of Parent or any of its subsidiaries of a type
required to be reflected on a balance sheet prepared in accordance with GAAP,
except for liabilities (i) adequately provided for on the balance sheet of
Parent dated as of June 30, 2016 (including the notes thereto) contained in
Parent’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2016; (ii)
that have arisen after June 30, 2016, in the ordinary course of business; (iii)
for fees and expenses incurred in connection with the transactions contemplated
by this Agreement and the Transaction Documents; or (iv) which have not had,
individually or in the aggregate, a Material Adverse Effect with respect to
Parent.

 

34



--------------------------------------------------------------------------------

Section 6.15. No Registration. Assuming the accuracy of the representations and
warranties of Seller contained in this Agreement, the sale and issuance of the
Parent Shares to Seller pursuant to this Agreement is exempt from the
registration requirements of the Securities Act, and neither any Buyer Party nor
any authorized agent acting on its behalf has taken or will take any action
hereafter that would cause the loss of such exemptions.

Section 6.16. Investment Company. Neither Buyer nor Parent is (a) an investment
company or a company controlled by an investment company within the meaning of
the Investment Company Act of 1940, as amended, or (b) subject in any respect to
the provisions of that act.

Section 6.17. NYSE Listing. The Parent Common Stock is listed on the New York
Stock Exchange, and Parent has not received any notice of delisting. Subject to
the receipt of the New York Stock Exchange listing approval with respect to the
Parent Shares, the issuance and sale of the Parent Shares does not contravene
the New York Stock Exchange rules and regulations.

Section 6.18. Form S-3 Eligibility. As of the Execution Date, Parent is (a)
eligible to register the resale of the Parent Shares for resale by Seller under
Form S-3 promulgated under the Securities Act and (b) a “well-known seasoned
issuer” as defined in Rule 405 promulgated under the Securities Act.

Section 6.19. Anti-Takeover. Parent does not have in effect any stockholder
rights plan or similar device or arrangement, commonly or colloquially known as
a “poison pill” or “anti-takeover” plan, any similar plan, device or
arrangement, and the board of directors of Parent has not adopted or authorized
the adoption of such a plan, device or arrangement.

Section 6.20. Controls and Procedures. Parent has implemented and maintains
disclosure controls and procedures (as defined in Rule 13a-15(e) of the Exchange
Act) designed to give reasonable assurance that information relating to Parent,
including its subsidiaries, required to be disclosed in the Parent SEC Reports
is recorded, processed, summarized and reported within the time periods
specified by the Securities and Exchange Commission and is communicated to
Parent’s chief executive officer and chief financial officer.

Section 6.21. Registration Rights. As of the date hereof, except as set forth in
the Registration Rights Agreement of Parent dated as of January 23, 2014, by and
among Parent and the signatories thereto, no Person has the right, contractual
or otherwise, to cause Parent to register under the Securities Act any shares of
Parent Common Stock or any other Parent capital stock, or to include any such
shares in any registration statement of Parent.

Section 6.22. Brokers. Buyer has not incurred any liability, contingent or
otherwise, for brokers’ or finders’ fees in respect of the transactions
contemplated by this Agreement for which Seller or the Company will have any
responsibility whatsoever.

 

35



--------------------------------------------------------------------------------

Article VII.

Certain Covenants

Section 7.1. Access. Insofar as related to the Properties, from and after the
Execution Date and through the Closing Date, the Company will give Buyer and
Buyer’s authorized representatives reasonable access to Lease files, abstracts
and title opinions, division order files, production records, Well files, and
other similar files and records which directly relate to the Properties (the
“Property Records”) at the Company’s offices during normal business hours, to
the extent in the Company’s or Seller’s possession, custody or control. The
Company’s obligation to provide access as set forth in the immediately preceding
sentence shall only apply to the extent that the Company has authority to grant
such access without breaching any restriction binding on the Company, and
without (i) violating Applicable Laws, (ii) waiving any legal privilege of the
Company, any of its Affiliates or its counselors, attorneys, accountants or
consultants or (iii) violating any obligations to any third party. Furthermore,
the Company shall give Buyer, or Buyer’s authorized representatives, at all
reasonable times before the Closing Date and upon adequate notice to the
Company, physical access to the Properties operated by Seller or its Affiliates
for the purpose of inspecting same, and shall use its Reasonable Efforts to
cause the operators of any Oil and Gas Properties which are not operated by
Seller or its Affiliates (“Third-Party Operators”) to grant physical access to
such Oil and Gas Properties for purposes of inspecting same. Buyer agrees to
comply fully with the rules, regulations and instructions issued by the Company,
its Affiliates or the Third-Party Operators regarding the actions of Buyer while
upon, entering or leaving the Properties. Buyer shall have reasonable access to
the Properties to conduct, or cause to be conducted, an investigation of the
Properties in order to determine whether any Environmental Defects exist, which
shall be limited to performing an inspection and assessment of the physical and
environmental condition of the Properties and an evaluation of their compliance
with Applicable Environmental Laws (a “Phase I Environmental Site Assessment”)
with respect to all or any portion of the Properties; provided however, that
Buyer’s right of access, inspection and assessment shall not entitle Buyer to
operate equipment or conduct testing or sampling of any kind. Notwithstanding
the foregoing, in the event that Buyer conducts a Phase I Environmental Site
Assessment, and any written report prepared by a Third Party environmental
consultant in connection with the Site Assessment recommends a Phase II
Environmental Site Assessment (as defined in the applicable ASTM International
Standards) based on specific surface conditions identified during the Phase I
Environmental Assessment with respect to a specific Property or Properties,
Buyer may submit a written request to Seller that Buyer be allowed to conduct a
Phase II Environmental Site Assessment on such Property or Properties (any Phase
I or Phase II Environmental Site Assessment individually a “Site Assessment”).
Seller shall have the right to grant or deny such a request for a Phase II
Environmental Site Assessment described in the preceding sentence at Seller’s
sole discretion, but if Seller denies such a request, Buyer shall have the
right, but not the obligation, to exclude from this transaction the Property or
Properties for which the Phase II Environmental Site Assessment was recommended
by providing Seller a written notice to such effect at any time during the
Examination Period, and at Closing, the Allocated Value of all such Properties
for which Seller denied the request for a Phase II Environmental Site
Assessment, if so excluded pursuant to this Section 7.1, shall be deducted from
the Parent Shares to be issued at Closing by Buyer to Seller. If Closing does
not occur, upon the written request of Seller or Company, Buyer shall furnish,
free of costs, to Company or Seller with a copy of any written report prepared
by or for Buyer related to any Site Assessment of the Properties as soon as

 

36



--------------------------------------------------------------------------------

reasonably practical after Buyer’s receipt of such request. All environmental
reports prepared by or for Buyer shall be maintained in strict confidence and
for use solely in connection with the evaluation of the Properties. Except for
the obligations to provide reports to the Company or Seller as set forth in the
preceding sentence, if Closing does not occur, (1) Buyer shall promptly return
to the Company or destroy all copies of the records, reports, summaries,
evaluations, due diligence memos and derivative materials related thereto in the
possession or control of Buyer or any of Buyer’s representatives and (2) such
reports shall not be disclosed to any other party. The obligations set forth in
the two immediately preceding sentences shall survive the termination of this
Agreement.

Section 7.2. Exculpation and Indemnification. If Buyer exercises rights of
access under this Article VII or otherwise, or conducts examinations or
inspections under this Section or otherwise, then (a) such access, examination
and inspection shall be at Buyer’s sole risk, cost and expense and Buyer waives
and releases all claims against Seller, its Affiliates, other working interest
owners in the Properties, Third-Party Operators, and the respective members,
managers, directors, employees, officers, attorneys, contractors and agents of
all of the foregoing Persons (collectively the “Inspection Indemnitees”) arising
in any way therefrom or in any way related thereto or arising in connection with
the conduct of the Inspection Indemnitees and (b) Buyer shall indemnify, defend
and hold harmless the Inspection Indemnitees from any and all claims, actions,
causes of action liabilities, losses, damages, fines, penalties, costs or
expenses (including, without limitation, court costs, consultants’ and
attorneys’ fees) of any kind or character (collectively, “Damages”), or Liens
for labor or materials, arising out of or in any way connected with, Buyer or
its representatives’, access to the Properties or the Company Records, or any
examination or inspection, of the Properties or the Company Records. THE
FOREGOING RELEASE AND INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH CLAIMS,
ACTIONS, CAUSES OF ACTION, LIABILITIES, DAMAGES, LOSSES, COSTS OR EXPENSES ARISE
OUT OF (i) NEGLIGENCE (INCLUDING SOLE NEGLIGENCE, SIMPLE NEGLIGENCE, CONCURRENT
NEGLIGENCE, ACTIVE OR PASSIVE NEGLIGENCE, BUT EXCLUDING THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT) OF AN INSPECTION INDEMNITEE.

Section 7.3. Assignment of Excluded Properties. Prior to Closing, Seller shall
cause the Company to convey the Excluded Properties to Seller or its designee,
as appropriate.

Section 7.4. Activities of the Company Pending Closing.

(a) Between the Execution Date and the Closing, Seller shall cause the Company
to:

(i) conduct its business in the ordinary course of business consistent with past
practice;

(ii) timely pay or cause to be paid (or dispute in good faith) all renewal and
extension payments required to renew and extend the Oil and Gas Properties to
the extent that the interests comprising such Oil and Gas Properties would
otherwise expire prior to Closing;

 

37



--------------------------------------------------------------------------------

(iii) keep Buyer reasonably informed, and, except for the operations set forth
on Section 7.4(a)(iii) of the Disclosure Schedule, obtain consent of Buyer
(which shall not be unreasonably withheld, conditioned, or delayed), regarding
current and proposed operations relating to the Properties reasonably expected
to result in expenditures by Company in excess of One Million Dollars
($1,000,000), and consult with Buyer regarding drilling and completion
operations on the Properties to the extent that the applicable authorities for
expenditure for such operations are in excess of One Million Dollars
($1,000,000), net to the Company’s interest, and are issued after the Execution
Date, and except for emergency operations, it being expressly agreed that the
Company shall be permitted to conduct and consent to operations relating to the
Properties without the consent of Buyer if any such operation is not reasonably
expected to result in expenditures by the Company in excess of One Million
Dollars ($1,000,000), or if such operation is set forth on Section 7.4(a)(iii)
of the Disclosure Schedule;

(iv) maintain insurance coverage on the Properties presently furnished by
nonaffiliated third parties in the amounts and of the types presently in force;
and

(v) maintain the books of account and records relating to the Properties in the
ordinary course of business and in accordance with the usual accounting
practices of Seller and GAAP.

(b) Except as expressly permitted by this Agreement or as required by Applicable
Law, between the Execution Date and the Closing Date and without the prior
written consent of Parent (which consent shall not be unreasonably withheld),
the Company shall not:

(i) Except as disclosed in Section 4.16 of the Disclosure Schedule, abandon any
Oil and Gas Property (except the abandonment of Leases after the expiration of
their primary terms, or which are subject to rights of reassignment or release,
except with regard to application of any non-consent penalties, and except with
regard to wells, pipelines or facilities that are required to be immediately
abandoned or decommissioned under Applicable Law);

(ii) terminate, cancel, or materially amend or modify any Lease, unless such
Lease has expired by its terms and such Lease requires the Company to execute a
release of such Lease;

(iii) voluntarily waive or release any material right with respect to any Oil
and Gas Property or relinquish the Company’s position as operator of any Oil and
Gas Property;

(iv) amend the applicable Governing Documents of the Company;

(v) issue, sell or deliver (whether through the issuance or granting of options,
warrants, commitments, subscriptions, rights to purchase or otherwise) any
membership interests of any class or any other securities or equity equivalents
in the Company;

 

38



--------------------------------------------------------------------------------

(vi) (1) declare, set aside, or pay any dividend or other distribution (whether
in cash, stock, or property or any combination thereof) in respect of the
Interests except for any declaration, set aside or dividend that is related to
the Excluded Properties; (2) repurchase, redeem, or otherwise acquire any of the
Interests; (3) split, combine, subdivide or reclassify any of the Interests; or
(4) amend (including by reducing an exercise price or extending a term) or waive
any of its rights under, or accelerate the vesting under, any provision of any
Company incentive plan; or (5) adopt a plan of complete or partial liquidation
or resolutions providing for or authorizing a liquidation, dissolution, merger,
consolidation, conversion, restructuring, recapitalization, or other
reorganization or winding up of the Company;

(vii) incur or assume any Indebtedness or guarantee any Indebtedness (or enter
into a “keep well” or similar agreement) or issue or sell any debt securities or
options, warrants, calls or other rights to acquire any debt securities of the
Company;

(viii) acquire, sell, lease, transfer, license, mortgage, encumber, abandon, or
otherwise dispose of, directly or indirectly, or subject to any Lien (including
pursuant to a sale-leaseback transaction or an asset securitization transaction)
any of its properties or assets, except for (A) sales and dispositions of
Hydrocarbons in the ordinary course of business, (B) sales and dispositions of
equipment and materials that are surplus, obsolete or replaced and (C) sales and
dispositions of Excluded Property;

(ix) form any subsidiary, acquire (by merger, consolidation, or acquisition of
equity interests or assets or otherwise) any Person or any equity interests,
assets or properties of any Person;

(x) make any investment (by contribution to capital, property transfers,
purchase of securities or otherwise) in, or loan or advance (other than travel
and similar advances to its employees in the ordinary course of business
consistent with past practice) to, any Person;

(xi) pay, discharge, settle or satisfy any claims, liabilities, or obligations
in excess of Five Hundred Thousand Dollars ($500,000), other than the payment,
discharge, or satisfaction in the ordinary course of business consistent with
past practice or the failure of which would result in breach of any Contract, or
in accordance with their terms, the payment of any amounts in respect of
terminating the Credit Facility and payment of any amounts required to early
terminate, unwind or otherwise liquidate any hedging agreements entered into
between Seller and Wells Fargo Bank, N.A.;

(xii) enter into any lease, contract, agreement, commitment, arrangement,
right-of-way, easement, option, or transaction outside the ordinary course of
business consistent with past practice that, if executed, would constitute a
Material Contract;

(xiii) (1) amend, modify, or change in any material respect any Material
Contract, (2) enter into any Contract which would constitute a Material Contract
that would be breached by, or require the consent of any third party in order to
continue in full

 

39



--------------------------------------------------------------------------------

force following, consummation of the transactions contemplated hereby, or (3)
release any Person from, or modify or waive any provision of, any
confidentiality, standstill or similar agreement; (4) enter into any Contract
with an Affiliate except as set forth in Section 4.19 of the Disclosure
Schedule.

(xiv) change any of the accounting principles or practices used by the Company,
except for any change required by reason of a concurrent change in GAAP and
notice of which is given in writing by the Company to Buyer;

(xv) make or change any material election concerning Taxes, file any amended Tax
Return, enter into any material closing agreement with respect to Taxes, settle
any material Tax claim or assessment, surrender any right to claim a material
refund of Taxes or obtain any Tax ruling;

(xvi) enter into any new line of business or make any material change in the
business policies of the Company or its subsidiaries;

(xvii) commence any material Proceedings, or settle or compromise any material
Proceedings other than those that provide for a complete release of the Company
from all claims subject to such dispute and do not provide for any admission of
liability by the Company; and

(xviii) agree, in writing or otherwise, to take any of the foregoing actions.

Notwithstanding the foregoing provisions of this Section 7.4, (i) Seller or the
Company may take, in the sole discretion of Seller or the Company, any actions
to cure or attempt to cure any Defects so long as Seller bears all costs,
expenses and liability incurred with respect to such cure or attempted cure of
any such Defects and (ii) in the event of an emergency or risk of loss, damage
or injury to any person, property or the environment, Seller or the Company may
take such action as reasonably necessary and shall notify Buyer of such action
promptly thereafter. Further, Buyer acknowledges that the Company owns undivided
interests in certain of the Properties with respect to which it is not the
operator, and Buyer agrees that the acts or omissions of the other working
interest owners (including any Third-Party Operators) who are not the Company
shall not constitute a breach of the provisions of this Section 7.4, and no
action required pursuant to a vote of working interest owners shall constitute a
breach of the provisions of this Section 7.4 so long as the Company voted (or
Seller caused the Company to vote) its interest in such a manner that complies
with the provisions of this Section 7.4. Requests for approval of any action
restricted by this Section 7.4 shall be delivered to the person designated in
Section 15.1 to receive notices on behalf of Buyer whom shall have full
authority to grant or deny such requests for approval on behalf of Buyer.

Section 7.5. Confidentiality Agreement. The Confidentiality Agreement, except to
the extent modified herein, will remain in full force and effect; provided,
however, that, subject to the provisions of Section 7.9, upon Closing, the
Confidentiality Agreement shall terminate, and for a period of one-year
following the Closing, Seller shall, and shall cause its Affiliates to, not make
disclosure to third parties of any confidential or proprietary information
relating to the Company or the Properties, except with the prior consent of
Buyer or as required by Applicable

 

40



--------------------------------------------------------------------------------

Law, except to the extent that such information (a) is generally available to
and known by the public through no fault of Seller or any of its Affiliates or
(b) is lawfully acquired by Seller or any of its Affiliates from and after the
Closing from sources which are not known to Seller to be prohibited from
disclosing such information by a legal, contractual or fiduciary obligation;
provided, further, that nothing shall prohibit Seller or its Affiliates from
using their knowledge or mental impressions of such information or their general
knowledge of the industry or geographic area in the conduct of their respective
businesses following Closing.

Section 7.6. Officer and Director Resignation and Releases. At the Closing,
Company shall deliver to Buyer and Seller (a) resignations of the officers of
Company in the form and substance attached hereto as Exhibit 7.6(a), such
resignations to be effective immediately upon the consummation of the
transactions contemplated by this Agreement, and (b) subject to the provisions
of Section 7.7 releases among (i) all officers of the Company, (ii) the Company,
and (iii) Seller and its Affiliates (and their respective officers, managers and
members), releasing each other party from any and all claims of such Person
against the other party, substantially in the form and substance attached hereto
as Exhibit 7.6(b).

Section 7.7. Indemnification of Managers and Officers.

(a) After Closing, neither Buyer nor the Company nor the Company’s members shall
amend, repeal or otherwise modify the Governing Documents of the Company or
manage the Company in any manner that would affect adversely the rights
thereunder of persons who at and any time prior to the Closing Date were
members, managers, officers, employees or agents of the Company or which would
affect any elimination from liability of any such Persons. After Closing, Buyer
shall, and shall cause the Company to, honor any indemnification arrangements
between the Company and any of its members, managers, officers, employees or
agents. To the extent not already in existence, member, manager and officer
indemnification agreements in the form attached hereto as Exhibit 7.7 will be
executed by the Company in favor of each of the Company’s members, managers,
officers, employees or agents prior to the consummation of the transactions
contemplated hereby. In the event any claim or claims are asserted or made
pursuant to the indemnification rights set forth in this Section 7.7, all rights
to indemnification in respect of any such claim or claims shall continue until
the disposition of any and all such claims. Any determination required to be
made with respect to whether a person’s conduct complies with the applicable
standard of conduct shall be made by independent legal counsel selected by any
such member, manager, officer, employee or other agent and reasonably acceptable
to Buyer.

(b) Prior to the Closing, the Company will purchase a six (6) year directors’
and officers’ liability insurance and fiduciary liability insurance (a “Tail
Policy”) covering the managers and officers of the Company who are currently
covered by any existing directors’ and officers’ liability insurance or
fiduciary liability insurance policies applicable to the Company and Buyer will
take no action which would interfere with the benefit of such Tail Policy during
such term.

 

41



--------------------------------------------------------------------------------

Section 7.8. Taxes.

(a) Tax Treatment. The Parties agree to treat the purchase and sale of the
Interests for federal income Tax purposes as a purchase and sale of all of the
assets of the Company, other than the Excluded Properties.

(b) Tax Filings. From the Effective Date through the Closing Date, Seller shall
cause the Company to file with the appropriate taxing authorities the applicable
Tax Returns for Taxes included in the definition of Property Costs that are
required to be filed on or before the Closing Date and pay the Taxes required to
be reflected on such Tax Returns as due and owing (provided that to the extent
such Taxes relate to the periods from and after the Effective Date, promptly
following the Closing Date, Buyer shall pay to Seller any such Taxes, but only
to the extent such amounts have not already been accounted for under Section 2.3
or Article XII). Buyer shall cause the Company to file with the appropriate
taxing authorities the applicable Tax Returns for Taxes included in the
definition of Property Costs that are required to be filed after the Closing
Date and pay the Taxes required to be reflected on such Tax Returns as due and
owing; provided, however, to the extent such Taxes relate to the periods prior
to the Effective Date, promptly following the filing of such Tax Returns, Seller
shall pay to Buyer any such Taxes, but only to the extent such amounts have not
already been accounted for under Section 2.3 or Article XII; and provided,
further, that in the event that Seller is required by applicable Tax law to file
a Tax Return with respect to such Taxes after the Closing Date which includes
all or a portion of a Tax period for which Buyer is responsible for such Taxes,
Seller shall file such Tax Return and pay the taxes reflected on such Tax Return
and following Seller’s request, Buyer shall promptly pay to Seller all such
Taxes allocable to the period or portion thereof beginning on or after the
Effective Date (but only to the extent that such amounts have not already been
accounted for under Section 2.3 or Article XII), whether such Taxes arise out of
the filing of an original return or a subsequent audit or assessment of Taxes.
Seller shall be entitled to all Tax credits and Tax refunds which relate to any
Taxes allocable to any Tax period, or portion thereof, ending before the
Effective Date (determined in accordance with Section 7.8(c)). To the extent
that the Company receives any Tax refund or credit with respect to Taxes for
which Seller is responsible, Buyer shall cause the Company to immediately pay
such amount to Seller to the extent the Base Purchase Price has not been
increased pursuant to Section 2.3 or Article XII on account thereof.

(c) Allocation of Taxes. Seller shall be responsible for all Taxes attributable
to the ownership or operation of the Company and its assets for any period or
portion thereof ending on or before the Closing Date, in the case of income or
franchise Taxes, and before the Effective Date in the case of all other Taxes
(except to the extent such Taxes are Transfer Taxes or are accounted for under
Section 2.3 or Article XII). Buyer shall be responsible for all Taxes
attributable to the ownership or operation of the Company and its assets for any
period or portion thereof beginning on or after the Closing Date, in the case of
income or franchise Taxes, and on or after the Effective Date in the case of all
other Taxes. Ad valorem, property, severance, production and similar Taxes
assessed against the Company and its assets with respect to any Current Tax
Period, but excluding ad valorem, property, severance production or similar
Taxes which

 

42



--------------------------------------------------------------------------------

are based on quantity of or the value of production of Hydrocarbons, shall be
apportioned between Seller and Buyer as of the Effective Date with (i) Seller
being obligated to pay a proportionate share of the actual amount of such Taxes
for the Current Tax Period determined by multiplying such actual Taxes by a
fraction, the numerator of which is the number of days in the Current Tax Period
prior to the Effective Date and the denominator of which is the total number of
days in the Current Tax Period and (ii) Buyer being obligated to pay a
proportionate share of the actual amount of such Taxes for the Current Tax
Period determined by multiplying such actual Taxes by a fraction, the numerator
of which is the number of days (including the Effective Date) in the Current Tax
Period on and after the Effective Date and the denominator of which is the total
number of days in the Current Tax Period. As described in Article XII, ad
valorem, property, severance, production and similar Taxes which are based on
quantity of or the value of production of Hydrocarbons shall be apportioned
between Seller and Buyer based on the number of units or value of production
actually produced, as applicable, before, and at or after, the Effective Date.
In the event that Buyer or Seller makes any payment for which the other Party is
responsible under this Section 7.8 and such payment has not been taken into
account in Section 2.3 or Article XII, such other Party shall reimburse the
paying Party promptly but in no event later than ten (10) Days after the
presentation of a statement setting forth the amount of reimbursement to which
the paying Party is entitled along with such supporting evidence as is
reasonably necessary to calculate the amount of the reimbursement.

(d) Transfer Taxes. No Transfer Tax will be collected at Closing from Buyer in
connection with any of the transactions contemplated by this Agreement. If,
however, any of the transactions contemplated by this Agreement is later deemed
to be subject to Transfer Tax, for any reason, Buyer agrees to be solely
responsible for, and shall indemnify and hold Seller harmless, for any and all
Transfer Taxes due by virtue of any of the transactions contemplated by this
Agreement and Buyer shall timely remit such Transfer Taxes. Seller and Buyer
agree to cooperate with each other in demonstrating that the requirements for
exemptions, if any, from such Transfer Taxes have been met.

(e) Allocation of Purchase Price.

(i) No later than thirty (30) days after Closing, Seller shall prepare and
deliver to Buyer an allocation of the Base Purchase Price and assumed
obligations among the Properties in accordance with Section 1060 of the Code and
the Treasury regulations promulgated thereunder (the “Purchase Price
Allocation”). Buyer shall have twenty (20) days from the receipt of the Purchase
Price Allocation or any update thereto to review and comment on the Purchase
Price Allocation. Seller and Buyer shall thereafter use commercially reasonable
efforts to agree upon the Purchase Price Allocation. The Purchase Price
Allocation shall be consistent with the allocation set forth on Annex A, taking
into account any adjustments to the Base Purchase Price. Seller shall use
commercially reasonable efforts to update the Purchase Price Allocation in a
manner consistent with Section 1060 of the Code following any applicable
adjustments to the Base Purchase Price pursuant to this Agreement. Seller shall
provide Buyer with any such updated Purchase Price Allocation, and Buyer shall
have thirty (30) days

 

43



--------------------------------------------------------------------------------

from the receipt of the Purchase Price Allocation or any update thereto to
review and comment on such adjustments to the Purchase Price Allocation, after
which Seller and Buyer shall reasonably agree on such adjustments. Seller and
Buyer shall report the transactions contemplated hereby on all Tax Returns
(including Form 8594 and all other information returns and supplements thereto
required to be filed by the parties under Section 1060 of the Code) in a manner
consistent with such Purchase Price Allocation.

(ii) If, notwithstanding Section 7.8(e)(i), Seller and Buyer do not agree on the
Purchase Price Allocation or any adjustment thereto, Seller shall promptly
engage a firm experienced in such matters and reasonably acceptable to Buyer, to
conduct an appraisal and determine the fair market value of the Properties
consistent with the allocation set forth on Annex A taking into account any
adjustments to the Base Purchase Price. The cost of such appraisal shall be
borne one-half by Seller and one-half by Buyer. Seller and Buyer agree to
allocate the Purchase Price among the Properties and report the transactions
contemplated hereby on all Tax Returns (including Form 8594 and all other
information returns and supplements thereto required to be filed by the parties
under Section 1060 of the Code) in a manner consistent with the values of the
Properties as so appraised.

(iii) Neither Seller nor Buyer shall take, or shall permit any of their
respective Affiliates to take, any position inconsistent with the allocation
under Section 7.8(e) on any Tax Return or otherwise, unless required to do so by
Applicable Laws or a “determination,” within the meaning of Section 1313(a)(1)
of the Code.

(f) Cooperation. The Parties shall cooperate fully, as and to the extent
reasonably requested by any other Party, in connection with the filing of any
Tax Return of or relating to the Company and any audit, litigation or other
proceeding with respect to Taxes of or relating to the Company. Such cooperation
shall include the retention and (upon any other Party’s request) the provision
of records and information which are reasonably relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. Each Party agrees (i) to retain all books and
records with respect to Tax matters pertinent to the Company relating to any
taxable period beginning before the Closing Date until the expiration of the
statute of limitations (and, to the extent notified by a Party, any extensions
thereof) of the respective taxable periods, and to abide by all record retention
agreements entered into with any taxing authority, and (ii) to give any other
Party reasonable written notice prior to transferring, destroying or discarding
any such books and records and, if the other Party so requests, each Party shall
allow the other Party the option of taking possession of such books and records
prior to their disposal. The Parties further agree, upon request, to use their
commercially reasonable efforts to obtain any certificate or other document from
any taxing authority or any other Person as may be necessary to mitigate, reduce
or eliminate any Tax that could be imposed with respect to the transactions
contemplated.

 

44



--------------------------------------------------------------------------------

(g) Notification of Audit. Until the Closing Date, Seller shall promptly notify
Buyer in writing upon receipt by Seller of notice of any pending or threatened
Tax audits or assessments relating to the income, properties or operations of
Seller that reasonably may be expected to relate to or give rise to a Lien on
the assets of the Company that would not be released at Closing. Each Party
shall promptly notify the other Parties in writing upon receipt of notice of any
pending or threatened Tax audit or assessment challenging the Purchase Price
Allocation. No Party shall settle any tax audit or tax litigation involving
Taxes of or relating to the Company that affects the Tax liability of any other
Party without such other Party’s approval, which may not be unreasonably
withheld.

(h) Characterization of Certain Payments. Any payments made to any party
pursuant to this Section 7.8 shall constitute an adjustment of the Base Purchase
Price for Tax purposes and shall be treated as such by each Party on their Tax
Returns to the extent permitted by law.

Section 7.9. Press Releases. Unless consultation is prohibited by Applicable
Law, Buyer and Seller shall consult with each other before issuing any press
release or otherwise making any public statement with respect to this Agreement
or the transactions contemplated hereby and shall not issue any such press
release or make any such public statement prior to such consultation (but no
approval thereof shall be required in any event).

Section 7.10. Books and Records.

(a) As soon as reasonably practicable after the Closing Date, Seller shall
deliver or cause to be delivered to Buyer Parties any Company Records that are
in its possession or under its control, subject to Section 7.10(b).

(b) Seller may retain the originals of those Company Records relating to Tax and
accounting matters and provide Buyer with copies of such Company Records. Seller
may retain copies of any other Company Records.

Section 7.11. Name Change and Logo. Promptly after the Closing Date, Buyer shall
make the filings required in the Company’s jurisdiction of organization to
eliminate the name “Silver Hill” and any variants thereof from the name of the
Company. As promptly as practicable, but in any case within ninety (90) days
after the Closing Date, Buyer shall (i) make all other filings (including
assumed name filings) required to reflect the change of name in all applicable
records of Governmental Entities and (ii) eliminate the use of the name “Silver
Hill” and variants thereof from the Properties, and, except with respect to such
grace period for eliminating existing usage, shall have no right to use any
logos, trademarks or trade names belonging to any Seller or any of its
Affiliates. Buyer shall be solely responsible for any direct or indirect costs
or expenses resulting from the change in use of name, and any resulting
notification or approval requirements.

Section 7.12. HSR Filing. If a filing is required under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended (the “HSR Act”), in connection
with the transactions contemplated under this Agreement, as promptly as
practicable and in any event not later than

 

45



--------------------------------------------------------------------------------

ten (10) Business Days following the Execution Date, Seller, Parent and Buyer or
their ultimate parent entity will file with the Federal Trade Commission and the
Department of Justice, as applicable, the required notification and report forms
and will as promptly as practicable furnish any supplemental information which
may be requested in connection therewith. Seller, Parent and Buyer or their
ultimate parent entity will request early termination of the applicable HSR Act
waiting period and use commercially reasonable efforts to obtain the termination
of such waiting period as promptly as possible. Parent and Buyer will bear its
own costs and expenses relating to the compliance with this Section 7.12. Parent
shall pay the filing fees associated with any filings required under the HSR
Act.

Section 7.13. Seller Contracts.

(a) The contracts, easements and rights-of-way described on Exhibit 7.13 are
held by Seller and are used for ownership, operation, maintenance, repair or
replacement of the Oil and Gas Properties (collectively, the “Seller
Contracts”). Seller agrees to (i) assign Seller Contracts to the Company on or
before the Closing, except as provided in subsection (b) below, and (ii) use
commercially reasonable efforts to obtain any consents required in connection
therewith. Upon such assignment, Seller Contracts shall be deemed to be
Properties for the purposes of this Agreement.

(b) If (i) a Seller Contract is subject to a required consent that Seller is
unable to obtain after using commercially reasonable efforts, and (ii) there is
a provision in such Seller Contract stating that an assignment without such
required consent (A) is void or voidable, (B) causes termination of Seller
Contract to be assigned, or (C) triggers the payment of specified liquidated
damages (unless Buyer agrees to pay such specified liquidated damages), then
Seller shall not assign such Seller Contract to the Company. After Closing,
Seller shall continue to hold such Seller Contract for the economic benefit of
the Company and Buyer, for the duration of the term of such Seller Contract
unless earlier released in writing from such obligation by Buyer, provided that
if the required consent to assign such Seller Contract to the Company or Buyer
is obtained after Closing, Seller shall promptly thereafter assign such Seller
Contract to the Company or Buyer, as applicable. Buyer shall be responsible for,
and shall timely pay, any and all costs, expenses and other amounts payable
under any such Seller Contracts.

Section 7.14. Requisite Shareholder Approval.

(a) Subject to Applicable Law, the rules and regulations of the New York Stock
Exchange and Parent’s Governing Documents, Parent shall establish a record date
for, call, give notice of, convene and hold a meeting of the stockholders of the
Parent (the “Parent Stockholders’ Meeting”), as promptly as practicable
following the clearance of the proxy statement related thereto (the “Proxy
Statement”) by the SEC, for the purpose of voting upon the approval,
authorization and ratification of the Corporate Actions (as defined below), in
accordance with Applicable Law and the rules and regulations of the New York
Stock Exchange. Notwithstanding the foregoing, (i) if there are insufficient
shares of Parent Common Stock necessary to establish a quorum at the Parent
Stockholders’ Meeting, Parent shall postpone or adjourn the date of the Parent
Stockholders’ Meeting and (ii) Parent may postpone or adjourn the Parent
Stockholders’

 

46



--------------------------------------------------------------------------------

Meeting to solicit sufficient proxies to secure the favorable vote of the
holders of a majority of the outstanding shares of Parent Common Stock (other
than the SHEP I Parent Shares) present in person or by proxy at the Parent
Stockholders’ Meeting with respect to the Corporate Actions (the “Requisite
Stockholder Approval”). Unless the Board of Directors of Parent determines in
good faith, after consulting with outside counsel, that doing so would be
inconsistent with its duties under Applicable Law, Parent shall solicit from
stockholders of Parent proxies in favor of the approval, authorization and
ratification of the Corporate Actions in accordance with Applicable Law and the
rules and regulations of the New York Stock Exchange and Parent’s Board of
Directors shall (x) recommend that Parent’s stockholders vote to adopt,
authorize, approve and ratify the Corporate Actions (the “Recommendation”), (y)
use commercially reasonable efforts to solicit such stockholders to vote in
favor of the Corporate Actions and (z) use commercially reasonable efforts to
take all other actions necessary or advisable to secure the favorable votes of
such stockholders required to approve and effect all of the Corporate Actions.
Parent shall establish a record date for, call, give notice of, convene and hold
the Parent Stockholders’ Meeting in accordance with this Section 7.14, whether
or not the Parent’s Board of Directors at any time subsequent to the date hereof
shall have changed its position with respect to its Recommendation or determined
that any or all of the Corporate Actions are no longer advisable and/or
recommended that stockholders of the Parent reject any or all of the Corporate
Actions.

(b) Parent shall prepare and file with the Commission the preliminary Proxy
Statement sufficiently in advance of the time necessary to obtain clearance
thereof with the SEC and the Requisite Stockholder Approval. Parent shall use
commercially reasonable efforts to complete and disseminate the preliminary
Proxy Statement to the stockholders of the Parent as soon as practicable
following clearance of the Proxy Statement related thereto by the SEC. Seller
shall reasonably cooperate with Parent in connection with the preparation and
filing of the Proxy Statement, including furnishing Parent upon request with
information as may be reasonably required under the Exchange Act to be set forth
about Seller or the Company in the Proxy Statement. No filing of, or amendment
or supplement to, or correspondence with the Securities and Exchange Commission
or its staff with respect to the Proxy Statement shall be made by Parent without
providing Seller a reasonable opportunity to review and comment thereon. Parent
shall advise Seller, promptly after it receives notice thereof, of any request
by the Securities and Exchange Commission or its staff for an amendment or
revisions to the Proxy Statement or requests or comments thereon and responses
thereto, and shall provide Seller with copies of all correspondence between
Parent and any of its advisors or representatives, on the one hand, and the
Securities and Exchange Commission or its staff, on the other hand.

(c) “Corporate Actions” means approval of the issuance to Seller of the Parent
Shares.

(d) The Buyer Parties shall jointly and severally indemnify and hold harmless
Seller and the Company, and their respective representatives and Affiliates from
and against any and all losses, damages, claims, costs and out-of-pocket
expenses suffered or incurred by any of them in connection with the arrangement
of any financing or any

 

47



--------------------------------------------------------------------------------

process to seek the Requisite Stockholder Approval and any information used in
connection therewith, except to the extent they resulted from information
provided by the Company or Seller containing any untrue statement of a material
fact or omitting to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

Section 7.15. Additional Listing Application. Parent shall submit to the New
York Stock Exchange an additional listing application relating to the Parent
Shares (the “Additional Listing Application”) sufficiently in advance of the
time necessary to obtain approval thereof by the New York Stock Exchange, but in
any event after taking into consideration the rules and regulations of the New
York Stock Exchange with respect to the timing of the Additional Listing
Application and the supporting documents required to accompany the Additional
Listing Application, and shall use its commercially reasonable efforts to secure
the New York Stock Exchange’s approval of the Additional Listing Application,
subject to official notice of issuance.

Section 7.16. Parent Share Restriction. During the period beginning on the
Closing Date and ending on the one hundred eightieth (180th) day after the
Closing Date under the SHEP I MIPSA (excluding the Closing Date for purposes of
calculating such date) (the “Lock-Up Period”), Seller will not lend; offer;
pledge; sell; contract to sell; sell any option or contract to purchase;
purchase any option or contract to sell; grant any option, right, or warrant to
purchase; or otherwise transfer or dispose of, directly or indirectly, any
Parent Shares acquired pursuant to this Agreement, whether any such transaction
is to be settled by delivery of Parent Shares or other securities, in cash, or
otherwise. In the interest of clarity, nothing in this Section 7.16 shall
restrict Seller from utilizing customary hedging strategies that may involve the
pledge of Parent Shares as collateral until such time as the Parent Shares are
ultimately disposed on or after expiration of the Lock-Up Period. Nothing in
this Section 7.16 shall prohibit or limit the ability of Seller to effect any
transfer of Parent Shares as a bona fide gift or gifts or any other similar
transfer or distribution that does not involve a sale or other disposition for
value so long as the transferee agrees in writing to be bound by all the terms
of this Section 7.16.

Section 7.17. Company Records. Seller shall deliver or cause to be delivered to
Buyer all of the Company Records maintained on hardware or servers being
retained by Seller hereunder, in each case, in a form that can be loaded on a
server in a searchable and manipulative format reasonably acceptable to Buyer as
soon as practicable after Closing.

Section 7.18. Financial Statements; Financing.

(a) The Seller and the Company shall use their Reasonable Efforts to, as soon as
practicable, provide to the Buyer (i) the audited statements of revenues over
direct operating expenses of the Acquired Properties for the fiscal years ended
December 31, 2015 and 2014 (the “Audited Financial Statements”), that will be
prepared in accordance with GAAP and shall include the required oil and gas
disclosures, including estimates of quantities of proved reserves as of, and a
reconciliation of proved oil and gas reserves for, each of the fiscal years
ended December 31, 2015 and 2014, and the standardized measure of discounted
future net cash flows as of, and a reconciliation of the standardized measure of
future discounted cash flows for, each of the fiscal years ended December 31,
2015 and 2014 and (ii) unaudited statements of revenues less direct operating
expenses of the Acquired Properties for the period from January 1, 2016 through
February 26, 2016, that will be prepared in accordance with GAAP.

 

48



--------------------------------------------------------------------------------

(b) Without limiting the foregoing, the Company acknowledges that, following
execution of this Agreement, Parent or Buyer may enter into Financings requiring
registration under the Securities Act and the need for other financial
information relating to the Company or the Properties (such information,
together with the Audited Financial Statements, the “Required Financial
Information”). Therefore, from and after the date of this Agreement until the
Closing (and from time to time after Closing until such date that is one year
after the consummation of the transactions contemplated in the SHEP I MIPSA),
the Company and the Seller will, and, to the extent appropriate, will cause
their respective Affiliates, employees, representatives, agents and accountants
to use commercially reasonable efforts to provide such cooperation and
assistance to Buyer or Parent as Buyer or Parent may reasonably request (i) in
connection with the Buyer Parties’ preparation of financial statements, reports
and filings relating to the transactions contemplated in this Agreement
(including any pro forma financial statements of Parent or any of its Affiliates
that are derived in part from the Required Financial Information) that Buyer or
Parent have determined in good faith are required under Applicable Laws, rules
and regulations, including, without limitation, the rules and regulations of the
SEC and the New York Stock Exchange, and (ii) to provide information in
connection with Buyer Parties’ preparation of responses to any inquiries by
regulatory authorities, including the SEC and the New York Stock Exchange,
relating to the foregoing financial statements, reports and filings. Without
limiting the foregoing, such cooperation and assistance shall include (x)
consenting to the inclusion or incorporation by reference of the Required
Financial Information in any registration statement, offering memorandum, report
or other filing of Parent or any of its Affiliates, (y) providing Parent and its
employees, representatives, agents and external accountants, with access to, and
the right to copy, relevant books, records, files, and documentation in the
possession or under control of the Company or its employees, representatives,
agents and accountants (except for those proprietary and confidential tax,
engineering and accounting records otherwise excluded from this Agreement), (z)
using commercially reasonable efforts to cause (1) its independent accountants
to consent to the inclusion or incorporation by reference of its audit opinion
with respect to any of the financial statements of the Company and its
subsidiaries in any such registration statement, report or other filing of
Parent or its Affiliates, and (2) representation letters, in form and substance
reasonably satisfactory to its independent accountants, to be executed and
delivered to its independent accountants in connection with obtaining any such
consent from its independent accountants. In so doing, the Company will make
appropriate persons available to answer questions as may be reasonably requested
by Buyer or Parent. Parent will promptly reimburse all reasonable out of pocket
expenses incurred in complying with this Section 7.18 incurred by Seller or its
Affiliates or the Company. Buyer Parties shall, jointly and severally, release,
indemnify, defend and hold harmless the Company, Seller and their respective
Affiliates from and against any Damages suffered or incurred in connection with
the cooperation or assistance provided in connection with this Section 7.18 or
any claim against the Seller or any of its respective Affiliates by any
Financing Source or any Financing Related Party, EVEN IF SUCH DAMAGES ARE CAUSED
IN WHOLE OR IN PART BY THE NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT),
STRICT LIABILITY OR OTHER LEGAL FAULT OF SELLER OR ITS AFFILIATES (other than
Damages that arise from the bad faith, gross negligence or willful misconduct).

 

49



--------------------------------------------------------------------------------

Section 7.19. No Recourse to Financing Sources. NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY, SELLER AGREES THAT NEITHER IT, NOR ANY OF ITS FORMER, CURRENT
OR FUTURE OFFICERS, DIRECTORS, MANAGERS, EMPLOYEES, MEMBERS, PARTNERS, AGENTS OR
OTHER REPRESENTATIVES AND AFFILIATES (COLLECTIVELY, “SELLER RELATED PARTIES”),
SHALL HAVE ANY CLAIM AGAINST ANY FINANCING SOURCE, ANY LENDER PARTICIPATING IN
THE FINANCING OR ANY OF THEIR RESPECTIVE FORMER, CURRENT OR FUTURE GENERAL OR
LIMITED PARTNERS, STOCKHOLDERS, MANAGERS, MEMBERS, AGENTS, REPRESENTATIVES,
AFFILIATES, SUCCESSORS OR ASSIGNS (COLLECTIVELY, “FINANCE RELATED PARTIES”), NOR
SHALL ANY FINANCING RELATED PARTY HAVE ANY LIABILITY WHATSOEVER TO ANY SELLER
RELATED PARTY, IN CONNECTION WITH THE FINANCING CONTEMPLATED BY SECTION 7.18 OR
IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY, WHETHER AT LAW, IN EQUITY, IN CONTRACT, IN TORT OR OTHERWISE, IN EACH
CASE, WHETHER ARISING, IN WHOLE OR IN PART, OUT OF COMPARATIVE, CONTRIBUTORY OR
SOLE NEGLIGENCE BY ANY FINANCE RELATED PARTY; PROVIDED, HOWEVER, THAT THIS
SECTION 7.19 SHALL NOT LIMIT ANY LIABILITY OF BUYER OR BUYER PARTY IN CONNECTION
WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.
Notwithstanding anything to the contrary in this Agreement, each Financing
Source and Financing Related Party shall be an express third party beneficiary
of, and shall have the right to enforce, this Section 7.19. Each of the Parties
hereto agrees that, Section 17.6 notwithstanding, this provision shall be
interpreted, and any action relating to this provision, shall be governed by the
laws of the State of New York. This Section 7.19 is intended to benefit and may
be enforced by any Financing Source and the Finance Related Parties. In no event
will Seller or any of its Affiliates have any liability of any kind or nature to
any Financing Source or any Financing Related Party arising or resulting from
any cooperation or assistance provided pursuant to Section 7.18.

Section 7.20. Exclusivity. Between the Execution Date and the earlier of the
Closing Date or the date this Agreement is terminated, Seller and the Company
shall not, and shall cause their Affiliates not to, directly or indirectly,
encourage, initiate, solicit or engage in any proposal or inquiry from, or
discussion or negotiation with, any Person (other than Buyer, Parent and their
respective representatives) with respect to the sale of any Interests or the
Properties (other than the sale of any Hydrocarbons in the ordinary course of
business or sales of equipment and materials that are surplus, obsolete or
replaced).

Article VIII.

Buyer’s Due Diligence Examination

Section 8.1. Due Diligence Examination. From the Execution Date until 5:00 p.m.
(local time in Dallas, Texas) on the thirtieth (30th) day thereafter (the
“Examination Period”), the Company shall afford Buyer and its authorized
representatives reasonable access during normal business hours to the Property
Records and Properties as provided in Section 7.1 above for the purposes of
determining whether Title Defects and/or Environmental Defects (as defined
below) exist (“Buyer’s Review”); provided, however, that such investigation
shall be upon

 

50



--------------------------------------------------------------------------------

reasonable notice and shall not unreasonably disrupt the personnel and
operations of Seller or the Company or impede the efforts of Seller or the
Company to comply with their other obligations under this Agreement. The cost
and expense of Buyer’s Review, if any, shall be borne solely by Buyer. Buyer
shall not contact any of the customers or suppliers of Seller in connection with
the transactions contemplated hereby, whether in person or by telephone, mail or
other means of communication, without the specific prior authorization of
Seller, which consent shall not be unreasonably withheld. Notwithstanding
anything herein to the contrary, Buyer acknowledges and agrees that Buyer’s
access to the Company and Seller personnel in accordance with this Section 8.1
is being provided as an accommodation, and shall not alter the applicability of
the disclaimer set forth in Section 5.1.

Section 8.2. Assertion of Title and Environmental Defects. If Buyer discovers
any Defects prior to the expiration of the Examination Period, Buyer shall
notify Seller of such alleged Defect as soon as possible, but no later than the
expiration of the Examination Period. Buyer shall provide, on at least a weekly
basis, updates as to any alleged Defects it has discovered during the previous
week, provided that such updates may be amended as necessary until the
expiration of the Examination Period. To be effective, such notice (“Defect
Notice”) must (i) be in writing, (ii) be received by Seller prior to the
expiration of the Examination Period, (iii) describe the Defect in reasonable
detail including the basis therefor, (iv) identify the specific Properties to
which such Defect relates, (v) include the Defect Amount as determined by Buyer
in good faith, (vi) with respect to any Environmental Defect, reference to the
specific section of all Applicable Environmental Laws of which the Company is in
breach, violation or non-compliance, and (vii) include Reasonable Documentation
supporting Buyer’s assertion of such Defect. Any matters that may otherwise
constitute Defects, but of which Seller has not been specifically notified by
Buyer in compliance with the foregoing requirements prior to the expiration of
the Examination Period, shall be deemed to have been waived by Buyer for all
purposes; provided that the foregoing shall not limit Buyer’s right to recover
for breach of the representations and warranties set forth in Section 4.29. It
being expressly understood and agreed that, notwithstanding anything herein to
the contrary in this Agreement, Buyer’s sole and exclusive rights and remedies
with respect to any matter that constitutes a Defect, or any other matter
arising in connection with title to, or the environmental condition of or any
environmental liability with respect to, the Properties shall be those set forth
in this Article VIII EVEN IF SUCH DEFECT, MATTER, CONDITION OR LIABILITY IS
CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE (WHETHER SOLE, JOINT OR
CONCURRENT), STRICT LIABILITY OR OTHER LEGAL FAULT OF SELLER OR ITS AFFILIATES,
and Buyer shall not be entitled to refuse to close (other than pursuant to
Section 9.1(d)), to indemnification under Article XIII, or any other right or
remedy with respect to any Defect or such other title or environmental matter;
provided that the foregoing shall not limit Buyer’s right to recover for breach
of the representations and warranties set forth in Section 4.29.

Section 8.3. Title Defect Amount. Annex A, as prepared by Buyer and agreed to by
Seller, shows the Allocated Value assigned to the Properties. With respect to
each Title Defect that is not cured on or before the Closing, the number of
Parent Shares to be issued at Closing shall be reduced, subject to this Article
VIII, by reference to the Title Defect Amount with respect to such Title Defect
Property. The reduction in the number of Parent Shares shall be determined in
the aggregate as described in Section 2.3(c). The Property affected by such
uncured Title Defect shall be a “Title Defect Property.” The “Title Defect
Amount” resulting from a Title Defect shall be determined in accordance with the
following terms and conditions:

(a) if Buyer and Seller agree on the Title Defect Amount, then that amount shall
be the Title Defect Amount;

 

51



--------------------------------------------------------------------------------

(b) if a Title Defect is a deed of trust, mortgage or pledge that is undisputed
and liquidated in amount, then the Title Defect Amount shall be the amount
necessary to be paid to remove the Title Defect from the Title Defect Property;

(c) if a Title Defect as to any Well or Lease represents solely a negative
discrepancy between (A) the actual Net Revenue Interest for any such Well or
Lease and (B) the “Net Revenue Interest” percentage stated on Exhibit A or
Exhibit B for such Well or Lease, then the Defect Amount shall be equal to (1)
the product of the Allocated Value of such Well or Lease multiplied by (2) a
fraction, the numerator of which is (x) the remainder of (I) the “Net Revenue
Interest” percentage stated on Exhibit A or Exhibit B for such Well or Lease
minus (II) the actual Net Revenue Interest of such Well or Lease, and the
denominator of which is (y) the “Net Revenue Interest” percentage stated on
Exhibit A or Exhibit B for such Well or Lease; provided that if the Title Defect
does not affect the “Net Revenue Interest” percentage stated on Exhibit A or
Exhibit B for such Well or Lease throughout its entire productive life, the
Defect Amount determined under this Section 8.3(c) shall be reduced to take into
account the applicable time period only;

(d) if a Title Defect solely constitutes a reduction in the number of Net
Mineral Acres as to any Lease (or portion thereof), then the Defect Amount for
such Title Defect shall be equal to the product of (1) the Net Mineral Acre
price therefor multiplied by (2) the remainder of (x) the number of Net Mineral
Acres purported to be included in such Undeveloped Lease as set forth on
Exhibit A minus (y) the actual number of Net Mineral Acres included in such
Lease after giving effect to such Title Defect;

(e) if the Title Defect represents an obligation, encumbrance, burden or charge
upon or other defect in title to the affected Oil and Gas Property of a type not
described in Section (a) through (d) above, the Defect Amount shall be
determined by taking into account the Allocated Value of the Oil and Gas
Property so affected, the portion of the Company’s interest in the Oil and Gas
Property affected by the Title Defect, the legal effect of the Title Defect, the
potential present value economic effect of the Title Defect over the life of the
affected Oil and Gas Property, the values placed upon the Title Defect by the
Parties, the estimated capital and operational costs and expenses (or reduction
or increases thereof) attributable to the Company’s Working Interest, and such
other factors as are necessary to make an evaluation and determination of such
value;

(f) the Title Defect Amount with respect to a Title Defect Property shall be
determined without duplication of any costs or losses included in another Title
Defect Amount hereunder; and

(g) notwithstanding anything to the contrary in this Agreement, the Defect
Amounts attributable to Title Defects for an Oil and Gas Property shall not
exceed the Allocated Value of the affected Oil and Gas Property (after giving
effect to any applicable adjustments due to prior Title Defects).

 

52



--------------------------------------------------------------------------------

Section 8.4. Defensible Title. “Defensible Title” means, as of the Effective
Date, such title and ownership by the Company that, subject to and except for
Permitted Encumbrances:

(a) entitles the Company to receive a Net Revenue Interest in any Well (as to
all currently producing formations for such Well) or Lease (as to all depths set
forth on Exhibit A for such Lease), that is not less than the Net Revenue
Interest percentage shown for such Well or Lease in Exhibit A or Exhibit B,
except, in each case of subsections (i) and (ii) of this subsection (a), (A) any
decreases in connection with those operations in which the Company may elect
after the Execution Date to be a non-consenting co-owner (B) any decreases
resulting from reversion of interest to co-owners with respect to operations in
which the Company elects, after the Execution Date, not to consent, (C) any
decreases resulting from the establishment or amendment, after the Execution
Date, of pools or units and (D) any matters as otherwise expressly stated in
Exhibit A or Exhibit B;

(b) obligates the Company, in the aggregate, to bear a Working Interest in any
Well (as to all currently producing formations for such Well) or Lease (as to
all depths set forth on Exhibit A for such Lease) no greater than the Working
Interest shown for such Well or Lease in Exhibit A or Exhibit B with respect to
such Well or Lease, except (i) as expressly stated in Exhibit A or Exhibit B,
(ii) any increases resulting from contribution requirements with respect to
defaulting co-owners under applicable operating agreements or Applicable Law and
(iii) increases that are accompanied by at least a proportionate increase in the
Company’s Net Revenue Interest;

(c) as to any Lease (or portion thereof), as to all depths set forth on Exhibit
A for such Lease, entitles the Company, in the aggregate, to the number of Net
Mineral Acres in and to such Lease (or portion thereof) as set forth therefor on
Exhibit A; and

(d) is free and clear of any deed of trust, mortgage or pledge.

Section 8.5. Permitted Encumbrances. “Permitted Encumbrances” shall mean (A)
Liens for Taxes which are not yet delinquent or which are being contested in
good faith by appropriate Proceedings; (B) Liens created under the terms of the
Leases, Easements, or Contracts, (C) materialman’s Liens, warehouseman’s Liens,
workman’s Liens, carrier’s Liens, mechanic’s Liens, vendor’s Liens, repairman’s
Liens, employee’s Liens, contractor’s, operator’s Liens, construction Liens and
other similar Liens arising in the ordinary course of business that, in each
case, secure amounts or obligations not yet delinquent (including any amounts
being withheld as provided by Applicable Law), or if delinquent, being contested
in good faith by appropriate actions; (D) required third party consents to
assignments and similar agreements unless the failure to obtain such consents
would void the transfer or terminate a material right under a Contract,
Easement, Lease, or Permit; (E) any consents required in connection with the

 

53



--------------------------------------------------------------------------------

assignment of Seller Contracts contemplated by Section 7.13; (F) all Royalties
if the net cumulative effect of such burdens do not, individually or in the
aggregate, reduce the Company’s Net Revenue Interest in the applicable Oil and
Gas Property below that shown in Exhibit A or B, as applicable; (G) the terms of
any Lease, Contract, Easement, unit agreement, pooling agreement, operating
agreement, production sales contract, division order and other contract,
agreement or instrument applicable to the Properties, including provisions for
penalties, suspensions or forfeitures contained therein, to the extent that the
terms thereof do not materially detract from the use, operation or ownership of
the Properties (as operated as of Effective Date), reduce the Company’s Net
Revenue Interest or Net Mineral Acres in the applicable Oil and Gas Property
below that shown in Exhibit A or B, as applicable, or increase the Company’s
Working Interest in the applicable Oil and Gas Property above that shown in
Exhibit A or B, as applicable, without a corresponding increase in Net Revenue
Interest; (H) rights of reassignment arising upon the expiration or final
intention to abandon or release any of the Properties; (I) any easement, right
of way, surface use agreement, covenant, servitude, permit, surface lease,
condition, restriction, and other rights included in or burdening the Properties
for the purpose of surface or subsurface operations, roads, alleys, highways,
railways, pipelines, transmission lines, transportation lines, distribution
lines, power lines, telephone lines, removal of timber, grazing, logging
operations, canals, ditches, reservoirs, and other like purposes, or for the
joint or common use of real estate, rights of way, facilities and equipment, in
each case, to the extent recorded in the applicable Governmental Entity
recording office as of the Effective Date or that does not materially detract
from the use, operation or ownership of the Properties subject thereto or
affected thereby (as operated as of Effective Date); (J) all Applicable Laws and
rights reserved to or vested in any Governmental Entities (i) to assess Tax with
respect to the Properties, the ownership, use or operation thereof, or revenue,
income or capital gains with respect thereto, (ii) by the terms of any right,
power, franchise, grant, license or permit, or by any provision of Applicable
Law, to terminate such right, power, franchise grant, license or permit or to
purchase, condemn, expropriate or recapture or to designate a purchaser of any
of the Properties, (iii) to use such property in a manner which does not impair
the use of such property for the purposes for which it is currently owned and
operated as of the Effective Date or (iv) to enforce any obligations or duties
affecting the Properties to any Governmental Entity with respect to any
franchise, grant, license or permit; (K) any other Liens, defects, burdens or
irregularities which are based solely on (i) a lack of information in the
Company’s files or of record or (ii) the inability to locate an unrecorded
instrument of which Buyer has constructive or inquiry notice by virtue of a
reference to such unrecorded instrument in a recorded instrument (or a reference
to a further unrecorded instrument in such unrecorded instrument), if no claim
has been made under such unrecorded instruments within the last ten (10) years;
(L) any Liens, defects, irregularities or other matters which are expressly
waived (or deemed to have waived), cured, assumed, bonded, indemnified for or
otherwise discharged at or prior to Closing; (M) calls on production under
existing Contracts, provided that the holder of such right must pay an
index-based price for any production purchased by virtue of such call on
production; (N) Liens created under deeds of trust, mortgages and similar
instruments by the lessor under a Lease covering the lessor’s surface and
mineral interests in the land covered thereby to the extent such mortgages,
deeds of trust or similar instruments (i) do not contain express language that
prohibits the lessors from entering into an oil and gas lease and (ii) no
mortgagee or lienholder of any such deeds of trust, mortgage and similar
instrument has, prior to the end of the Examination Period, initiated
foreclosure or similar proceedings against the interest of lessor in such Lease
nor has the Company received

 

54



--------------------------------------------------------------------------------

any written notice of default under any such mortgage, deed of trust or similar
instrument; (O) lack of a division order or an operating agreement covering any
Property (including portions of a Property that were formerly within a unit but
which have been excluded from the unit as a result of a contraction of the unit)
or failure to obtain waivers of maintenance of uniform interest, restriction on
zone transfer or similar provisions in operating agreements with respect to
assignments in the Company’s chain of title to the Property unless there is an
outstanding and pending, unresolved claim from a third party with respect to the
failure to obtain such waiver; (P) the treatment or classification of any
horizontal Well as an allocation well that crosses more than one Lease or
leasehold tract, including (i) the failure of such Leases or leasehold tracts as
to such Well to be governed by a common pooling or unit agreement, or subject to
a production sharing agreement or similar agreement, whether in whole or in
part, and (ii) the allocation of Hydrocarbons produced from such well among such
Leases or leasehold tracts based upon the length of the “as drilled” horizontal
wellbore open for production, the total length of the horizontal wellbore, or
other methodology that is intended to reasonably attribute to each such Lease or
leasehold tract its share of such production; and (Q) Liens which (i) do not,
individually or in the aggregate, materially detract from the value of the
Properties subject thereto or affected thereby or materially interfere with the
operation, maintenance, repair, replacement, and/or use of the Properties
subject thereto or affected thereby, or (ii) are of a nature that would be
reasonably acceptable to prudent owner or operator of crude oil and natural gas
assets and facilities of a type similar to the Properties.

Section 8.6. Title and Environmental Defects. “Title Defect” shall mean a defect
exists that (A) causes Seller to not have Defensible Title to the Oil and Gas
Properties and (B) for which a Defect Notice has been timely and otherwise
validly delivered. Notwithstanding any other provision in this Agreement to the
contrary, the following matters shall not constitute, and shall not be asserted
as, a Title Defect: (1) defects or irregularities arising out of lack of
corporate or other entity authorization or variation in corporate or entity
name; (2) defects or irregularities that have been cured or remedied by the
applicable statutes of limitation or statutes for prescription, including
adverse possession and the doctrine of laches or which have existed for more
than twenty (20) years and no affirmative evidence shows that another Person has
asserted a superior claim of title to the Properties; (3) defects or
irregularities in the chain of title consisting of the failure to recite marital
status in documents or omissions of heirship proceedings; (4) the absence of any
lease amendment or consent by any royalty interest or mineral interest holder
authorizing the pooling of any leasehold interest, royalty interest or mineral
interest, and the failure of Exhibit A to reflect any lease or any unleased
mineral interest where the owner thereof was treated as a non-participating
co-tenant during the drilling of any wells; (5) any defect arising out of lack
of survey or lack of metes and bounds descriptions, unless a survey is expressly
required by Applicable Law; (6) any gap in the chain of title unless affirmative
evidence shows that there is a superior chain of title as evidenced by an
abstract of title, title opinion or landman’s title chain or runsheet; (7) any
defect arising from prior oil and gas leases relating to the lands burdened by
the Leases that are terminated but are not surrendered or released of record;
(8) future adjustments in acreage, Working Interest and Net Revenue Interest as
a result of pooling or unitization of the Leases; (9) references in the chain of
title to unrecorded agreements, unless affirmative evidence shows that there is
a superior chain of title as evidenced by an abstract of title, title opinion or
landman’s title chain or runsheet; and (10) Permitted Encumbrances.
Notwithstanding the foregoing, with respect to each Title Defect that is not
cured on or before the Closing (other than a Title Defect caused by Seller or
the

 

55



--------------------------------------------------------------------------------

Company), there shall be no adjustment to the number of Parent Shares to be
issued at Closing, if the Title Defect Amount does not exceed $150,000 (the
“Title Defect Threshold”), it being expressly understood that if any single
Title Defect Amount exceeds the Title Defect Threshold, the entire amount of
such Title Defect Amount shall be included in the calculation of any applicable
adjustment to the number of Parent Shares to be issued at Closing pursuant to
Section 8.8(a).

Section 8.7. Environmental Defects.

(a) The term “Environmental Defect” means a condition existing on the Effective
Date with respect to any of Company’s operations on the Properties that (i) is
identified by the Site Assessment conducted by or on behalf of Buyer, and (ii)
causes such Property (or Company with respect to such Property) not to be in
compliance with Applicable Environmental Laws or to be subject to a remedial or
corrective action obligation under Applicable Environmental Laws; provided,
however, the following matters shall be excluded from and in no event constitute
an “Environmental Defect”: (a) the presence or absence of NORM, (b) plugging and
abandonment obligations or liabilities, or (c) the physical condition of any
surface or subsurface production equipment (including water or oil tanks,
separators or other ancillary equipment) except with respect to equipment (x)
that causes or has caused any environmental pollution, contamination or
degradation where remediation is presently required (or if known or confirmed,
would be presently required) under Applicable Environmental Laws or (y) the use
or condition of which is a violation of Applicable Environmental Law.
Notwithstanding the foregoing, with respect to each Environmental Defect that is
not cured on or before the Closing, there shall be no adjustment to the Parent
Shares to be issued at Closing if the Environmental Defect Amount does not
exceed $150,000, it being expressly understood that if any single Environmental
Defect Amount exceeds $150,000, the entire amount of such Environmental Defect
Amount shall be included in the calculation of any applicable adjustment to the
Parent Shares to be issued at Closing pursuant to Section 8.8(a).

(b) The “Environmental Defect Amount” shall mean the reasonable cost to
investigate, remediate and take any corrective action in the most cost-effective
manner, incorporating the least stringent clean-up standards that, based upon
the use classification of the subject Property, are allowed by the applicable
Governmental Entity and under Applicable Environmental Law and that do not
prevent the continuation of the current use of the Property.

Section 8.8. Base Purchase Price Adjustments for Defects.

(a) If the Company and Buyer are unable to reach an agreement as to whether (i)
an Environmental Defect exists or the Environmental Defect Amount attributable
to such Environmental Defect or (ii) a Title Defect exists or the Title Defect
Amount attributable to such Title Defect, the provisions of Article XVI shall be
applicable.

(b) Notwithstanding anything to the contrary contained in this Agreement, if the
product of the adjustment to the number of Parent Shares to be issued at
Closing, as

 

56



--------------------------------------------------------------------------------

applied to all Defects for which an adjustment is to be made, multiplied by the
Adjustment Per Share Price does not exceed two and one-half percent (2.5%) of
the Base Purchase Price, then no adjustment to the number of Parent Shares to be
issued at Closing shall occur. If the product of the adjustment to the number of
Parent Shares to be issued at Closing which would result from the above provided
for procedure as applied to all Defects for which an adjustment is to be made
multiplied by the Adjustment Per Share Price exceeds two and one-half percent
(2.5%) of the Base Purchase Price, the number of Parent Shares to be issued at
Closing shall be adjusted by the amount by which such adjustment exceeds two and
one-half percent (2.5%) of the Base Purchase Price as calculated pursuant to
Section 2.3(c)(ii).

Article IX.

Conditions Precedent to Closing Obligations

Section 9.1. Conditions Precedent to the Obligations of Buyer Parties. The
obligations of Buyer Parties to consummate the transactions contemplated by this
Agreement are subject to each of the following conditions being met or waived by
Buyer Parties:

(a) Each and every representation and warranty of Seller contained in Article
III shall be true and accurate in all respects on and as of the Execution Date
and as of the Closing Date as if made on and as of such date except (i) as
affected by transactions contemplated by this Agreement and (ii) to the extent
that any such representation or warranty is made as of a specified date, in
which case such representation or warranty shall have been true and correct in
all respects as of such specified date; provided, however, that this condition
shall be deemed to have been satisfied unless the individual or aggregate impact
of all inaccuracies of such representations and warranties, other than Sections
3.1 and 3.3, which shall be true and correct in all respects, and Section 3.4
which shall be true and correct in all material respects, have had or would be
reasonably likely to have a Material Adverse Effect on Seller or the Company
(and disregarding any Material Adverse Effect or other materiality qualifier in
Article III for purposes of this Section 9.1(a)).

(b) Each of the representations and warranties of Seller contained in Article IV
shall be true and correct in all respects on and as of the Execution Date and as
of the Closing Date as if made on and as of such date, except (i) as affected by
transactions contemplated by this Agreement, (ii) to the extent that any such
representation or warranty is made as of a specified date, in which case such
representation or warranty shall have been true and correct in all respects as
of such specified date and (iii) to the extent that an adjustment to the number
of Parent Shares to be issued at Closing has been made in respect of any
inaccuracies or breaches in accordance with Section 8.8; provided, however, that
this condition shall be deemed to have been satisfied unless the individual or
aggregate impact of all inaccuracies of such representations and warranties,
other than Sections 4.3 and 4.4, which shall be true and correct in all
respects, and Section 4.5 which shall be true and correct in all material
respects, have had or would be reasonably likely to have a Material Adverse
Effect on the Company (and disregarding any Material Adverse Effect or other
materiality qualifier in Article IV for purposes of this Section 9.1(b)).

 

57



--------------------------------------------------------------------------------

(c) Each of Seller and the Company shall have performed and complied in all
material respects with (or compliance therewith shall have been waived in
writing by Buyer) each and every covenant and agreement required by this
Agreement to be performed or complied with by them prior to or at the Closing,
except for those failures to perform and comply with Section 7.14(b), or Section
7.18 that, individually or in the aggregate, have not had or would not be
reasonably likely to have a Material Adverse Effect on the Company.

(d) The sum of (i) the reduction in the number of Parent Shares to be issued at
Closing required pursuant to Section 2.3(c)(ii) multiplied by the Adjustment Per
Share Price plus (ii) the reduction in the number of Parent Shares to be issued
at closing of the SHEP I MIPSA pursuant to Section 2.3(c)(ii) of the SHEP I
MIPSA multiplied by the Adjustment Per Share Price does not exceed twenty
percent (20%) of the Aggregate Base Purchase Price.

(e) No Proceeding shall, on the date of Closing, be pending before any court or
Governmental Entity seeking to restrain or prohibit the consummation of the
transactions contemplated by this Agreement (other than any such Proceeding
filed by either Buyer Party or any of its Affiliates).

(f) No order, writ, injunction or decree shall have been entered and be in
effect by any court or any Governmental Entity of competent jurisdiction, and no
statute, rule, regulation or other requirement shall have been promulgated or
enacted and be in effect, that on a temporary or permanent basis restrains,
enjoins or invalidates the consummation of the transactions contemplated hereby.

(g) Buyer Parties shall have received the items described in Section 10.2(b) and
Seller shall be ready, willing and able to deliver to Buyer Parties all other
agreements, instruments and documents which are required by other terms of this
Agreement to be executed or delivered by Seller or the Company or any other
Party to Buyer prior to or in connection with the Closing.

(h) The consummation of the transactions contemplated under the terms of this
Agreement is not prevented from occurring by (and the required waiting period
(or any agreed upon extension of any waiting period), if any, has expired under)
the HSR Act and the rules and regulations of the Federal Trade Commission and
the Department of Justice.

(i) Subject to Parent’s compliance with Section 7.15, the Additional Listing
Application shall have been approved and the Parent Shares to be issued at
Closing and the SHEP I Parent Shares shall have been approved for listing on the
New York Stock Exchange

(j) At the Closing, all Liens securing the Credit Facility shall have been
released and/or terminated and Seller shall have delivered releases or other
evidence of termination of the deeds of trust, mortgages and all other liens
under the Credit Facility with respect to the Properties concurrently with the
payment of the Adjusted Purchase Price and Seller shall have delivered to Buyer
payoff letters from each holder of Indebtedness under the Credit Facility.

 

58



--------------------------------------------------------------------------------

(k) The transactions contemplated under the SHEP I MIPSA shall have closed.

(l) From the date of this Agreement, there shall not have occurred and be
continuing any Material Adverse Effect of the Company, nor shall any event or
events have occurred that, individually or in the aggregate, with or without the
lapse of time, could reasonably be expected to result in a Material Adverse
Effect of the Company.

Section 9.2. Conditions Precedent to the Obligations of Seller. The obligations
of Seller to consummate the transactions contemplated by this Agreement are
subject to each of the following conditions being met or waived by Seller:

(a) Each and every representation and warranty of Buyer contained in Article VI
shall be true and accurate in all respects on and as of the Execution Date and
as of the Closing Date as if made on and as of such date, except (i) as affected
by transactions contemplated by this Agreement and (ii) to the extent that any
such representation or warranty is made as of a specified date, in which case
such representation or warranty shall have been true and correct in all respects
as of such specified date. provided, however, that this condition shall be
deemed to have been satisfied unless the individual or aggregate impact of all
inaccuracies of such representations and warranties, other than Section 6.13,
have had or would be reasonably likely to have a Material Adverse Effect on
Buyer or Parent (and disregarding any Material Adverse Effect or other
materiality qualifier in Article VI for purposes of this Section 9.2(a)).

(b) Each Buyer Party shall have performed and complied in all material respects
with (or compliance therewith shall have been waived in writing by Seller) each
and every covenant and agreement required by this Agreement to be performed or
complied with by each Buyer Party prior to or at the Closing.

(c) The sum of (i) the reduction in the number of Parent Shares to be issued at
Closing required pursuant to Section 2.3(c)(ii) multiplied by the Adjustment Per
Share Price plus (ii) the reduction in the number of Parent Shares to be issued
at closing of the SHEP I MIPSA pursuant to Section 2.3(c)(ii) of the SHEP I
MIPSA multiplied by the Adjustment Per Share Price does not exceed twenty
percent (20%) of the Aggregate Base Purchase Price.

(d) No Proceeding shall, on the date of Closing, be pending before any court or
Governmental Entity seeking to restrain or prohibit the consummation of the
transactions contemplated by this Agreement (other than any such Proceeding
filed by Seller or any of its Affiliates).

(e) No order, writ, injunction or decree shall have been entered and be in
effect by any court or any Governmental Entity of competent jurisdiction, and no
statute, rule, regulation or other requirement shall have been promulgated or
enacted and be in effect, that on a temporary or permanent basis restrains,
enjoins or invalidates the consummation of the transactions contemplated hereby.

 

59



--------------------------------------------------------------------------------

(f) Seller shall have received the items described in Section 10.3(c) and the
Buyer Parties shall be ready, willing and able to deliver to Seller and the
Company all other agreements, payments, deliveries, stock certificates,
instruments and documents which are required by other terms of this Agreement to
be executed or delivered by Buyer Parties prior to or in connection with the
Closing.

(g) The consummation of the transactions contemplated under the terms of this
Agreement is not prevented from occurring by (and the required waiting period
(or any agreed upon extension of any waiting period), if any, has expired under)
the HSR Act and the rules and regulations of the Federal Trade Commission and
the Department of Justice.

(h) The Additional Listing Application shall have been approved and the Parent
Shares to be issued at Closing and the SHEP I Parent Shares shall have been
approved for listing on the New York Stock Exchange.

(i) The transactions contemplated under the SHEP I MIPSA shall have closed.

(j) From the date of this Agreement, there shall not have occurred and be
continuing any Material Adverse Effect of Parent, nor shall any event or events
have occurred that, individually or in the aggregate, with or without the lapse
of time, could reasonably be expected to result in a Material Adverse Effect of
Parent.

Article X.

Closing

Section 10.1. Closing. The closing of the transaction contemplated hereby (the
“Closing”) shall take place in the offices of Thompson & Knight LLP in Dallas,
Texas, at 1722 Routh Street, Suite 1500 at 10:00 a.m. Central Standard Time on
March 1, 2017 (the “Target Closing Date”); provided, however, that, if on the
Target Closing Date, the conditions set forth in Article IX (excluding
conditions that, by their terms, cannot be satisfied until the Closing) are not
satisfied or waived, the Closing shall occur on the date that is three (3)
Business Days after the date on which all conditions set forth in Article IX
shall have been satisfied or waived (excluding conditions that, by their terms,
cannot be satisfied until the Closing), or at such other date and time as Buyer
and Seller may mutually agree upon (such date and time, as changed pursuant to
any such mutual agreement, being herein called the “Closing Date”).

Section 10.2. Closing Obligations of Seller and the Company. At the Closing:

(a) Seller shall execute, acknowledge and deliver to Buyer an assignment of the
Interests (the “Assignment”), in the form attached hereto as Exhibit 10.2(a).

(b) Seller shall deliver a certificate executed by a duly authorized officer of
Seller dated as of the Closing Date, representing and certifying (i) that the
conditions

 

60



--------------------------------------------------------------------------------

described in Section 9.1(a), Section 9.1(b) and (as to Company only) Section
9.1(c) have been satisfied, (ii) the incumbency of Seller’s officers, and (iii)
that true, correct and complete copies of its (A) Governing Documents and (B)
resolutions duly authorizing and approving this Agreement and the Transaction
Documents, the execution thereof and the consummation of the transactions
therein and herein, are attached thereto, are accurate and complete, have not
been amended or rescinded and remain in full force and effect as of the Closing
Date.

(c) Seller shall provide to Buyer a duly executed certificate of non-foreign
status in the form and manner that complies with Section 1445 of the Code and
the Treasury Regulations thereunder.

(d) Seller shall provide Buyer with the resignations of each of the officers of
Company.

(e) Seller shall provide Buyer with executed mutual releases in the form of
Exhibit 7.6(b).

(f) Seller shall execute and deliver the Joint Instructions.

(g) Seller shall execute and deliver the Registration Rights Agreement in the
form set forth as Exhibit H (the “Registration Rights Agreement”).

(h) Seller shall deliver final invoices in customary form with respect to each
Transaction Expense.

(i) Seller shall deliver evidence regarding unwinding of all hedges of the
Company.

(j) Seller shall execute and deliver a copy of the Indemnity Escrow Agreement.

(k) Seller shall deliver a reasonably current certificate of good standing for
the Company issued by the Secretary of State of the State of Delaware.

(l) Seller shall deliver evidence to Buyer of all consents required to be set
forth on Section 3.5 and Section 4.6 of the Disclosure Schedule.

Section 10.3. Closing Obligations of Buyer Parties. At the Closing:

(a) Buyer shall deliver to Seller, by wire transfer of immediately available
funds in Dollars to an account designated in writing by Seller to Buyer, an
amount equal to the Adjusted Cash Purchase Price as calculated in accordance
with Section 2.3(a);

(b) Parent shall deliver to Seller a certificate evidencing the Adjusted Parent
Shares, free and clear of all liens and restrictions, other than the
restrictions imposed by this Agreement and applicable securities laws.

 

61



--------------------------------------------------------------------------------

(c) Each Buyer Party shall deliver a certificate executed by a duly authorized
officer of such Buyer Party dated as of the Closing Date, representing and
certifying (i) that the conditions described in Section 9.2(a) and Section
9.2(b) have been satisfied, (ii) the incumbency of each Buyer Party’s officers,
and (iii) that true, correct and complete copies of each of Buyer Party’s (A)
Governing Documents and (B) resolutions duly authorizing and approving this
Agreement and the Transaction Documents, the execution thereof and the
consummation of the transactions therein and herein, are attached thereto, are
accurate and complete, have not been amended or rescinded and remain in full
force and effect as of the Closing Date.

(d) Buyer shall execute and deliver the Joint Instructions.

(e) Parent shall execute and deliver the Registration Rights Agreement.

(f) Buyer shall execute and deliver a copy of the Indemnity Escrow Agreement,
and Parent shall deliver to the Escrow Agent a certificate evidencing the
Indemnity Escrowed Shares free and clear of all liens and restrictions, other
than the liens or restrictions imposed by this Agreement, the Indemnity Escrow
Agreement or applicable securities laws.

(g) Buyer and Parent shall each deliver a current certificate of good standing
issued by the Secretary of State of the State of Delaware.

Article XI.

Termination, Amendment and Waiver

Section 11.1. Termination. Subject to Section 11.2, this Agreement may be
terminated and the transactions contemplated hereby abandoned at any time prior
to the Closing in the following manner:

(a) by mutual written consent of Seller and Buyer; or

(b) by either Seller or Buyer, if:

(i) the Closing shall not have occurred on or before 5:00 p.m., Dallas time, on
March 31, 2017, (the “Termination Date”), provided, however, that (A) if the
failure to close on or before the Termination Date is due to a failure of the
conditions set forth in Section 9.1(h) or Section 9.2(g) then Buyer or Seller
may extend the Termination Date by an additional thirty (30) days by providing
written notice to the other Party on or before the Termination Date; and (B) a
Party shall not be entitled to terminate this Agreement under this Section
11.1(b)(i) if (x) the Closing has failed to occur because such Party is at such
time in material breach of any of its representations, warranties or covenants
contained in this Agreement or (y) the other Party has filed (and is then
pursuing) on action to seek specific performance as permitted by Section
11.2(b), Section 11.2(c), or Section 11.2(e);

 

62



--------------------------------------------------------------------------------

(ii) any of the conditions set forth in Section 9.1(f) or Section 9.2(e) have
not been satisfied on or before the Termination Date, except for temporary
orders, writs, injunctions or decrees;

(iii) the SHEP I MIPSA is terminated pursuant to its terms; or

(iv) the sum of (A) the reduction in the number of Parent Shares to be issued at
Closing required pursuant to Section 2.3(c)(ii) multiplied by the Adjustment Per
Share Price plus (B) the reduction in the number of Parent Shares to be issued
at closing of the SHEP I MIPSA pursuant to Section 2.3(c)(ii) of the SHEP I
MIPSA multiplied by the Adjustment Per Share Price exceeds twenty percent (20%)
of the Aggregate Base Purchase Price; or

(c) by Buyer if (i) neither of Buyer Parties is then in material breach of any
provision of this Agreement or, to the extent the closing of the SHEP I MIPSA
has not occurred, neither of the Buyer Parties has materially breached any
provision of the SHEP I MIPSA, and (ii) there has been a breach, inaccuracy in
or failure to perform any representation, warranty, covenant or agreement made
by Seller or the Company pursuant to this Agreement that would give rise to the
failure of any of the conditions specified in Section 9.1 and such breach,
inaccuracy or failure is incapable of being cured, or if capable of being cured,
has not been cured by Seller or the Company within ten (10) Business Days of
Seller’s or the Company’s receipt of written notice of such breach from Buyer;
or

(d) by Seller if (i) neither of Seller or the Company is then in material breach
of any provision of this Agreement and, to the extent the closing of the SHEP I
MIPSA has not occurred, neither of SHEP Holdings or SHEP I has materially
breached any provision of the SHEP I MIPSA, and (ii) there has been a breach,
inaccuracy in or failure to perform any representation, warranty, covenant or
agreement made by any of Buyer Parties pursuant to this Agreement that would
give rise to the failure of any of the conditions specified Section 9.2 and such
breach, inaccuracy or failure is incapable of being cured or if capable of being
cured, has not been cured by Buyer Parties within ten (10) Business Days of
Buyer’s or Parent’s receipt of written notice of such breach from Seller;
provided, that for purposes of this Section 11.1(d), there shall be no ten
(10)-Business Day cure period for Buyer’s failure to obtain all funds or
approvals on or prior to the Closing Date necessary to deliver the Adjusted Cash
Purchase Price and the Adjusted Parent Shares and Indemnity Escrowed Shares in
accordance with the terms and conditions hereof (which failure shall constitute
a material breach of this Agreement that would give rise to a termination
provision under this Section 11.1(d)).

Section 11.2. Effect of Termination.

(a) In the event of a valid termination of this Agreement pursuant to Section
11.1 by Seller, on the one hand, or Buyer, on the other, written notice thereof
shall forthwith be given to the other party or parties specifying the provision
hereof pursuant to which such termination is made, and this Agreement shall
become void and have no effect, except that the agreements contained in this
Article XI, in Section 7.1 (Access) to

 

63



--------------------------------------------------------------------------------

the extent expressly provided, Section 7.2 (Exculpation and Indemnification),
Section 7.5 (Confidentiality Agreement), Section 11.3 (Return of Information),
Section 13.5 (No Commissions Owed), Section 15.1 (Notices), Section 17.3
(Parties Bear Own Expenses/No Special Damages), Section 17.4 (Entire Agreement),
Section 17.5 (Disclosure Schedules), Section 17.6 (Choice of Law, Waiver of Jury
Trial), Section 17.7 (Exclusive Venue), Section 17.8 (Time of Essence),
Section 17.9 (No Assignment), Section 17.12 (References, Titles and
Construction), Section 17.13 (No Third-Person Beneficiaries) and Section 17.14
(Severability), collectively referred to herein as the “Surviving Provisions”,
shall survive the termination hereof; provided, however, that notwithstanding
anything to the contrary in this Section 11.2(a), no such termination shall
relieve any Party from liability for any damages for a Willful and Material
Breach of a representation or warranty hereunder or a Willful and Material
Breach of any covenant, agreement or obligation hereunder or intentional and
knowing fraud that would constitute common law fraud with respect to the
representations and warranties hereunder.

(b) In the event that (i) Buyer is entitled to terminate this Agreement under
(A) Section 11.1(b)(i) and Seller is in material breach of its representations,
warranties or covenants contained in this Agreement, (B) Section 11.1(c) or (C)
Section 11.1(b)(iii) because Buyer has validly terminated the SHEP I MIPSA under
Section 11.1(c) of the SHEP I MIPSA and (ii) Buyer has performed or is ready,
willing and able to perform all of its agreements and covenants contained herein
which are to be performed or observed at Closing, then Buyer, at its sole
option, (A) shall be entitled to specific performance of the terms of this
Agreement in lieu of termination (plus the recovery from Seller of all costs and
expenses, including reasonable attorneys’ fees, incurred by Buyer in enforcing
such right of specific performance) or (B) may terminate this Agreement pursuant
to Section 11.1(b)(i), Section 11.1(c) or Section 11.1(b)(iii), as applicable,
in which case (y) the Parties shall promptly execute and deliver Joint
Instructions instructing the Bank to disburse the entirety of the Deposit to
Buyer, and (z) Buyer shall be entitled to all actual damages which Buyer is
legally entitled at law or equity by virtue of such material breach or failure
by Seller, provided that, unless such breach or failure by Seller was a Willful
and Material Breach or constituted knowing and intentional fraud hereunder that
would constitute common law fraud with respect to the representations and
warranties hereunder, Buyer may not recover amounts in excess of an amount equal
to five percent (5%) of the Base Purchase Price (it being understood by the
Parties that such amount is in addition to, and not in lieu of, the obligation
of Seller to instruct the Bank to return the entirety of the Deposit to Buyer as
required hereunder).

(c) In the event that (i) Seller is entitled to terminate this Agreement under
(A) Section 11.1(b)(i) and either Buyer Party is in material breach of its
representations, warranties or covenants contained in this Agreement, (B)
Section 11.1(d) or (C) under Section 11.1(b)(iii) because SHEP Holdings has
validly terminated the SHEP I MIPSA under Section 11.1(d) of the SHEP I MIPSA
and (ii) Seller has performed, or is ready, willing and able to perform if Buyer
Parties would perform the obligations under Section 10.3, all of its agreements
and covenants contained herein which are to be performed or observed at Closing,
then Seller, at its sole option, (A) shall be entitled to specific performance
of the terms of this Agreement by Buyer and Parent in lieu of termination

 

64



--------------------------------------------------------------------------------

(plus the recovery from the Buyer Parties of all costs and expenses, including
reasonable attorneys’ fees, incurred by Seller in enforcing such right of
specific performance) or (B) may terminate this Agreement pursuant to
Section 11.1(b)(i), Section 11.1(d) or Section 11.1(b)(iii), as applicable, in
which case the Parties shall promptly execute and deliver Joint Instructions
instructing the Bank to disburse the entirety of the Deposit to Seller as
liquidated damages for such termination, unless such breach or failure by Buyer
was a Willful and Material Breach or constituted knowing and intentional fraud
that would constitute common law fraud with respect to the representations and
warranties hereunder, in which case Seller may seek additional damages.

(d) If this Agreement is terminated under Section 11.1 under circumstances other
than those described in Section 11.2(b), Section 11.2(c) or Section 11.2(e) or
if Closing does not occur for any reason other than as set forth in
Section 11.2(b), Section 11.2(c) or Section 11.2(e) then the Parties shall
promptly execute and deliver Joint Instructions instructing the Bank to disburse
the entirety of the Deposit to Buyer, and no Party hereunder shall have any
further obligations to the other Party except to the extent provided in those
provisions hereof that under Section 11.2(a) expressly survive the termination
of this Agreement.

(e) In the event that Seller is entitled to terminate this Agreement under
Section 11.1(b)(i) because of the failure of Buyer to close in the instance
where, as of the Termination Date, (i) all of the conditions in Section 9.1
(excluding conditions that, by their terms, cannot be satisfied until the
Closing) have been satisfied (or waived by Buyer), (ii) Seller is ready, willing
and able to perform all its obligations under Section 10.2 if Buyer Parties
would perform the obligations under Section 10.3, and (iv) Buyer nevertheless
elects not to or is not able to Close, then, in either such event, Seller, at
its option, (A) shall be entitled to specific performance of the terms of this
Agreement by Buyer and Parent in lieu of termination (plus the recovery from the
Buyer Parties of all costs and expenses, including reasonable attorneys’ fees,
incurred by Seller in enforcing such right of specific performance) or (B) may
terminate this Agreement pursuant to Section 11.1(b)(i), in which the Parties
shall promptly execute and deliver Joint Instructions instructing the Bank to
disburse the entirety of the Deposit to Seller as liquidated damages for such
termination.

(f) Seller’s retention of the Deposit under Section 11.2(e) shall constitute
liquidated damages hereunder, which remedy shall be the sole and exclusive
remedy available to Seller for any breach or failure of any representation,
warranty or covenant of any Buyer Party contained in this Agreement (including
any Buyer Party’s failure to consummate the transactions contemplated by this
Agreement upon satisfaction of the conditions set forth herein). THE PARTIES
HEREBY ACKNOWLEDGE THAT THE EXTENT OF DAMAGES TO SELLER OCCASIONED BY THE
FAILURE OF THIS TRANSACTION TO BE CONSUMMATED WOULD BE IMPOSSIBLE OR EXTREMELY
DIFFICULT TO ASCERTAIN AND THAT THE AMOUNT OF THE DEPOSIT IS A FAIR AND
REASONABLE ESTIMATE OF SUCH DAMAGES UNDER THE CIRCUMSTANCES AND DOES NOT
CONSTITUTE A PENALTY.

 

65



--------------------------------------------------------------------------------

(g) If either Buyer or Seller elects to seek specific performance pursuant to
Section 11.2(b), Section 11.2(c) or Section 11.2(e), respectively, the Party
electing specific performance (the “Electing Party”) must deliver notice in
writing to the other Party (the “Non-Electing Party”) of the Electing Party’s
election to seek specific performance within ten (10) days counted from and
after the Termination Date (or, if earlier, the date on which the Electing Party
became entitled to seek such remedy under Section 11.2(b) or Section 11.2(c), as
applicable). When the Electing Party elects to seek specific performance
pursuant to Section 11.2(b), Section 11.2(c) or Section 11.2(e), the Deposit
shall be held by the Bank until a non-appealable final judgment or award on the
Electing Party’s claim for specific performance is rendered, at which time the
Deposit shall be distributed as provided in the judgment or award resolving the
specific performance claim. The Non-Electing Party hereby agrees, without any
requirement of proof of immediate, irreparable, or actual damages, not to raise
any objections to the availability of the equitable remedy of specific
performance to specifically enforce the terms and provisions of this Agreement
or to enforce compliance with the covenants and agreements of the Electing Party
under this Agreement to close the transactions contemplated hereby subject to
the terms hereof. The Electing Party shall not be required to provide any bond
or other security in connection with seeking an injunction or injunctions to
enforce specifically the terms and provisions of this Agreement. Subject to
Section 11.2(f) (it being understood to the extent Seller validly terminates the
Agreement in circumstances described in Section 11.2(c) or Section 11.2(e) and
is entitled to retain the Deposit, Seller shall not also be entitled to seek
specific performance, as Seller’s retention of the Deposit would be the sole and
exclusive remedy available to Seller), the Parties agree that (i) by seeking the
remedies provided for in this Section 11.2(g), including by the institution of a
court proceeding, the Electing Party shall not in any respect waive its right to
seek any other form of relief that may be available to it under this Article XI
in the event that the remedies provided for in this paragraph are not available
or otherwise are not granted, and (ii) nothing set forth in this Section 11.2(g)
shall require the Electing Party to institute any Proceeding for (or limit the
Electing Party’s right to institute a Proceeding for) specific performance prior
or as a condition to exercising any termination right under this Article XI, nor
shall the commencement of any Proceeding pursuant to this paragraph restrict or
limit Seller’s right to terminate this Agreement in accordance with this Article
XI.

Section 11.3. Return of Information. Within ten (10) Business Days following
termination of this Agreement in accordance with Section 11.1, Buyer shall, and
shall cause its Affiliates and representatives to, at Buyer’s option, return to
Seller or destroy all Confidential Information (as defined in the
Confidentiality Agreement), subject to the provisions of Section 4 of the
Confidentiality Agreement with respect to retaining copies in archival or
back-up computers or other electronic storage and retaining copies for purposes
of complying with Applicable Law or government regulation.

Article XII.

Accounting Adjustments

Section 12.1. Adjustments for Revenues and Expenses. Appropriate adjustments to
the Cash Purchase Price shall be made between Buyer and Seller so that:

(a) Buyer will bear all Property Costs which are incurred by the Company or by
Seller (to the extent they directly or indirectly benefit or relate to the
Company), in the operation and development of the Properties on or after the
Effective Date (all such Property Costs incurred on or after the Effective Date
but prior to the Closing Date shall be added to the Cash Purchase Price) to the
extent such Property Costs are paid with cash on hand at the Company as of the
Effective Date or cash contributed to the Company by Seller after the Effective
Date or otherwise paid by Seller, and Buyer will receive all proceeds (net of
applicable Taxes) which are attributable to the Properties and which are accrued
on or after the Effective Date.

 

66



--------------------------------------------------------------------------------

(b) Except as provided in Section 12.4 below, Seller will bear all Property
Costs which are incurred in the operation and development of the Properties
before the Effective Date and Seller will receive all proceeds (net of
applicable Taxes) which are attributable to the Properties and which are accrued
before the Effective Date.

(c) It is agreed that, in making such adjustments:

(i) Ad valorem, property, severance, production and similar Taxes will be
allocated in accordance with Section 7.8(c);

(ii) casualty losses shall be handled in accordance with Article XIV; and

(iii) no consideration shall be given to the local, state or federal income Tax
liabilities of any party.

Section 12.2. Initial Adjustment at Closing. At least five (5) days before the
Closing Date, Seller shall provide to Buyer a statement (the “Initial Settlement
Statement”) in the form attached hereto as Exhibit 12.2 showing Seller’s
computations of (a) the amount of the adjustments provided for in Section 12.1
and based on amounts which prior to such time have actually been paid or
received by Seller, (b) the amount of the adjustments provided for in Article
VIII, if any, and (c) the amount of the adjustments provided for in Section
2.3(a)(i)(A), Section 2.3(a)(i)(B) and Section 2.3(a)(i)(C). Buyer and Seller
shall attempt to agree upon such adjustments prior to Closing, subject to
further adjustment under Section 12.3 below, provided that if agreement is not
reached, Seller’s computation shall be used at Closing. Without duplication of
adjustment to the Cash Purchase Price contemplated in Section 12.1, if the
amount of adjustments so determined which would result in a credit to Buyer
exceed the amount of adjustments so determined which would result in a credit to
Seller, Buyer shall receive a credit at Closing for the amount of such excess,
and if the converse is true, then the amount to be paid by Buyer to Seller at
Closing shall be increased by the amount of such excess.

Section 12.3. Adjustment Post Closing. On or before ninety (90) days after
Closing, Seller shall prepare a “Final Settlement Statement” and deliver same to
Buyer setting forth any additional adjustments to the Cash Purchase Price not
reflected in the Initial Settlement Statement (whether the same be made to
account for expenses or revenues not considered in making the adjustments made
at Closing, or to correct errors made in the adjustments made at Closing) or
confirming Seller’s view that no additional adjustments are required. Buyer will

 

67



--------------------------------------------------------------------------------

assist Seller in the preparation of the Final Settlement Statement by providing
Seller with any data or information reasonably requested by Seller. The Final
Settlement Statement shall become final and binding upon the parties on the
thirtieth (30th) day following receipt thereof by Buyer, unless Buyer gives
written notice of its disagreement to Seller prior to such date. In order to be
valid, any such notice shall specify in reasonable detail the dollar amount,
nature and basis of any disagreement so asserted. Any such disagreements will be
resolved in accordance with Article XVI. If the amount of the Adjusted Cash
Purchase Price as set forth on the Final Settlement Statement exceeds the amount
of the Adjusted Cash Purchase Price paid at the Closing, then Buyer shall pay to
Seller in cash the amount of such excess within five (5) Business Days after the
Final Settlement Statement is agreed to or otherwise becomes final in accordance
with this Section 12.3. If the amount of the Adjusted Cash Purchase Price as set
forth on the Final Settlement Statement is less than the amount of the Adjusted
Cash Purchase Price paid at the Closing, then Seller shall pay to Buyer in cash
the amount of such deficit within five (5) Business Days after the Final
Settlement Statement is agreed to or otherwise becomes final in accordance with
this Section 12.3.

Section 12.4. No Further Adjustments. Following the adjustments under Section
12.3, no further adjustments shall be made under this Article XII. Should any
Property Costs be charged to (or received by) Seller or Buyer after the earlier
of (i) the conclusion of such adjustments under Section 12.3 or (ii) ninety (90)
days after Closing, the same shall be forwarded to and borne by Buyer and
Company, regardless of the periods to which the same relate. Notwithstanding the
foregoing, this Section 12.4 shall not affect Buyer Parties’ right to
indemnification under Section 13.2(d).

Article XIII.

Indemnification

Section 13.1. Indemnification by Buyer Parties. From and after the Closing,
Buyer Parties shall, jointly and severally, defend, indemnify and hold harmless
Seller and its Affiliates and their respective owners, members, directors,
officers, managers, employees, insurers and, in each case, their respective
successors and assigns (collectively, the “Seller Indemnitees”) from and against
any and all Damages (individually, a “Seller’s Indemnified Claim” and
collectively, “Seller’s Indemnified Claims”) which are suffered or incurred by
any of Seller Indemnitees or to which any of Seller Indemnitees may otherwise
become subject (regardless of whether or not such Damages relate to any
third-party claim) and which arise from or as a result of, or are connected
with:

(a) any inaccuracy in or breach of any representation or warranty made by Buyer
Parties in this Agreement or in the certificates delivered pursuant to Section
10.3(c) hereto (without giving effect to any materiality or Material Adverse
Effect qualifications limiting the scope of such representation or warranty);

(b) the operation of the Company and the Properties prior to and after the
Effective Date, or the ownership of the Company, except to the extent that
Seller has agreed to indemnify the Buyer Indemnitees pursuant to Section
13.2(a);

 

68



--------------------------------------------------------------------------------

(c) the condition of the Properties before, on or after the Effective Date,
regardless of whether such condition or events giving rise to such condition
arose or occurred before, on or after the Effective Date, except to the extent
that Seller has agreed to indemnify the Buyer Indemnitees pursuant to Section
13.2(a); and

(d) any breach of any of Buyer’s or Parent’s covenants, obligations or
agreements contained in this Agreement that survive the Closing; and

(e) any Taxes for which Buyer is responsible pursuant to Section 7.8.

THE FOREGOING ASSUMPTIONS AND INDEMNIFICATIONS BY THE BUYER PARTIES SHALL APPLY
WHETHER OR NOT SUCH DUTIES, OBLIGATIONS OR LIABILITIES, OR SUCH CLAIMS, ACTIONS,
CAUSES OF ACTION, LIABILITIES, DAMAGES, LOSSES, COSTS OR EXPENSES ARISE OUT OF
(i) NEGLIGENCE (INCLUDING SOLE NEGLIGENCE, SIMPLE NEGLIGENCE, CONCURRENT
NEGLIGENCE, ACTIVE OR PASSIVE NEGLIGENCE, BUT EXPRESSLY NOT INCLUDING GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT) OF ANY INDEMNITEE, (ii) STRICT LIABILITY, OR
(iii) ANY VIOLATION OF ANY LAW, RULE, REGULATION OR ORDER RELATED TO THE
OWNERSHIP OR OPERATION OF THE PROPERTIES, INCLUDING APPLICABLE ENVIRONMENTAL
LAWS.

Section 13.2. Indemnification by Seller. From and after the Closing, Seller
shall defend, indemnify and hold harmless Buyer, Parent and their respective
Affiliates and each of their respective members, directors, officers, managers,
employees, insurers and, in each case, their respective successors and assigns
(collectively, the “Buyer Indemnitees”) from and against any and all Damages
(individually a “Buyer’s Indemnified Claim” and collectively “Buyer’s
Indemnified Claims”) which are suffered or incurred by any of Buyer Indemnitees
or to which any of Buyer Indemnitees may otherwise become subject (regardless of
whether or not such Damages relate to any third-party claim) and which arise
from or as a result of, or are connected with:

(a) any inaccuracy in or breach of any representation or warranty made by Seller
or the Company in this Agreement or in the certificates delivered pursuant to
Section 10.2(b) hereto (without giving effect to (i) any materiality or Material
Adverse Effect qualifications limiting the scope of such representation or
warranty, provided, however, that this Clause (i) shall not apply to any
reference to Material Contract therein, or (ii) any update of or modification to
the Disclosure Schedule made or purported to have been made on or after the date
of this Agreement);

(b) any breach of any of (i) Seller’s covenants, obligations or agreements
contained in this Agreement that survive the Closing or (ii) the Company’s
covenants, obligations or agreements contained in this Agreement that survive
the Closing and arising prior to the Closing;

(c) any Indebtedness of the Company described in clauses (i), (iv) or (v) in the
definition of Indebtedness arising prior to the Closing and outstanding as of
the Closing Date or Transaction Expenses incurred prior to the Closing Date
which were not specifically included and counted such that they reduced the Cash
Purchase Price on a dollar-for-dollar basis;

 

69



--------------------------------------------------------------------------------

(d) any Taxes for which Seller is responsible pursuant to Section 7.8;

(e) any Excluded Properties;

(f) the injury or death of any person to the extent arising out of or relating
to the ownership or operation of the Properties by the Company prior to Closing;
and

(g) any contamination or condition that is the result of the Company’s off site
transport or disposal, or arrangement for transport or disposal, of any
hazardous substance from the Properties that occurred prior to Closing or are
attributable to the Company’s operations prior to Closing.

 

70



--------------------------------------------------------------------------------

Section 13.3. Survival of Provisions. Except with respect to the representations
and warranties set forth in Section 4.27, which shall expire upon the Closing
and be of no further force or effect, all representations and warranties of
Seller contained in this Agreement and in the certificates delivered pursuant to
Section 9.1(b) and Section 9.1(c) hereto shall survive the Closing until 11:59
p.m. Central Time on the date that is twelve (12) months after the Closing Date,
at which time such representations and warranties shall expire and be of no
further force or effect, except for the representations and warranties set forth
in Section 4.29 which shall survive the Closing until 11:59 p.m. Central Time on
the date that is two (2) years after the Closing Date; provided, that any
representation or warranty the breach or inaccuracy of which is made the basis
of a claim for indemnification hereunder will survive solely with respect to
such claim until such claim is resolved if a Buyer Indemnitee or Seller
Indemnitee, as applicable, delivers notification to the indemnifying party of
such claim in accordance with this Article XIII prior to the date on which such
representation or warranty would otherwise expire hereunder. The respective
covenants, obligations and agreements of Seller, the Company and Buyer Parties
made in this Agreement will survive the Closing until the date on which such
covenant, obligation or agreement expressly terminates or expires, or if no such
period is specified, indefinitely; provided, however, that Section 13.2(c),
Section 13.2(f) and Section 13.2(g) shall expire on the date that is twelve (12)
months after the Closing. Section 13.2(b) shall expire at Closing with respect
to any breach of any covenant, obligation or agreement by Seller or the Company
arising prior to the Closing other than those set forth in Section 7.3, Section
7.4(a) (provided that, to the extent any breach of Section 7.4(a)(i) is a result
of the Company’s, or any of its Affiliates’, actions or omission in its
operations of the Properties, such party shall only be liable to the extent its
actions or omissions constituted gross negligence or willful misconduct),
Section 7.4(b), Section 7.7, Section 7.8, Section 7.13(a) and Section 7.19,
which shall survive for one (1) year with respect to claims for breach thereof
that are delivered in writing to Seller prior to the expiration of such one
(1)-year period, and, in the case of Section 7.20, which shall survive for four
(4) years with respect to claims for breach thereof that are delivered in
writing to Seller prior to the expiration of such four (4)-year period.

Section 13.4. Limitations.

(a) If the Closing occurs, Seller shall have no liability under Section 13.2(a)
for any individual Damage that does not exceed $200,000 (and such Damage shall
not be applied towards the Indemnity Deductible) and Seller shall have no
liability under Section 13.2(a) until the aggregate amount of otherwise
indemnifiable Damages thereunder exceeds a deductible (not a threshold) of 3% of
the Base Purchase Price (the “Indemnity Deductible”), and then Seller shall be
liable for only the amount by which the total of such Damages exceeds such
deductible. Notwithstanding the foregoing and anything to the contrary in the
Agreement, the limitations set forth above shall not apply to Damages under
Section 13.2(a) that arise from or as a result of, or are directly or indirectly
connected with an inaccuracy in, or a breach of, the representations and
warranties contained in Section 3.1 (Title to Interests), Section 3.2
(Organization and Standing), Section 3.3 (Power and Authority), Section 3.4
(Valid and Binding Agreement), Section 3.8 (Accredited Investor; Investment
Intent), Section 4.1 (Organization and Standing), Section 4.2 (Governing
Documents), Section 4.3 (Capital Structure), Section 4.4 (Power and Authority),
Section 4.5 (Valid and Binding Agreement) and Section 4.29 (Special Warranty)
(the “Seller Fundamental Representations”).

 

71



--------------------------------------------------------------------------------

(b) If the Closing occurs, the maximum aggregate amount of Damages that may be
recovered from Seller under Section 13.2(a) shall not exceed the value of the
Indemnity Escrowed Shares. Notwithstanding the foregoing and anything to the
contrary in the Agreement, (i) the cap limitation set forth above shall not
apply to Damages under Section 13.2(a) that arise from or as a result of, or are
connected with an inaccuracy in, or a breach of, the Seller Fundamental
Representations; (ii) in no event shall Seller’s liability under this Agreement
exceed the consideration received by Seller at the Closing, and (iii) in no
event shall any Damages arising from any breach of Section 4.29 with respect to
any Oil and Gas Property (when aggregated with any Defect Amount attributable to
any Title Defect asserted under Article VIII with respect to such Oil and Gas
Property) exceed the Allocated Value of such Oil and Gas Property.

(c) If the Closing occurs, Buyer shall have no liability under Section 13.1(a)
until the aggregate amount of otherwise indemnifiable Damages thereunder exceeds
a deductible (not a threshold) of 3% of the Base Purchase Price, and then Buyer
shall be liable for only the amount by which the total of such Damages exceeds
such deductible. Notwithstanding the foregoing and anything to the contrary in
the Agreement, the deductible limitation set forth above shall not apply to
Damages under Section 13.1(a) that arise from or as a result of, or are directly
or indirectly connected with an inaccuracy in, or a breach of, the
representations and warranties contained in Section 6.1 (Organization and
Standing), Section 6.2 (Power and Authority), Section 6.3 (Valid and Binding
Agreement), Section 6.10 (Accredited Investor; Investment Intent), Section 6.12
(Issuance of Parent Shares), Section 6.13 (Capitalization), Section 6.15 (No
Registration), Section 6.17 (NYSE Listing), Section 6.18 (S-3 Eligibility) and
Section 6.21 (Registration Rights) (the “Buyer Fundamental Representations”).

(d) If the Closing occurs, the maximum aggregate amount of Damages that may be
recovered from Buyer under Section 13.1(a) shall not exceed the 3% of the Base
Purchase Price. Notwithstanding the foregoing and anything to the contrary in
the Agreement, the cap limitation set forth above shall not apply to Damages
under Section 13.1(a) that arise directly or indirectly from or as a result of,
or are directly or indirectly connected with an inaccuracy in, or a breach of,
the Buyer Fundamental Representations.

(e) THE LIMITATIONS ON LIABILITY IN SECTION 13.3 OR SECTION 13.4 SHALL APPLY TO
THE APPLICABLE LIABILITY EVEN IF SUCH LIABILITY IS CAUSED IN WHOLE OR IN PART BY
THE NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT), STRICT LIABILITY OR OTHER
LEGAL FAULT OF THE PARTY WHOSE LIABILITY IS SO LIMITED.

Section 13.5. No Commissions Owed. Seller agrees to indemnify, defend and hold
each Buyer Party (and its partners and its and their Affiliates, and the
respective owners, officers, directors, employees, attorneys, contractors and
agents of such parties) harmless from and against any and all claims, actions,
causes of action, liabilities, damages, losses, costs or

 

72



--------------------------------------------------------------------------------

expenses (including, without limitation, court costs and attorneys’ fees) of any
kind or character arising out of or resulting from any agreement, arrangement or
understanding alleged to have been made by, or on behalf of, Seller or, to the
extent arising or resulting prior to the Closing, the Company with any broker or
finder in connection with this Agreement or the transaction contemplated hereby.
Each Buyer Party agrees to indemnify, defend and hold Seller (and its partners
and its and their Affiliates and the respective owners, officers, directors,
employees, attorneys, contractors and agents of such parties) harmless from and
against any and all claims, actions, causes of action, liabilities, damages,
losses, costs or expenses (including, without limitation, court costs and
attorneys’ fees) of any kind or character arising out of or resulting from any
agreement, arrangement or understanding alleged to have been made by, or on
behalf of, Buyer Parties, with any broker or finder in connection with this
Agreement or the transaction contemplated hereby.

Section 13.6. Defense of Third Party Claims.

(a) For purposes of this Article XIII, the term “indemnifying Party” when used
in connection with particular Damages shall mean the Party having an obligation
to indemnify another Person or Persons with respect to such Damages pursuant to
this Article XIII, and the term “indemnified party” when used in connection with
particular Damages shall mean the party having the right to be indemnified, with
respect to such Damages by the other Party pursuant to this Article XIII.

(b) Promptly after receipt by an indemnified party under Section 13.1 or Section
13.2 of a third party claim for Damages or notice of the commencement of any
Proceeding against it (each a “Third Party Claim”), such indemnified party
shall, if a claim is to be made against an indemnifying Party under such
Section, give notice to the indemnifying Party of the commencement of such Third
Party Claim, together with a claim for indemnification pursuant to this Article
XIII. The failure of any indemnified party to give a notice of a Third Party
Claim as provided in this Section 13.6 shall not alter or relieve the
indemnifying Party of its obligations under this Article XIII except to the
extent, but only to the extent, such failure materially prejudices the
indemnifying Party.

(c) If any Third Party Claim is brought against an indemnified party and the
indemnified party gives a notice to the indemnifying Party of the commencement
of such Third Party Claim, the indemnifying Party shall have fifteen (15) days
from its receipt of the notice to notify the indemnified party whether it admits
or denies its liability to defend the indemnified party against such Third Party
Claim at the sole cost and expense of the indemnifying Party. The indemnified
party is authorized, prior to and during such fifteen (15) day period, to file
any motion, answer or other pleading that it shall deem necessary or appropriate
to protect its interests or those of the indemnifying Party and that is not
prejudicial to the indemnifying Party, and any costs, fees or expenses incurred
by the indemnified party in furtherance of investigating, review and responding
to such Third Party Claim shall be Damages subject to indemnification hereunder.

(d) If the indemnifying Party admits its liability to defend the indemnified
party against such Third Party Claim, it shall have the right and obligation to
diligently

 

73



--------------------------------------------------------------------------------

defend, at its sole cost and expense, the indemnified party against such Third
Party Claim with counsel reasonably satisfactory to the indemnified party, and,
after notice from the indemnifying Party to the indemnified party of the
indemnifying Party’s election to assume the defense of such Third Party Claim,
the indemnifying Party shall not, as long as it diligently conducts such
defense, be liable to the indemnified party under this Article XIII for any fees
of other counsel or any other expenses with respect to the defense of such Third
Party Claim, in each case subsequently incurred by the indemnified party in
connection with the defense of such claim or Proceeding (provided, however, that
the indemnifying Party shall not have the right to assume the defense of such
Third Party Claim if (i) the indemnifying Party fails to provide reasonable
assurance to the indemnified party of its financial capacity to defend such
Third Party Claim and provide indemnification with respect to such Third Party
Claim, (ii) the Third Party Claim primarily seeks injunctive or other
non-monetary or equitable relief against the indemnified party or (iii) the
Third Party Claim relates to any criminal proceeding, indictment, allegation or
investigation). If the indemnifying Party assumes the defense of a Third Party
Claim, no compromise or settlement of such Third Party Claim may be effected by
the indemnifying Party without the indemnified party’s prior written consent
unless (A) there is no finding or admission of any violation of Applicable Laws
or any violation of the rights of any Person and no effect on any other third
party claims that may be made against the indemnified party, (B) there is a full
general release in customary form of all the claims in connection with the Third
Party Claim against the indemnified party from all parties to the Third Party
Claim, and (C) the sole relief provided is monetary damages that are paid in
full by the indemnifying Party (i.e., neither the indemnified party nor any of
its Affiliates are required to perform any covenant or refrain from engaging in
any activity), and (D) the indemnified party shall have no liability with
respect to any compromise or settlement of such Third Party Claim effected
without its consent.

(e) If the indemnifying Party does not admit its liability or admits its
liability to defend the indemnified party against a Third Party Claim, but is
either unable to assume the defense of such Third Party Claim as set forth above
or fails to diligently prosecute, indemnify against or settle the Third Party
Claim, then the indemnified party shall have the right to defend against the
Third Party Claim at the sole cost and expense of the indemnifying Party, with
counsel of the indemnified party’s choosing, subject to the right of the
indemnifying Party to admit its liability and assume the defense of the Third
Party Claim at any time prior to settlement or final determination thereof
(unless the indemnifying Party is unable to assume the defense of such Third
Party Claim as set forth above). If the indemnifying Party has not yet admitted
its liability to defend the indemnified party against a Third Party Claim, the
indemnified party shall send written notice to the indemnifying Party of any
proposed settlement and the indemnifying Party shall have the option for ten
(10) days following receipt of such notice to (i) admit in writing its liability
to indemnify the indemnified party from and against the liability and either
consent to or reject such proposed settlement, in its reasonable judgment, or
(ii) deny liability. Any failure to respond to such notice by the indemnified
party shall be deemed to be an election under subsection (ii) above.

 

74



--------------------------------------------------------------------------------

Section 13.7. Procedures for Claims Other Than Third Party Claims. A claim for
indemnification for any matter not involving a Third Party Claim may be asserted
by notice to the Party from whom indemnification is sought. The indemnifying
Party shall have thirty (30) days from its receipt of the notice to (a) cure the
Damages complained of, (b) admit its liability for such Damage or (c) dispute
the claim for such Damages. If the indemnifying Party does not notify the
indemnified party within such thirty (30) day period that it has cured the
Damages or that it disputes the claim for such Damages, the amount of such
Damages shall conclusively be deemed disputed by the indemnifying Party
hereunder. If the indemnifying Party notifies the indemnified party within such
thirty (30) day period that it disputes the claim for such Damages, then the
indemnified party may continue to seek remedies available to it on the terms and
subject to the provisions of this Agreement.

Section 13.8. Net Amounts; Escrow.

(a) Any amounts recoverable by any party pursuant to this Article XIII with
respect to any Seller’s Indemnified Claims or Buyer’s Indemnified Claims shall
be decreased by any insurance proceeds or indemnification rights relating to
such Seller’s Indemnified Claims or Buyer’s Indemnified Claims actually paid to
such Indemnitee by any Person (other than any Affiliate of such Indemnitee) not
a party to this Agreement, net of any reasonable out of pocket third party
expenses incurred in obtaining such recovery and premium adjustments directly
attributable thereto. If any such proceeds or rights are actually received by
such Indemnitee with respect to any Damage for which such Indemnitee has
received payment under this Article XIII, such party shall refund such payment
to Seller or Buyer, as applicable. Buyer shall use commercially reasonable
efforts to recover under insurance policies or agreements containing rights to
indemnification for any Damages prior to seeking indemnification under this
Agreement. For federal income tax purposes, the Parties agree to treat (and
shall cause each of their respective Affiliates to treat) any indemnity payment
under this Agreement as an adjustment to the Purchase Price payable to Seller
hereof unless a final and non-appealable determination by an appropriate
Governmental Entity (which shall include the execution of an IRS Form 870-AD or
successor form) provides otherwise.

(b) Buyer Indemnitees shall recover with respect to all Damages subject to
indemnification obligations owed by Seller under this Article XIII initially
from the Indemnity Escrow Account through the Escrow Agent’s release of
Indemnity Escrowed Shares to Buyer with a Price Per Share equal to the amount of
Damages finally determined to be due to Buyer. To the extent the Indemnity
Escrowed Shares in the Indemnity Escrow Account have been exhausted or
distributed or are being held subject to the resolution of other outstanding
claims hereunder, Buyer Indemnitees may recover with respect to such Damages
directly from Seller, subject to the limitations set forth in this Article XIII.

(c) Neither Party shall be liable for any Damage under this Article XIII to the
extent such Damage is (i) accounted for in any adjustment under Section 2.3 or
(ii) recovered under any other provision of this Agreement or any Transaction
Document.

(d) Upon payment of a Damage by a Party to any Buyer Indemnitee or Seller
Indemnitee pursuant to this Article XIII, such Party, without any further
action, shall be subrogated to any and all claims that such indemnitee may have
against any third Person relating to such Damage, but only to the extent of the
amount paid to such indemnitee by such Party in respect of such Damage, and such
indemnitee shall use commercially reasonable efforts to cooperate with such
Party, at the expense of such Party in order to enable such Party to pursue such
claims.

 

75



--------------------------------------------------------------------------------

Section 13.9. No Contribution. Except as otherwise provided in this Agreement,
Seller waives, and acknowledges and agrees that Seller shall not have and shall
not exercise or assert (or attempt to exercise or assert) any right of
contribution, right of indemnity or other right or remedy against Buyer, Parent
or the Company in connection with any Buyer’s Indemnified Claim under this
Agreement.

Article XIV.

Casualty Losses

In the event of damage by fire, explosion, wild well, hurricane, storm, weather
event or other casualty to the Properties, or if any portion of the Properties
are taken by condemnation or under the right of eminent domain, after the date
of this Agreement but prior to the Closing, then: (a) this Agreement shall
remain in full force and effect; (b) there shall be no adjustment to the Base
Purchase Price; and (c) if such damage or condemnation loss has an adverse
effect on the value of the affected Properties in an amount that exceeds Five
Hundred Thousand Dollars ($500,000), Seller shall, at Seller’s sole election,
either (i) assign (or cause the Company to assign, if applicable) to Buyer any
property damage insurance claims (and payments with respect thereto) related to
such damage and pay any deductibles, or (ii) repair or replace such damaged
property to a condition similar to the condition of the affected Property
immediately prior to the fire or other casualty and retain all insurance claims
and payments with respect thereto. Until the Closing Date, Seller shall maintain
the existing insurance coverage, and in the event of a casualty loss or
condemnation which is not covered by insurance, except as provided in this
Section, Seller shall have no obligation to Buyer with respect thereto; provided
that, if Buyer so requests, and if Seller has not repaired the damage or
replaced the affected Property, Seller will assign any rights it may have
against third parties with respect to such damage or condemnation.

Article XV.

Notices

Section 15.1. Notices. All notices and other communications required under this
Agreement shall (unless otherwise specifically provided herein) be in writing
and be delivered personally, by recognized commercial courier or delivery
service which provides a receipt, by telecopier (with receipt acknowledged), by
registered or certified mail (postage prepaid), or by electronic transmission at
the following addresses:

 

If to Buyer or Parent:   

RSP Permian, Inc.

3141 Hood Street, Suite 500

Dallas, Texas 75219

Attn: James E. Mutrie

Phone: 214-252-2728

Fax: 214-252-2750

E-mail: jmutrie@rsppermian.com

 

76



--------------------------------------------------------------------------------

With a copy to:   

Vinson & Elkins LLP

1001 Fannin Street

Suite 2500, Houston, TX 77002

Attn: Stephen M. Gill

Phone: 713-758-4458

E-mail: sgill@velaw.com

If to Seller, or, prior to the Closing, Company:   

Silver Hill Energy Partners II, LLC

5949 Sherry Lane, Suite 1550

Dallas, Texas 75225

Attn: Kyle Miller

Email: kmiller@silverhillenergy.com

With a copy to:   

Thompson & Knight LLP

1722 Routh Street, Suite 1500

Dallas, Texas 75201

Attn: Ann Marie Cowdrey

         Arthur Wright

Phone: 214-969-1700

Fax: 214-969-1751

E-mail: AnnMarie.Cowdrey@tklaw.com

             Arthur.Wright@tklaw.com

  

Kayne Anderson Capital Advisors, L.P.

811 Main Street, 14th Floor

Houston, Texas 77002

Attn: Kevin Brophy

Phone: 713-655-7559

Fax: 713- 655-7355

Email: kbrophy@kaynecapital.com

  

DLA Piper LLP (US)

1000 Louisiana Street, Suite 2800

Houston, Texas 77002-5005

Attn: Jack Langlois

Phone: 713-425-8419

Fax: 713-300-6019

Email: jack.langlois@dlapiper.com

 

77



--------------------------------------------------------------------------------

or to such other place within the continental limits of the United States of
America as a party may designate for itself by giving notice to the other party,
in the manner provided in this Section, at least ten (10) days prior to the
effective date of such change of address. All notices given by personal delivery
or mail shall be effective on the date of actual receipt at the appropriate
address. Notices given by telecopier shall be effective upon actual receipt if
received during recipient’s normal business hours or at the beginning of the
next Business Day after receipt if received after recipient’s normal business
hours. All notices by telecopier shall be confirmed in writing on the day of
transmission by either registered or certified mail (postage prepaid), or by
personal delivery.

Article XVI.

Dispute Resolution

Section 16.1. Disputes. Any and all claims, disputes, or controversies with
respect to the matters expressly set forth in Section 8.8 and any notice of
disagreement with the Final Settlement Statement delivered in accordance with
Section 12.3 (all of which are referred to herein as “Disputes”) shall be
resolved solely in accordance with this Article XVI, even though some or all of
such Disputes are allegedly extra contractual in nature, whether such Disputes
sound in contract, tort, or otherwise, at law or in equity, under state or
federal law, whether provided by statute or the common law, for damages or any
other relief. For the purposes of clarity, the procedures set forth in this
Article XVI shall not be utilized to resolve any matter subject to
indemnification under Article XIII.

Section 16.2. Senior Management Meeting. If a Dispute occurs that the senior
representatives of the parties responsible for the transaction contemplated by
this Agreement have been unable, in good faith, to settle or agree upon within a
period of fifteen (15) days after written notice is given of such Dispute,
Seller shall nominate and commit one of its senior officers, and Buyer shall
nominate and commit one of its senior officers, to meet at a mutually agreed
time and place not later than thirty (30) days after written notice of the
Dispute to attempt to resolve same.

Section 16.3. Arbitration. If such senior management has been unable to resolve
such Dispute within a period of five (5) days after such meeting, such Dispute,
shall be exclusively and finally resolved in accordance with the following
provisions of this Section 16.3:

(a) Either Party may initiate a non-administered arbitration of any such
dispute(s) conducted in accordance with the Commercial Arbitration Rules of the
American Arbitration Association, to the extent that such rules do not conflict
with the terms of this Section 16.3, by written notice to the other Party (the
“Arbitration Notice”).

(b) The arbitration shall be held before a one member arbitration panel (the
“Arbitrator”), determined as follows. The Arbitrator shall be a mutually
agreeable party, and shall meet the following criteria, as applicable: (i) in
the case of Disputes relating to Title Defects, an attorney with at least ten
(10) years’ experience examining oil and gas titles in the State of Texas, (ii)
in the case of Disputes relating to Environmental Defects, an attorney with at
least ten (10) years’ experience practicing

 

78



--------------------------------------------------------------------------------

environmental law in the State of Texas, and (iii) in the case of Disputes
arising under Section 12.3, an independent public accounting firm that has not
been engaged by Seller, Buyer, or any of their respective Affiliates at any time
in the last five (5) years. All Disputes with respect to Title Defects shall be
addressed by the same Arbitrator, all Disputes with respect to Environmental
Defects shall be addressed by the same Arbitrator, and all disputes arising
under Section 12.3 shall be addressed by the same Arbitrator. Within two (2)
Business Days following the delivery of the Arbitration Notice, Seller and Buyer
shall each exchange lists of three acceptable, qualified arbitrators. Within two
(2) Business Days following the exchange of lists of acceptable arbitrators,
Seller and Buyer shall select by mutual agreement the Arbitrator from their
original lists of three acceptable arbitrators. If no such agreement is reached
within seven (7) Business Days following the delivery of Arbitration Notice,
either Seller or Buyer may send the original lists of the Parties and a request
to the Dallas, Texas office of the American Arbitration Association to select an
arbitrator from the original lists provided by Seller and Buyer to serve as the
Arbitrator.

(c) Within three (3) Business Days following the selection of the Arbitrator,
the Parties shall submit one copy to the Arbitrator of (i) this Agreement, with
specific reference to this Section 16.3 and the other applicable provisions of
this Article XVI, (ii) each Party’s written description of the Dispute, together
with any supporting documents, and (iii) the Arbitration Notice. Within five (5)
Business Days following such submissions, each of the Parties may submit one
written response to the other Party’s submission. The Arbitrator shall resolve
the Dispute based only on the foregoing submissions. Neither Buyer nor Seller
shall have the right to submit additional documentation to the Arbitrator nor to
demand discovery on the other Party.

(d) The Arbitrator shall make its determination by written decision within
thirty (30) days following Seller’s receipt of the Arbitration Notice (the
“Arbitration Decision”). In the event that arbitration proceedings have been
initiated in accordance with this Section 16.3, but the Arbitration Decision has
not yet been made prior to Closing, either Party shall have the right, upon
written notice to the other Party, to delay the Closing for no longer than sixty
(60) days until such time as the Arbitration Decision has been made.

(e) The Arbitration Decision shall be final and binding upon the Parties,
without right of appeal. In making its determination, the Arbitrator shall be
bound by the rules set forth in this Article XVI. The Arbitrator may consult
with and engage disinterested third parties to advise the Arbitrator, but shall
disclose to the Parties the identities of such consultants. Any such consultant
shall not have worked as an employee or consultant for either Party or its
Affiliates during the five (5) year period preceding the arbitration nor have
any financial interest in the Dispute.

(f) The Arbitrator shall act as an expert for the limited purpose of determining
the specific disputed Defects and Defect Amounts, or amounts owed under Section
12.3 (if any), as applicable, and shall not be empowered to award damages,
interest or penalties to either Party with respect to any other matter, except
as to the payment of its fees, which it may award as provided in Section 16.3(g)
below.

 

79



--------------------------------------------------------------------------------

(g) Each Party shall each bear its own legal fees and other costs of preparing
and presenting its case. Seller shall bear one-half and Buyer shall bear
one-half of the costs and expenses of the Arbitrator, including any costs
incurred by the Arbitrator that are attributable to the consultation of any
third party.

(h) In connection with any determination with respect to a Defect or its
associated Defect Amount pursuant to this this Section 16.3, it is understood
that: (i) Buyer may not introduce or otherwise use information obtained by Buyer
after the end of the Examination Period with respect to the Defect in dispute or
its associated Defect Amount, and in no event may the Arbitrator consider or
give weight to any such information, (ii) with respect to Environmental Defects,
Buyer may not assert any violation of Applicable Environmental Law that is not
specified in the Defect Notice with respect to the Environmental Defect in
dispute, and (iii) the Defect Amount may not exceed the amount thereof asserted
by Buyer in the Defect Notice with respect thereto.

(i) Any dispute over the interpretation or application of this Section 16.3
shall be decided by the Arbitrator applying the Laws of the State of Texas.

Article XVII.

Miscellaneous Matters

Section 17.1. Further Assurances. After the Closing, Seller and each Buyer Party
shall execute, acknowledge and deliver, and shall otherwise cause to be
executed, acknowledged and delivered, from time to time, such further
instruments, certificates, notices, filings, division orders, transfer orders
and other documents, and each will do such other and further acts and things, as
may be reasonably necessary to carry out their obligations under this Agreement
and any other any document, certificate or other instrument delivered pursuant
hereto or thereto or required by law to effect the transactions contemplated by
this Agreement.

Section 17.2. Waiver of Consumer Rights. Each of the Buyer Parties hereby waives
its rights under the Texas Deceptive Trade Practices - Consumer Protection Act,
Section 17.41 et seq., Business and Commerce Code, a law that gives consumers
special rights and protections, and any similar law in any other state to the
extent such Act or similar law would otherwise apply. After consultation with an
attorney of each of the Buyer Parties’ own selection, each of the Buyer Parties
voluntarily consents to this waiver. To evidence the Buyer Parties’ ability to
grant such waiver, each of the Buyer Parties represents to Seller that it (a) is
in the business of seeking or acquiring, by purchase or lease, goods or services
for commercial or business use, (b) has knowledge and experience in financial
and business matters that enable it to evaluate the merits and risks of the
transactions contemplated hereby, (c) is not in a significantly disparate
bargaining position, and (d) has consulted with, and is represented by, an
attorney of each of the Buyer Parties’ own selection in connection with this
transaction, and such attorney was not directly or indirectly identified,
suggested, or selected by Seller or an agent of Seller.

Section 17.3. Parties Bear Own Expenses/No Special Damages. Except as provided
in Section 7.12, each party shall bear and pay all expenses (including, without
limitation, legal fees) incurred by it in connection with the transaction
contemplated by this Agreement. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY
NEITHER PARTY

 

80



--------------------------------------------------------------------------------

SHALL HAVE ANY OBLIGATIONS WITH RESPECT TO THIS AGREEMENT, OR OTHERWISE IN
CONNECTION HEREWITH, FOR ANY INDIRECT, SPECIAL, CONSEQUENTIAL, EXEMPLARY OR
PUNITIVE DAMAGES EVEN IF SUCH DAMAGES ARE CAUSED IN WHOLE OR IN PART BY THE
NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT), STRICT LIABILITY OR OTHER LEGAL
FAULT OF THE PARTY WHOSE LIABILITY IS SO LIMITED. For purposes of the foregoing,
actual damages may, however, include indirect, special, consequential, exemplary
or punitive damages to the extent (i) the injuries or losses resulting in or
giving rise to such damages are incurred or suffered by a Person which is not an
Indemnitee pursuant to the Agreement or an Affiliate of such Indemnitee and (ii)
such damages are recovered against an Indemnitee by a Person which is not
Indemnitee or an Affiliate of such Indemnitee. This Section shall operate only
to limit a party’s liability and shall not operate to increase or expand any
contractual obligation of a party hereunder or cause any contractual obligation
of a party hereunder to survive longer than provided in Section
13.3. Notwithstanding anything to the contrary in the foregoing, nothing herein
shall limit Seller’s ability to retain the Deposit.

Section 17.4. Entire Agreement. This Agreement and the Transaction Documents
contain the entire understanding of the Parties with respect to subject matter
hereof and supersede all prior agreements, understandings, negotiations, and
discussions among the Parties with respect to such subject matter.

Section 17.5. Disclosure Schedules. Nothing in the Disclosure Schedules is
intended to broaden the scope of any representation or warranty contained in the
Agreement or to create any covenant unless clearly specified to the contrary
herein. Inclusion of any item in the Disclosure Schedules (a) shall be deemed to
be disclosure of such item in any other section of the Disclosure Schedules for
which the applicability of such information and disclosure is reasonably
apparent on its face, (b) does not represent a determination that such item is
material nor shall it be deemed to establish a standard of materiality, (c) does
not represent a determination that such item did not arise in the ordinary
course of business, (d) does not represent a determination that the transactions
contemplated by the Agreement require the consent of third parties and (e) shall
not constitute, or be deemed to be, an admission to any third party concerning
such item. The Disclosure Schedules include descriptions of instruments or brief
summaries of certain aspects of the Company and its business and operations. The
descriptions and brief summaries are not necessarily complete and are provided
in the Schedules to identify documents or other materials previously delivered
or made available.

Section 17.6. Choice of Law, Waiver of Jury Trial. Without regard to principles
of conflicts of law, this Agreement, and all claims of causes of action (whether
in contract or tort) that may be based upon, arise out of or relate to this
Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement or
as an inducement to enter into this Agreement) shall be construed and enforced
in accordance with and governed by the laws of the State of Texas applicable to
contracts made and to be performed entirely within such state and the laws of
the United States of America. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

81



--------------------------------------------------------------------------------

Section 17.7. Exclusive Venue. Each Party consents to personal jurisdiction in
any action brought in the state or federal courts located in the State of Texas
with respect to any dispute, claim or controversy arising out of or in relation
to or in connection with this Agreement (including any claims made in contract,
tort or otherwise relating to this Agreement or the transactions contemplated
hereby), and each of the Parties agrees that any action instituted by it against
the other with respect to any such dispute, controversy or claim (except to the
extent a claim, dispute, or controversy with respect to the matters set forth
Section 8.8 and Section 12.3 is referred to an expert pursuant to Article XVI)
will be instituted exclusively in the state or federal courts located in the
State of Texas).

Section 17.8. Time of Essence. Time is of the essence in this Agreement.

Section 17.9. No Assignment. This Agreement shall be binding on and inure to the
benefit of the Parties and their respective successors and assigns, provided
that neither party shall have the right to assign this Agreement, including any
indemnification rights, or any obligations or benefits hereunder, without the
prior written consent of the other party first having been obtained. Any
transfer in absence of such consent shall be null and void.

Section 17.10. Counterpart Execution. For execution, this Agreement may be
executed in counterparts, all of which are identical and all of which constitute
one and the same instrument. It shall not be necessary for Buyer, Seller and the
Company to sign the same counterpart. This instrument may be validly executed
and delivered by facsimile or other electronic transmission.

Section 17.11. Exclusive Remedy.

(A) THE PARTIES HAVE VOLUNTARILY AGREED TO DEFINE THEIR RIGHTS, LIABILITIES AND
OBLIGATIONS RESPECTING THE SUBJECT MATTER OF THIS AGREEMENT EXCLUSIVELY IN
CONTRACT PURSUANT TO THE EXPRESS TERMS AND PROVISIONS OF THIS AGREEMENT; AND,
WITHOUT LIMITING THE RIGHT OF ANY PARTY TO RELY ON THE REPRESENTATIONS AND
WARRANTIES MADE TO SUCH PARTY IN ARTICLE III, ARTICLE IV AND ARTICLE VI HEREIN,
THE PARTIES EXPRESSLY DISCLAIM THAT THEY ARE OWED ANY DUTIES OR ARE ENTITLED TO
ANY REMEDIES NOT EXPRESSLY SET FORTH IN THIS AGREEMENT. FURTHERMORE, THE PARTIES
EACH HEREBY ACKNOWLEDGE THAT THIS AGREEMENT EMBODIES THE JUSTIFIABLE EXPECTATION
OF SOPHISTICATED PARTIES KNOWLEDGEABLE IN BUSINESS AND DERIVED FROM VOLUNTARY,
ARM’S LENGTH NEGOTIATIONS; ALL PARTIES TO THIS AGREEMENT SPECIFICALLY
ACKNOWLEDGE THAT NO PARTY HAS ANY SPECIAL RELATIONSHIP WITH ANOTHER PARTY THAT
WOULD JUSTIFY ANY EXPECTATION BEYOND THAT OF AN ORDINARY BUYER AND AN ORDINARY
SELLER IN AN ARM’S LENGTH TRANSACTION; THAT IS, NO FIDUCIARY RELATIONSHIP OR
DUTY EXISTS. WITHOUT LIMITING THE RIGHT OF ANY PARTY TO RELY ON THE
REPRESENTATIONS AND WARRANTIES MADE TO SUCH PARTY IN Article III, Article IV AND
Article VI HEREIN, THE PARTIES HEREBY EXPRESSLY DISCLAIM RELIANCE ON THE

 

82



--------------------------------------------------------------------------------

OTHER PARTY AND CLEARLY AND UNEQUIVOCALLY WAIVE AND RELEASE ANY AND ALL TORT
CLAIMS AND CAUSES OF ACTION THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE TO
THIS AGREEMENT, OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT
(INCLUDING ANY TORT CLAIM OR CAUSE OF ACTION BASED UPON, ARISING OUT OF OR
RELATED TO ANY REPRESENTATION OR WARRANTY MADE IN OR IN CONNECTION WITH THIS
AGREEMENT OR AS AN INDUCEMENT TO ENTER INTO THIS AGREEMENT, INCLUDING RELEASING
CLAIMS FOR BREACH OF FIDUCIARY DUTY, FRAUD, FRAUDULENT INDUCEMENT, AND
FRAUDULENT INDUCEMENT INTO THE ARBITRATION CLAUSE EXCEPT AS SET FORTH IN SECTION
11.2). WITHOUT LIMITATION OF THE FOREGOING, THE SOLE AND EXCLUSIVE REMEDY OF THE
BUYER PARTIES FOR ANY AND ALL (A) CLAIMS RELATING TO ANY REPRESENTATIONS,
WARRANTIES, COVENANTS AND AGREEMENTS CONTAINED IN THIS AGREEMENT, (B) OTHER
CLAIMS PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT AND (C) OTHER CLAIMS
RELATING TO THE PROPERTIES, INTERESTS OR THE COMPANY AND THE PURCHASE AND SALE
THEREOF (WHETHER IN CONTRACT, TORT OR OTHERWISE) SHALL BE THE RIGHTS EXPRESSLY
PROVIDED(Y) PRIOR TO CLOSING, IN SECTION 11.2 AND (Z) AFTER THE CLOSING, ARTICLE
XIII, AND IF NO SUCH RIGHT IS EXPRESSLY PROVIDED, THEN SUCH CLAIMS ARE HEREBY
WAIVED TO THE FULLEST EXTENT PERMITTED BY LAW, EVEN IF SUCH CLAIMS ARE CAUSED IN
WHOLE OR IN PART BY THE NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT), STRICT
LIABILITY OR OTHER LEGAL FAULT OF THE PARTY WHOSE LIABILITY IS SO LIMITED. EACH
PARTY UNDERSTANDS THIS AGREEMENT AND ITS CONTENTS, AND SIGNS THIS AGREEMENT AS
ITS OWN FREE ACT. EACH PARTY EXPRESSLY WARRANTS THAT IT HAS BEEN REPRESENTED BY
LEGAL COUNSEL IN THIS MATTER, AND LEGAL COUNSEL HAS READ AND EXPLAINED TO EACH
PARTY THE ENTIRE CONTENTS OF THIS AGREEMENT, AND ITS WAIVERS AND RELEASES IN
FULL. EACH PARTY COVENANTS NOT TO SUE ON CLAIMS RELEASED OR WAIVED BY THIS
AGREEMENT, AND AGREES THAT ANY SUCH SUIT SHALL BE A BREACH OF THIS AGREEMENT FOR
WHICH THE NON-BREACHING PARTY MAY SEEK ACTUAL DAMAGES, WHICH SHALL INCLUDE
ATTORNEYS’ FEES AND COSTS.

(B) UPON CLOSING, THE BUYER PARTIES SHALL ALSO BE DEEMED TO HAVE WAIVED, TO THE
FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT TO CONTRIBUTION AGAINST
SELLER (INCLUDING, WITHOUT LIMITATION, ANY CONTRIBUTION CLAIM ARISING UNDER ANY
APPLICABLE ENVIRONMENTAL LAW) AND ANY AND ALL OTHER RIGHTS, CLAIMS AND CAUSES OF
ACTION IT MAY HAVE AGAINST SELLER ARISING UNDER OR BASED ON ANY FEDERAL, STATE
OR LOCAL STATUTE, LAW, ORDINANCE, RULE OR REGULATION OR COMMON LAW OR OTHERWISE.

 

83



--------------------------------------------------------------------------------

Section 17.12. References, Titles and Construction.

(a) All references in this Agreement to articles, sections, subsections and
other subdivisions refer to corresponding articles, sections, subsections and
other subdivisions of this Agreement unless expressly provided otherwise.

(b) Titles appearing at the beginning of any of such subdivisions are for
convenience only and shall not constitute part of such subdivisions and shall be
disregarded in construing the language contained in such subdivisions.

(c) The words “this Agreement,” “this instrument,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited.

(d) Words in the singular form shall be construed to include the plural and vice
versa, unless the context otherwise requires. Pronouns in masculine, feminine
and neuter genders shall be construed to include any other gender.

(e) Examples shall not be construed to limit, expressly or by implication, the
matter they illustrate.

(f) The word “or” is not intended to be exclusive and the word “includes” and
its derivatives means “includes, but is not limited to” and corresponding
derivative expressions.

(g) The Annexes, Disclosure Schedules and Exhibits listed in the List of
Annexes, Disclosure Schedules and Exhibits are attached hereto.

Section 17.13. No Third-Person Beneficiaries. Nothing in this Agreement shall
entitle any Person other than each Buyer Party and Seller to any claim, cause of
action, remedy or right of any kind, except the rights expressly provided to the
Persons described in Section 7.7, Section 13.1 and Section 13.2.

Section 17.14. Severability. The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof.

Section 17.15. Waiver of Conflicts Regarding Representation; Attorney-Client
Privilege. Recognizing that Thompson & Knight LLP (“T&K”) has acted as legal
counsel to Seller and certain of its Affiliates prior to the Closing, and that
T&K may act as legal counsel to Seller after the Closing, the Company hereby
expressly waives any current or future conflicts that may arise in connection
with T&K representing Seller or any of its Affiliates after the Closing with
respect to the transactions contemplated by this Agreement. Each of the Parties
also agrees that Seller has a reasonable expectation of privacy and privilege
with respect to its communications (including, but not limited to, any e-mail or
other electronic communications using the Company’s systems) with T&K prior to
the Closing to the extent such communications concern this Agreement and the
other Transaction Documents and the transactions contemplated hereby and
thereby. Each of the Parties likewise agrees that third parties and their
counsel with a

 

84



--------------------------------------------------------------------------------

common legal interest with Seller also have a reasonable expectation of privacy
and privilege with respect to their communications prior to the Closing (“Common
Interest Parties”). At and after the Closing, the attorney-client privilege of
the Company with T&K with respect to such matters, and the Common Interest
Parties with their counsel shall be deemed to be the right of Seller or the
Common Interest Party respectively, and not that of the Company, and may be
waived only by Seller or Common Interest Party as to their respective
communications. Absent the consent of Seller, the Common Interest Party, or
except as required to comply with any Applicable Law or other regulatory
requirement applicable to Buyer or its Affiliates, neither Buyer nor the Company
shall have a right to access attorney-client privileged material of the Company
with respect to this Agreement and the other documents contemplated herein and
the transactions contemplated hereby and thereby following the
Closing. Notwithstanding the foregoing, (a) nothing herein shall be construed as
a waiver by the Company of the attorney-client privilege or the obligations of
confidentiality owed by T&K to the Company with respect to matters not regarding
this Agreement and the other Transaction Documents and the transactions
contemplated hereby and thereby, (b) in the event that a dispute arises between
Buyer, Parent or the Company and a third Person other than a party to this
Agreement after the Closing, (i) the Company may assert the attorney-client
privilege to prevent disclosure of confidential communications by T&K to such
third Person and (ii) to the extent any such privilege or client confidence is
required to be waived or otherwise required to be released by any Governmental
Entity, under law or pursuant to any orders, decrees, writs, injunctions,
judgments, stipulations, determinations or awards entered by or with any
Governmental Entity, none of the Company, Buyer, Parent or their Affiliates
shall be in breach or violation of any provision of this Agreement or any
Transaction Document for providing information, documents, communications or
client confidences to any Governmental Entity in response to, and subject to the
requirement limitation in, the foregoing.

Section 17.16. Amendment. This Agreement may not be amended or modified except
by an instrument in writing specifically referring to the terms to be amended
and/or modified and signed by all the Parties.

Section 17.17. Waiver. Compliance with any term or provision hereof may be
waived only by a written instrument executed by each party entitled to the
benefits of the same. No failure to exercise any right, power or privilege
granted hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege granted hereunder.

[Signature Pages Follow]

 

85



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed by the Parties on the date set
forth above.

 

SELLER: SILVER HILL ENERGY PARTNERS II, LLC By:  

/s/ Kyle D. Miller

Name:   Kyle D. Miller Title:   President & Chief Executive Officer COMPANY:
SILVER HILL E&P II, LLC By: Silver Hill Energy Partners II, LLC Its: Sole Member
By:  

/s/ Kyle D. Miller

Name:   Kyle D. Miller Title:   President & Chief Executive Officer BUYER: RSP
PERMIAN, L.L.C. By:  

/s/ Steven Gray

Name:   Steven Gray Title:   Chief Executive Officer PARENT: RSP PERMIAN, INC.
By:  

/s/ Steven Gray

Name:   Steven Gray Title:   Chief Executive Officer

Signature Page to Membership Interest

Purchase and Sale Agreement